Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 1 of 158 PageID #: 4818
                                                                      232



    1                           UNITED STATES DISTRICT COURT

    2                     NORTHERN DISTRICT OF WEST VIRGINIA

    3    Biogen International GMBH
         and Biogen MA, Inc.,
    4

    5            Plaintiffs,

    6                          vs.                        CIVIL ACTION NO.

    7                                                     1:17-cv-116

    8    Mylan Pharmaceuticals,                           VOLUME II
         Inc.,
    9           Defendant.

   10                                           - - -

   11                               TRANSCRIPT
             of proceedings had in the bench trial of the above-styled
   12    action on February 6, 2020, before Honorable Irene M. Keeley,
         District Judge, at Clarksburg, West Virginia.
   13                                 - - -

   14          APPEARANCES:

   15          On behalf of the Plaintiffs:

   16          Andrew E. Renison
              Mark J. Feldstein
   17          James B. Monroe
               Jeanette M. Roorda
   18          Lauren J. Dowty
               Li Feng
   19          Paul W. Browning
               Sanya Sukduang
   20          Aaron G. Clay
               Eric J. Fues
   21          John E. Nappi
               Laura P. Masurovsky
   22          Finnegan, Henderson, Farabow, Garrett & Dunner, LLP
               901 New York Avenue, NW
   23          Washington, D.C.    20001
               202.408.4000
   24
         APPEARANCES CONTINUED ON NEXT PAGE
   25

                                Cindy   L.   Knecht,    RMR/CRR/CCP
                    PO   Box    326   Wheeling,   WV     26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 2 of 158 PageID #: 4819
                                                                      233



    1           On behalf of the Plaintiffs (cont'd):

    2           Frank X. Duff
                James F. Companion
    3           Sandra K. Law
                Schrader, Companion, Duff & Law, PLLC
    4           401 Main Street
                Wheeling, WV 26003
    5           304.233.3390

    6

    7          On behalf of the Defendant:

    8          Brandon M. White
               Michael A. Chajon
    9          Shannon M. Bloodworth
               Perkins Coie, LLP
   10          700 13th Street, N.W., Suite 600
               Washington, D.C. 20005
   11          202.654.6206

   12          Courtney M. Prochnow
               Perkins Coie, LLP
   13          633 W. 5th Street, Suite 5850
               Los Angeles, CA 90071-1539
   14          310.788.3284

   15          David L. Anstaett
               Emily J. Greb
   16          Perkins Coie, LLP
               33 East Main Street, Suite 201
   17          Madison, WI 53703
               608.663.5408
   18
               Gordon H. Copland
   19          William J. O'Brien
               Steptoe & Johnson, PLLC
   20          400 White Oaks Boulevard
               Bridgeport, WV 26330
   21          304.933.8162

   22          Adam S. Ennis
               Steptoe & Johnson, PLLC
   23          11 Grandview Circle, Suite 200
               Cannonsburg, PA 15317
   24          724.749.3180

   25          Proceedings recorded utilizing realtime translation.
               Transcript produced by computer-aided transcription.
                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 3 of 158 PageID #: 4820
                                                                      234



    1                                  INDEX TO WITNESSES

    2    DEFENDANT'S WITNESSES:                                      PAGE

    3    MATVEY LUKASHEV                                              270

    4    (Presented via video deposition designation)

    5    WILLIAM SIBOLD                                               325

    6    (Presented via video deposition designation)

    7    CARMEN BOZIC                                                 350

    8    (Presented via video deposition designation)

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 4 of 158 PageID #: 4821
                                                                      235



    1                           INDEX TO EXHIBITS
         DEFENDANT'S TRIAL EXHIBITS                                  PAGE
    2    DTX 1016                                                     270

    3    DTX 1017                                                     270

    4    DTX 1019                                                     270

    5    DTX 1167                                                     270

    6    DTX 1397                                                     324

    7    DTX 1417                                                     324

    8    DTX 1423                                                     324

    9    DTX 1426                                                     324

   10    DTX 1439                                                     324

   11    DTX 1489                                                     350

   12    DTX 1527                                                     350

   13    DTX 1627                                                     270

   14    JOINT TRIAL EXHIBITS

   15    JTX 2000                                                     270

   16    JTX 2035                                                     350

   17    JTX 2036                                                     350

   18    JTX 2039                                                     324

   19    JTX 2040                                                     350

   20    JTX 2044                                                     350

   21    JTX 2144                                                     350

   22    JTX 2181                                                     270

   23    JTX 2182                                                     270

   24    JTX 2195                                                     270

   25    JTX 2196                                                     270

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 5 of 158 PageID #: 4822
                                                                      236



    1                                               Thursday Morning Session,

    2                                               February 6, 2020, 10:43 a.m.

    3                                             - - -

    4        (In chambers.)

    5            THE COURT:      This is -- I'm going to call this a bench

    6    conference in Biogen versus Mylan, 1:17-116.                   And will counsel

    7    who will be handling the motion and the report today please

    8    note their appearance, beginning with Biogen.

    9            MR. BROWNING:         Paul Browning, counsel for Biogen.

   10            THE COURT:      Okay.

   11            MS. BLOODWORTH:         Shannon Bloodworth, counsel for Mylan.

   12            THE COURT:      Okay.     All right.       So it looks like you're

   13    going to lead on this, Ms. Bloodworth, if you want to.

   14            MS. BLOODWORTH:         Sure.    Thank you, Your Honor.          So

   15    obviously, thank you for the time and the consideration of

   16    having us here today.            We have gone through and removed two of

   17    the fact witnesses who were designated to participate in this

   18    case.     We have obviously removed all of our 103 arguments from

   19    the case, and I also have reviewed the remaining fact witness

   20    dep designations to confirm they are only relevant to 112.

   21        I still have a final review of one additional fact witness

   22    by dep designation that I think there is some additional

   23    information we can cut, and so I've proposed to Biogen that we

   24    would give all of our dep designations final over to Biogen by

   25    9:00 p.m. tonight, including the dep designations that we will

                                 Cindy    L.   Knecht,    RMR/CRR/CCP
                      PO   Box   326    Wheeling,   WV     26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 6 of 158 PageID #: 4823
                                                                      237



    1    be providing for Drs. O'Neill and Dr. Katherine Dawson, who

    2    were going to appear at trial and now are -- were witnesses on

    3    our "may call" list and now we are going to be using their

    4    testimony adversely affirmatively in our 112 case.

    5            THE COURT:      They're by video.

    6            MS. BLOODWORTH:         They'll be by video.

    7            THE COURT:      And designation.

    8            MS. BLOODWORTH:         And designation.

    9        Your Honor, there's a lot of testimony by specifically

   10    Dr. O'Neill, but we're going to try to slim down any

   11    redundancies and make the video dep designations the primary

   12    reference point so that we can have it efficient and also have

   13    it in the best medium for the Court to see the witnesses.

   14        And so I think what we were hoping to do was play those dep

   15    designations starting with the inventor, Lukashev, today at

   16    1:00.     I believe we're set to go with those.

   17            MR. BROWNING:         Yes.

   18            MS. BLOODWORTH:         And then we were going to follow that and

   19    finish out the day with deposition designations from Bozic and

   20    Sibold.     And I believe the parties have agreed on the content

   21    of those dep designations.              I have not seen the motion that was

   22    just filed, but it's my understanding that it's a motion to

   23    strike those witnesses from being in the case due to relevancy.

   24        And so setting aside that issue, just to finish out the

   25    procedure for the rest of the time, we will call Dr. Greenberg

                                 Cindy    L.   Knecht,   RMR/CRR/CCP
                      PO   Box   326    Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 7 of 158 PageID #: 4824
                                                                      238



    1    tomorrow morning, live.              And he will testify on 112.        Dr. Wynn,

    2    their expert, will then follow Dr. Greenberg, and then again

    3    pending, I think, the dispute in the motion and our cutting

    4    down Lansden's dep transcript, we think we could finish the day

    5    with that dep video testimony and have a full court day

    6    tomorrow.

    7          THE COURT:       Okay.     And then how about the next week?

    8          MS. BLOODWORTH:          And then we would start with Dr. O'Neill

    9    on Monday morning, and then also Dr. Dawson again, pending the

   10    outcome of this motion.              I think she's also involved in it,

   11    based on the little I heard this morning about this issue.

   12        And then, Your Honor, because we haven't done those

   13    designations yet, although the parties have agreed on a

   14    procedure for getting those accomplished, I don't know exactly

   15    how long they'll take on Monday.                It could be a substantial

   16    amount of the court day.              And so I think it would be the

   17    Court's preference for us to start closings right away, but

   18    potentially have to split them up or just start closings on

   19    Tuesday morning.

   20          THE COURT:       I think it makes more sense, if you all don't

   21    mind being here, to start them on Tuesday morning to give you a

   22    chance to clean things up and organize it.

   23          MS. BLOODWORTH:          Great.

   24          THE COURT:       That way you can stay up all Monday night.

   25          MS. BLOODWORTH:          You understand too well.

                                Cindy    L.   Knecht,    RMR/CRR/CCP
                     PO   Box   326   Wheeling,     WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 8 of 158 PageID #: 4825
                                                                      239



    1           So we will have that procedure.              And I think procedurally

    2    we're in accord on that general --

    3            MR. BROWNING:         It's the substance we disagree on.

    4            MS. BLOODWORTH:         It's the substance we disagree on.       And

    5    again, I haven't read this, Your Honor, but understanding the

    6    timing and the Court's timing, I'm happy to address any issues

    7    about these witnesses' testimony, if they want to raise them

    8    now.

    9            THE COURT:      Okay.     Do you want to be heard on this right

   10    now?     I will be candid.            I have not had time to look at this.

   11            MR. BROWNING:         I understand.

   12            THE COURT:      Just literally hot off the press.

   13            MR. BROWNING:         Your Honor, and I apologize for that.

   14    Ordinarily we would never do that to you, but this --

   15    obviously, the case has changed dramatically since yesterday,

   16    and this is an entirely new theory that was sprung on us Monday

   17    night, so we're in a position where we have been scrambling as

   18    well, so that's why it's just coming before the Court right

   19    now.     So I'm happy to do it right now, or whatever Your Honor

   20    would prefer.

   21            THE COURT:      My recommendation would be give me till 11:30

   22    to take a look at it.            That will give you an opportunity as

   23    well, and come back in here -- I know Judge Kleeh is in the

   24    courtroom right now, and he's expected to stay in there, right?

   25            THE CLERK:      His next hearing, I believe, is at noon.

                                 Cindy    L.   Knecht,    RMR/CRR/CCP
                      PO   Box   326    Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 9 of 158 PageID #: 4826
                                                                      240



    1          THE COURT:       So he has a noon hearing.           So we'll come back

    2    in here and I'll hear the argument then and hopefully I'll have

    3    digested what the issues are and I would hope to be able to

    4    make a ruling when you're finished with your arguments.

    5          MR. BROWNING:          Thank you, Your Honor.

    6          THE COURT:       That will allow us then -- I will give you

    7    time to get back down to the courtroom, and if we have to start

    8    at 1:30 instead of 1:00, that's fine.               We'll just do whatever

    9    we have to.

   10        Also, it looks now like -- I don't know how far into next

   11    week -- you think it will go Tuesday, is what it sounds like.

   12    We could do it up here, because Judge Kleeh is going to be in

   13    trial now in Elkins, another courthouse we have, which means

   14    that the work that was going to be in this courthouse -- in

   15    this room is cleared off now, so I can have it back.                   And I

   16    think for the last couple of days that might be a lot more

   17    convenient for you, since you're going to be -- you're not

   18    going to be working in the courthouse over the weekend, so

   19    moving in here on Monday wouldn't be too inconvenient, if you

   20    wouldn't mind.

   21          MR. BROWNING:          That's fine.

   22          MS. BLOODWORTH:          No.

   23          THE COURT:       I think you'll appreciate it.           I know I will.

   24        Okay.     Let me have a little bit of time to take a look at

   25    this and to try to reference it to exhibits that I'm sure are

                                Cindy    L.   Knecht,   RMR/CRR/CCP
                     PO   Box   326    Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 10 of 158 PageID #:
                                    4827                            241



  1    mentioned in here.

  2          MR. BROWNING:           Your Honor, I'll just explain the parameter

  3    of the dispute.         I'm not going to argue it, obviously, but we

  4    did meet and confer this morning, and while we don't agree

  5    about the relevance of Dr. O'Neill and Dr. Lukashev, we haven't

  6    contested them in this motion.               It really is just about

  7    Lansden, Bozic, Sibold.               I believe those are the -- and Dawson.

  8    Excuse me.

  9          THE COURT:        Okay.     Just haven't looked at anything.       But

 10    just so you know -- you've heard me say this before -- this is

 11    a trial to the bench.            I have a lot of discretion to determine

 12    what weight I will give to anything, whether I'm going to

 13    consider it at all, and as long as I let you know that in my

 14    opinion, it should be satisfactory.

 15         My inclination in a trial like this is always just let it

 16    all come in and I'll figure it out.                 But I understand you need

 17    to make this argument.            Okay?     All right.      Thank you.

 18          MS. BLOODWORTH:           Thank you.

 19         (Recess taken, 10:52 a.m.)

 20         (In chambers at 11:48.)

 21          THE COURT:        Ms. Bloodworth, as we get into this, could I

 22    just ask you, do you remember the date on which Mylan filed

 23    document 352, which is your second amended invalidity

 24    contention?       Do you know the date?

 25          THE LAW CLERK:           September 28, 2019.

                               Cindy    L.   Knecht,    RMR/CRR/CCP
                    PO   Box   326    Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 11 of 158 PageID #:
                                    4828                            242



  1          THE COURT:       September 28.           Okay.

  2          MS. BLOODWORTH:          I do too.           Thank you, Your Honor.

  3          THE COURT:       This is Biogen's motion.

  4          MR. BROWNING:          Thank you, Your Honor.             I'll be brief.   I

  5    know Your Honor has just read the papers.                      Our position is we

  6    have -- there are two reasons why we're moving to exclude the

  7    evidence at issue.           And that's because it's completely

  8    irrelevant.

  9          THE COURT:       I just want to make sure that I understand

 10    what you're seeking to exclude:                    Sibold, Lansden, Bozic, and

 11    Dawson.

 12          MR. BROWNING:          Correct, Your Honor.

 13          THE COURT:       All or some.

 14          MR. BROWNING:          All.        We do not think there's anything in

 15    the testimony that is relevant to the 112 issues.

 16          THE COURT:       You have me at a disadvantage.                I don't have

 17    that testimony in front of me.                 So I'll take as a basic

 18    understanding here that all of this testimony relates solely to

 19    112 issues.

 20          MR. BROWNING:          No.        Our position is exactly the opposite.

 21    It does not relate to 112 issues at all.                      I'm not sure what it

 22    related to, perhaps obviousness, perhaps other issues, but it

 23    did not relate to 112, in our view.                    I'll try and give you some

 24    flavor.   It involves research and development efforts,

 25    confidential at Biogen.

                              Cindy       L.    Knecht,    RMR/CRR/CCP
                   PO   Box   326    Wheeling,       WV     26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 12 of 158 PageID #:
                                    4829                            243



  1          THE COURT:       But I guess I didn't phrase that very well.

  2    Your arguments arising under 112.

  3          MR. BROWNING:          Yes.    I'm sorry, Your Honor.      Yes.   Let me

  4    rewind and I'll try to make myself clear.

  5          THE COURT:       I understand that you don't think it comes in,

  6    believe me, I understand that, but is all arising under 112 and

  7    only 112.

  8          MR. BROWNING:          Correct.     Our argument is it's not relevant

  9    to the remaining issues in the case, which are limited to 112.

 10          THE COURT:       Then for my purposes we'll start with what 112

 11    is all about.

 12          MR. BROWNING:          Correct.     112 is, the statute makes clear,

 13    you look at the four corners of the patent specification viewed

 14    from the perspective of a person of ordinary skill in the art,

 15    and that applies both to written description and enablement.

 16    And that's the fundamental problem we have here is the type of

 17    evidence they're seeking to rely on is internal confidential

 18    information that has no bearing on how a person of ordinary

 19    skill in the art would view the patent specification.

 20         And I think that point is particularly highlighted by the

 21    Allergan case we cited, which I know Your Honor has seen, and

 22    in that case the CAFC found it was legal error to look to

 23    internal undisclosed protocols, is the way it's described in

 24    the case, that related to FDA submissions.

 25         We have the precise issue here.              Some of the testimony that

                              Cindy    L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326    Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 13 of 158 PageID #:
                                    4830                            244



  1    you may ultimately hear relates to the details of FDA

  2    protocols, so we're dealing with a precise type of information

  3    that the federal circuit has found to be irrelevant to the

  4    analysis.

  5         And if I could, maybe I can elaborate a little bit.                   We did

  6    meet and confer this morning because I wanted to -- because

  7    Your Honor directed us to, obviously, but to get opposing

  8    counsel's perspective as to why they believe this evidence is

  9    relevant.     And Ms. Bloodworth, I'm sure, will have more to say,

 10    but two things stood out to me.                 One is that it was allegedly

 11    circumstantial evidence in support of their theory that there's

 12    a lack of written description support.                    We disagree that this

 13    is any valid circumstantial evidence, because it doesn't relate

 14    to what a POSA would think.              This is about what business people

 15    at Biogen may have thought.              They're not persons of ordinary

 16    skill.   Even any skilled individuals at Biogen are not a person

 17    of ordinary skill, because they're privy to Biogen's

 18    information.      So it's completely irrelevant and prejudicial --

 19          THE COURT:       The people who are at issue here, or the

 20    testimony that's at issue, has to do with commercial success,

 21    so it wouldn't be a POSA.

 22          MR. BROWNING:          Right.     That's my point.        It's

 23    business-type information.              They're people who aren't

 24    scientists.

 25          THE COURT:       Would it come in under 404(b)?

                              Cindy    L.    Knecht,    RMR/CRR/CCP
                   PO   Box   326    Wheeling,    WV     26003    304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 14 of 158 PageID #:
                                    4831                            245



  1            MR. BROWNING:         Your Honor, I'm sorry.        I don't have the

  2    statute in front of me.

  3            THE COURT:      That's the criminal -- usually used in

  4    criminal evidentiary rules, but other evidence not being

  5    admitted -- not ordinarily admitted but coming in because it

  6    may support a motive or it may support some other admissible

  7    reason why it can come in, even though it's not the usual type

  8    of evidence that would support the claim in chief.

  9         So I looked at this and thought from the opening statement,

 10    well, is this coming in to basically show that it was the FDA

 11    who suggested the dosage of 480 milligrams, because commercial

 12    people were saying no, we want the higher one because it's more

 13    commercially viable to us in terms of kind of success,

 14    financial success, we'll have.

 15         And I looked at it -- I have no idea if that's why they

 16    thought it would come in, but that is what I thought, is this

 17    coming in as like a background information to help me

 18    understand why, as they argued, there's only one mention of 480

 19    in the written description.

 20            MR. BROWNING:         That may be an accurate description of

 21    their theory.        I don't really know.          But Your Honor, that's

 22    exactly why it's irrelevant and prejudicial.                  The

 23    motivations --

 24            THE COURT:      That would be a 403 argument, and I understand

 25    that.     But you're basically saying it doesn't come in under any

                               Cindy    L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326    Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 15 of 158 PageID #:
                                    4832                            246



  1    rule of evidence.

  2          MR. BROWNING:           Correct, Your Honor.         Because we -- again,

  3    the federal circuit has found it's legal error to rely on this

  4    type of information.            We do not think it should be in the

  5    record.    And really we're looking at what one of ordinary skill

  6    in the art would understand based on what's in the patent

  7    specification.

  8         And I think it's also important to point out, Your Honor,

  9    that also in opening statement counsel were candid in

 10    explaining that they don't contest that Dr. O'Neill conceived

 11    the dose of 480 milligrams per day.                 So any arguments that

 12    others of the company didn't agree with Dr. O'Neill are really

 13    irrelevant, twofold.            First of all, it doesn't matter what

 14    someone internally at the company thought to how a POSA would

 15    view the specification.               Moreover, if Dr. O'Neill truly

 16    believed in this invention and conceived of it, which has been

 17    conceded, I believe, then if others didn't, it doesn't bear on

 18    the issue.

 19          THE COURT:        Does this information go to prosecution

 20    history?

 21          MR. BROWNING:           I'm not sure exactly what Your Honor is

 22    asking.    This information is not in the prosecution history, as

 23    far as I know, because it's confidential internal business

 24    information that's never there.

 25         But that does lead me to the second point, if I may, Your

                               Cindy    L.   Knecht,    RMR/CRR/CCP
                    PO   Box   326    Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 16 of 158 PageID #:
                                    4833                            247



  1    Honor.   The other argument that was discussed this morning in

  2    our meet and confer relates to Dr. Dawson's testimony, who did

  3    submit a declaration during the prosecution history.                   But here

  4    that related to obviousness.              And we're very concerned there's

  5    an effort to conflate the issues of obviousness and written

  6    description, and they're completely different issues.                   One is

  7    what one of --

  8          THE COURT:       That doesn't mean the same evidence can't be

  9    used to support either argument, both arguments.

 10          MR. BROWNING:          That may be true, Your Honor, but here is a

 11    declaration about the specific issue of what one would

 12    understand without the patent.             That doesn't bear on what

 13    someone would understand with the patent.

 14          THE COURT:       Okay.

 15          MR. BROWNING:          So we believe that's completely improper

 16    and unfairly prejudicial to us.

 17          THE COURT:       Okay.     Now, I understand the impropriety

 18    argument.    I understand that if it is improper, it would be

 19    prejudicial.      When I read over the brief -- and it was

 20    obviously very quickly -- there was a lot of argument about --

 21    I thought, about surprise and that kind of thing, which I

 22    thought may have overstated the issue here, since -- I get that

 23    you may not think this should come in, but that there's only

 24    one mention, if that is true, I was going through to find out,

 25    of 480 milligrams in the patent, that's not surprise to you.

                              Cindy    L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326    Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 17 of 158 PageID #:
                                    4834                            248



  1    You know better than anybody what's in your patent.                      So this

  2    isn't what I would call the classical, we never heard this

  3    before, we didn't know any of this.                This is more in the line

  4    of, we didn't expect this argument to come up on this issue.

  5    It's not that we're not aware of these facts.                   We know what

  6    Dr. Dawson said.        After all, she's our witness and all of that.

  7    Could you clarify for me how you really intend me to look at

  8    this argument.

  9          MR. BROWNING:          In all fairness, Your Honor, I think that's

 10    mostly a characterization we would agree with, in that

 11    certainly we're aware of the facts that these are deposition

 12    designations that have been out there.                   The problem is that

 13    they were never identified as part of the 112 defense, and

 14    therefore we didn't have the opportunity to move to exclude

 15    them earlier --

 16          THE COURT:       Yeah, but you have the opportunity now.                You

 17    have the opportunity, indeed, after the trial is concluded, to

 18    argue that they're irrelevant, immaterial, prejudicial, under

 19    403, if that's where you mean the prejudice to lie, and I'm

 20    trying to understand, since the facts themselves don't surprise

 21    you, why wouldn't I just hear it out and decide whether, under

 22    very clear rules about what I can consider under 112, that

 23    whether they're in or out.

 24          MR. BROWNING:          Right.     Your Honor, with all due respect,

 25    the disclosure rules are there for a reason, and there are

                              Cindy    L.    Knecht,   RMR/CRR/CCP
                   PO   Box   326    Wheeling,    WV    26003    304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 18 of 158 PageID #:
                                    4835                            249



  1    multiple disclosure rules that have been disregarded here.

  2            THE COURT:       You think it's the theory of the case

  3    disclosure that's the prejudice here.                 You should be aware of

  4    that.

  5            MR. BROWNING:          Exactly, Your Honor.        I can see that the

  6    facts -- obviously, we know about the deposition transcripts

  7    and they didn't come out of the blue.                 And I can't argue that

  8    with any credibility.             But the problem here is we never knew

  9    this would be a 112 argument.               And if it had been, we might

 10    have made different decisions with our expert reports --

 11            THE COURT:       Wouldn't a good trial lawyer consider all

 12    possibilities?          I mean, I don't think you're going to sit here

 13    and say, we didn't look at this as a possibility, but gee whiz,

 14    they didn't designate it so we don't have to prepare for it.

 15    Isn't the real prejudice to you all there?

 16            MR. BROWNING:          Your Honor, with respect, I disagree.        We

 17    try our best --

 18            THE COURT:       You hadn't conceived they would argue this.

 19            MR. BROWNING:          No, we did not.      It's generally a surprise.

 20    It's not a relevant argument.

 21         Now, to be clear, to be candid, this does sort of sound

 22    like certain arguments that were raised in Delaware, so I'm not

 23    going to say this is completely coming out of left field, but

 24    we didn't anticipate it in this case, which is important,

 25    because in Delaware we had the ability to have our expert

                                Cindy    L.   Knecht,   RMR/CRR/CCP
                    PO   Box    326    Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 19 of 158 PageID #:
                                    4836                            250



  1    reports crafted to respond to this argument.                  Here we didn't

  2    have that ability.           So we've got a real problem with not being

  3    able to expand our expert testimony to cover a new argument in

  4    112, and that prejudices us in a significant way.

  5         Moreover, the evidence we put in was developed differently

  6    because the issue was never raised, so while this is not a

  7    theory that I've never heard before -- I can't say that -- it's

  8    certainly a theory we're not prepared to try in this trial, and

  9    that's a problem for us.

 10          THE COURT:       Okay.

 11          MS. BLOODWORTH:          Thank you, Your Honor.         May I go?   Okay.

 12         So first off, I'll start where Your Honor did, on the legal

 13    issues and the paradigm here that they are looking and why we

 14    think this is relevant to 112 and our written description

 15    defense.

 16         The federal circuit has been very clear in the Synthes v.

 17    Spinal Kinetics case, as well as in the Nuvo v. Dr. Reddy case,

 18    that an inventor's testimony, as well as noninventor testimony,

 19    such as employees who are, for example, the manager -- research

 20    and development manager, are able to shed light on -- are

 21    allowed to illuminate the lack of the disclosure in the

 22    specification in a 112 context.

 23         And so what I was -- what I think is very clear is that you

 24    can't, under the 112 context, have inventor testimony fill in a

 25    hole in a patent specification.                You can use extraneous

                              Cindy    L.   Knecht,    RMR/CRR/CCP
                   PO   Box   326    Wheeling,   WV     26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 20 of 158 PageID #:
                                    4837                            251



  1    evidence, including internal documents, to shed light on why

  2    there was not a disclosure in the first place.

  3         And again, we have a burden by clear and convincing

  4    evidence, and it's a fact question, and we agree that the

  5    standard is reading the patent specification in light of the

  6    prior art as a skilled artisan, but we also get to put on

  7    evidence for why it would be, and that's what you heard --

  8          THE COURT:       Why it would be what?

  9          MS. BLOODWORTH:          Why that element may be missing.

 10          THE COURT:       Okay.

 11          MS. BLOODWORTH:          Right?    It's not that -- again, it goes

 12    to almost the credibility of the argument, and I think that's

 13    how it's been used, circumstances internally that people would

 14    know X, Y or Z.        And the federal circuit has clearly held

 15    that's a viable reason for this evidence and that's what we're

 16    submitting it for.

 17         And in the opening argument we said in the slide, it said

 18    lack of written description, they didn't attach it to their

 19    motion.   It was slide 35, right before -- if you look at

 20    Exhibit A, they attach slides 38, 39, and again, this is

 21    deposition testimony cited from the witnesses we're talking

 22    about, Lansden, and I believe --

 23          THE COURT:       I think the point, if I understand their

 24    point, is, yeah, okay, that's all there, but it doesn't matter,

 25    can't come in.

                              Cindy    L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 21 of 158 PageID #:
                                    4838                            252



  1          MS. BLOODWORTH:            And I would say, Your Honor, I think the

  2    federal circuit has said otherwise.                And if I can read --

  3          THE COURT:         The Dr. Reddy case?

  4          MS. BLOODWORTH:            It's the Dr. Reddy's case, Your Honor,

  5    and I have a copy of it, I think.

  6          THE COURT:         My legal file is down at the other courthouse.

  7          MS. BLOODWORTH:            It's the Nuvo case, Your Honor, versus

  8    Dr. Reddy.        And if you look on page 11, and that is 923 F.3d

  9    1368 (2019) from the federal circuit.                And the last sentence

 10    before Section C says, although inventor testimony cannot

 11    establish written description support where none exists in the

 12    four corners of the specification, it illuminates the absence

 13    of critical description in this case.

 14         And in this case, the federal circuit relied on the

 15    inventor's testimony for saying things such as, I only hoped it

 16    would work, I didn't know it would work, maybe thought so.                    And

 17    it's very clear you can't get a patent claim with a valid

 18    specification on a wish or a hope.                And so that's directly

 19    relevant.     So we have the inventor testimony.               They dropped

 20    that objection, is my understanding.                But the proposition isn't

 21    so narrow.

 22         And we turn to the Synthes case I mentioned earlier. It

 23    takes a little more explanation, but again, the reporter cite

 24    is, 734 F.3d 1332 (2013) from the federal circuit.                  And if you

 25    could turn, please, Your Honor, to page 7, we'll see a

                                Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO    Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 22 of 158 PageID #:
                                    4839                            253



  1    discussion in the second full paragraph that starts, SK

  2    presented testimony regarding the plurality of openings

  3    limitation via their expert, Dr. Lee, and its research

  4    development manager, Mr. Koske.

  5         So Mr. Koske in this case is a fact witness internal to the

  6    party.   And again, the Court went on, the bottom of page 7 to

  7    the top, 1342 to 1343, to talk about Mr. Koske's testimony, how

  8    it relied on internal information, months of work, what it

  9    meant.

 10         And if you get to the bottom of the first column on the

 11    left-hand page of page 8, the Court concludes and says, taken

 12    together, Mr. Koske's testimony is at least circumstantial

 13    evidence that it would not be evident that peripheral grooves

 14    on the cover plates would disclose to skilled artisans that

 15    internal slots would serve the same function.                 Mr. Koske's

 16    testimony and exhibits used during it, coupled with Dr. Lee's

 17    testimony, provided ample evidence for the jury to conclude the

 18    written description did not support the broad claim limitations

 19    in the asserted claims.

 20         And so, again, it's far from clear that the only evidence a

 21    court looks to is the skilled artisan.                 And that is, I think,

 22    the fundamental disagreement between the parties.                 We think it

 23    goes to weight, not to a bar of relevance.                 We do think it goes

 24    to -- a lot of this testimony will go to motive and to the

 25    selection of not including the information in the patent

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003    304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 23 of 158 PageID #:
                                    4840                            254



  1    specification.

  2          THE COURT:       Which I consider, what I said, earlier 404(b).

  3         Well, let me ask this question:              At the time of the final

  4    pretrial conference, what did you understand Mylan's theory of

  5    the case under Section 112 issues to be?

  6          MS. BLOODWORTH:          Your Honor, this is what we understood.

  7    Our pretrial order does only lay out the legal requirements on

  8    all of our issues.           We were consistent with that.

  9          THE COURT:       This is 352, your second amended -- no.

 10    That's earlier.        Why don't you start there.            That's August 28th

 11    of 2019, and then we have the section from the -- did you all

 12    submit the section from the final pretrial order?

 13          MR. BROWNING:          I'm sorry.

 14          THE COURT:       Did Biogen submit --

 15          MR. BROWNING:          Yes.    It's Exhibit 14, I believe.

 16          THE COURT:       Is that D?       Your Exhibit D to your motion.

 17          MR. BROWNING:          I think it's C and D, I believe.          Yes, I

 18    believe it's C and D.

 19          THE COURT:       So Exhibit 14, under which is Exhibit D to

 20    your motion, states, defendant's brief summary of the material

 21    facts and theories of liability -- would that be the first

 22    place to look?

 23          MS. BLOODWORTH:          That would, I think, Your Honor, be the

 24    first place to look.           However, I will be candid and tell you

 25    that that's not going to lay out the factual underpinnings --

                              Cindy    L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326    Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 24 of 158 PageID #:
                                    4841                            255



  1          THE COURT:        I'm trying to see the evolution of the

  2    arguments.

  3          MS. BLOODWORTH:           So the evolution of the argument, Your

  4    Honor, is, as you know, we coordinated our fact discovery very

  5    closely with the Delaware defendants in the Delaware case.                    We

  6    were taking depositions months after the close of fact

  7    discovery in our case, to only do them once in both cases, and

  8    the Delaware case was significantly behind ours.

  9         And so we have developed these cases pretty closely in

 10    tandem, and all of this information -- I don't have the

 11    contentions I'm going to take for face value that it's not

 12    disclosed in there in this way, but it was certainly tried in

 13    the Delaware case and what it is is all the same factual

 14    information.

 15          THE COURT:        I will disclose there were a couple of

 16    highlights here, but I have the contentions with regard to

 17    written description --

 18          MR. BROWNING:           I don't mind at all.

 19          THE COURT:        I didn't write on it.

 20          MS. BLOODWORTH:           This is the seconded amended?

 21          THE COURT:        Filed in August.

 22          MS. BLOODWORTH:           Yeah.    And so, again, it's the law on the

 23    issue, fails to provide a skilled artisan.                  If anything, it

 24    points to skilled artisan -- it points a skilled artisan to

 25    about 720 as that dose is called out with specificity and is

                               Cindy    L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326    Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 25 of 158 PageID #:
                                    4842                            256



  1    the only dose that is being administered in two or three, four,

  2    or six separate doses.          That's the argument about the fact that

  3    480 milligrams only appears once in the patent.

  4         So we disclosed in this case certainly on the -- when we

  5    provided our opening slides on Monday at noon, we definitely

  6    put in all the same evidence as the Delaware case, and did so

  7    under the heading of written description, again, everything

  8    that -- I think it's almost the same in both cases that was

  9    tried in the Delaware case in December.                And we put it in and

 10    didn't receive any objections, and we put in our dep

 11    designations on Monday night on this very issue and why it

 12    would support 112, and we got their counter-designations on

 13    Tuesday night and we had a meet and confer on Wednesday morning

 14    and no objection was raised at that time.                And it was very

 15    clear that this was our story under 112, as they said it was in

 16    our opening argument.          It was put in under 112, it goes to the

 17    reason of the lack of disclosure in the patent application,

 18    because after the defined studies were revealed, it was then

 19    and only then that they went back in time to amend the patent

 20    specification.

 21         And then, Your Honor, just on one other point on the Dawson

 22    testimony, which is different.            Dr. Dawson has submitted

 23    several declarations and has testimony about the fact that the

 24    skilled artisan would think that the 480 milligram working was

 25    unexpected.      And that goes directly to the heart of what is the

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 26 of 158 PageID #:
                                    4843                            257



  1    mind set of the skilled artisan reading the patent

  2    specification.          And it was submitted both in the patent office

  3    and they called her in Delaware and we deposed her on that very

  4    issue.     She was a key witness to Biogen on unexpected results.

  5         And of course, it's not only a party admission that the

  6    skilled artisan would not expect 480 milligrams to work.                     When

  7    the declaration was filed as a part of the file history, it's a

  8    binding admission of the state of the art at the time.

  9         So Dr. Dawson's declaration and statements on that

 10    unexpected results was included in Dr. Greenberg's opening

 11    expert report and cited for that proposition in his 112

 12    section.

 13         So they have been aware that we were going to rely on

 14    nonskilled artisan internal evidence as least as long ago for

 15    Dr. Dawson as Dr. Greenberg's opening expert report.                     And we

 16    never heard any objection to that until this morning.

 17          THE COURT:         All right.       Now, just help me work through

 18    this, because as the judge I always go back to the beginning,

 19    the patent.       So with regard to what Mylan is picking apart in

 20    its case, the mention of 480 milligrams per day obviously comes

 21    up under the claims.

 22          MS. BLOODWORTH:            Yes, Your Honor.

 23          THE COURT:         And claim one thereof is about 480 milligrams

 24    per day and prior to that it comes up.

 25          MS. BLOODWORTH:            It's column 15, Your Honor.

                                Cindy    L.   Knecht,   RMR/CRR/CCP
                    PO   Box    326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 27 of 158 PageID #:
                                    4844                            258



  1            THE COURT:      That's right.       Okay.    Not 18.    15.     Actually,

  2    I don't have any 15.

  3            MR. BROWNING:         I think it is column 18.

  4            THE COURT:      That's what I thought.           So it comes up in the

  5    beginning at line 58 and column 18:                 For example, an effective

  6    dose of DMF or MMR to be administered to a subject orally can

  7    be from about 0.1 grams to 1 gram per day, 200 milligrams to

  8    about 800 milligrams per day, e.g., from about 240 milligrams

  9    to about 720 milligrams per day, or from about 480 milligrams

 10    to about 720 milligrams per day, or about 720 milligrams per

 11    day.     And then it goes on to give the example of how you would

 12    dose the 720 milligrams per day in separate administrations of

 13    two, three, four, or six equal doses.

 14           So when you are going to ask me to look at the written

 15    description, what parts of the patent are you going to direct

 16    me to?

 17            MS. BLOODWORTH:         Sure, Your Honor.        We are going to direct

 18    you to -- first of all, we'll have Dr. Greenberg explain all

 19    the specification as a skilled artisan would understand it, and

 20    480 milligrams is only mentioned on column 18, as Your Honor

 21    noted.     So the issue is does a skilled artisan reading the

 22    specification believe that 480 milligrams of DMF would work to

 23    treat MS.

 24           And the clear history of this case is that Biogen has taken

 25    the very strong position that no skilled artisan would think

                               Cindy    L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326    Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 28 of 158 PageID #:
                                    4845                            259



  1    480 milligrams would work until in 2011, years after the patent

  2    specification was published.             Only then were skilled artisans

  3    surprised and thought that it would work.                 And that is why we

  4    rely upon Dr. Dawson's testimony, who said that in also the

  5    patent office to get the patent allowed, and it's the viewpoint

  6    of the skilled artisan.

  7         So if a skilled artisan, thinking that the patent would not

  8    work, reads the patent specification and doesn't see why it

  9    would work, the issue of whether or not 480 milligrams can be

 10    administered as a tablet isn't the issue.                 That's not the

 11    claim.   The claim is that it has to be therapeutically

 12    effective to treat MS, and that's the exact holding in the Nuvo

 13    v. Dr. Reddy case where the district court found that the

 14    specification was specific.

 15          THE COURT:       Let me go back.         This is a patent for the

 16    treatment of multiple sclerosis.               And it's a continuation and

 17    the filing date here is February 13th, 2012.                 And do I take

 18    from that that it was after 2011 that the patent was -- what

 19    happened?    What happened?           I'll get to the bottom line.         Was

 20    480 milligrams mentioned as of what's the date?

 21          MS. BLOODWORTH:          February 8, 2007.        Yes, Your Honor, 480

 22    milligrams was in the -- it was mentioned in the publication of

 23    that application in 2008.

 24          THE COURT:       So if it was mentioned, as it is here, in

 25    the -- as of August 12th -- August 2nd, 2012, you're wanting

                              Cindy    L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 29 of 158 PageID #:
                                    4846                            260



  1    this information to come in to show that they didn't have that

  2    understanding, no POSA would have that understanding in 2007.

  3    But wouldn't that put me in a position where I was looking at

  4    something outside of the patent that I'm not supposed to look

  5    at to determine the 112 issues?

  6            MS. BLOODWORTH:         Your Honor, you are allowed --

  7            THE COURT:      You're wanting it in for the truth of the

  8    matter asserted, and you're wanting it in for me to reach a

  9    conclusion that Dr. Greenberg's testimony is true with regard

 10    to, in 2007, assuming he's going to say this, no POSA would

 11    have understood that 480 worked.               And here are the statements

 12    of Biogen that confirm nobody knew that, but it was in the

 13    patent.

 14            MS. BLOODWORTH:         It's not in the patent that it would

 15    work.     All the disclosure in the patent is that you can have a

 16    composition of 480 milligrams.             A skilled artisan reading

 17    that --

 18            THE COURT:      A method of treating a subject, et cetera,

 19    consisting essentially of, A, a therapeutically effective

 20    amount of DMF or MMF, or a combination thereof, and the

 21    excipients isn't the issue, or a combination thereof is about

 22    480 milligrams a day.

 23         So if I read that, as I think I'm supposed to read it,

 24    they're claiming a therapeutically effective amount of DMF that

 25    is about 480 milligrams per day.               And I was curious, is that in

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 30 of 158 PageID #:
                                    4847                            261



  1    the 2007 submission, and it is.

  2          MS. BLOODWORTH:           It is, Your Honor.         And this is exactly

  3    what happened in the Nuvo case.                 The district court saw in the

  4    specification that there was a disclosure of the amount of the

  5    dosage and the use and said, oh, it's sufficient.                   But in the

  6    obviousness case, plaintiffs had also made the argument that a

  7    skilled artisan at that time, reading that patent

  8    specification --

  9          THE COURT:        We don't have an obviousness case now.

 10          MS. BLOODWORTH:           Right, but we still have all the

 11    testimony and we have their admissions in the patent

 12    prosecution history, which are binding.

 13          THE COURT:        Why would it be relevant on the 112 issue?

 14          MS. BLOODWORTH:           That's what I'm going to get to, Your

 15    Honor, because the patent doesn't say why it would.                      The patent

 16    doesn't add anything to the art.                 And in fact, the testimony

 17    will say, even reading the patent specification, nobody thought

 18    it would work.         And that's what the Nuvo court, the federal

 19    circuit, reversed the district court on that very finding and

 20    said, you have to put something in your specification to hook

 21    and explain and move the art forward to why a skilled artisan,

 22    thinking it's not going to work, would read your patent

 23    specification and change their mind.

 24         And this patent specification, you'll hear from

 25    Dr. Greenberg, has nothing in it, preliminary data, prophetic

                               Cindy    L.   Knecht,    RMR/CRR/CCP
                   PO   Box    326   Wheeling,    WV     26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 31 of 158 PageID #:
                                    4848                            262



  1    example, you know, anything, that would tell a skilled artisan,

  2    oh, that might work.

  3          THE COURT:       I will say that I went diving into the

  4    examples thinking there will be an example of that dosing

  5    there.   There isn't.

  6          MR. BROWNING:          No, Your Honor.       It's not required.       And I

  7    obviously disagree with Ms. Bloodworth's take on the case law.

  8    The patent discloses 480, as Your Honor has observed, and that

  9    was in the original priority submission in 2007, and it

 10    actually says specifically it will work.                  It's effective.     It

 11    makes the statement, when administered orally at that dose, and

 12    that's sufficient.           It discloses the claimed invention.            This

 13    is about disclosure, not --

 14          THE COURT:       You're talking about lines 58 through 64.

 15          MR. BROWNING:          I believe I am.       Column 18, correct, Your

 16    Honor.

 17         And what Ms. Bloodworth is referring to, the Nuvo case is a

 18    very unusual case.           There the patent specification said people

 19    don't think this will work.             It's a very unusual specification.

 20    Typically wouldn't make that kind of comment.                  We certainly

 21    don't.   But the specification said the POSA would not think

 22    this would work, and then never says why the inventor does.

 23         Here we have the opposite situation.                 Here our inventor

 24    says these doses are effective.                So under the case law, that's

 25    sufficient.      The federal circuit is very clear, even in Nuvo,

                              Cindy    L.   Knecht,    RMR/CRR/CCP
                   PO   Box   326    Wheeling,   WV     26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 32 of 158 PageID #:
                                    4849                            263



  1    you don't need examples, you don't need test data.                   What you

  2    need is a disclosure.           Here the invention is treating patients

  3    with multiple sclerosis with a specific dose.                   And that's

  4    clearly described.

  5          THE COURT:       Now, let me ask this:             Does Biogen have any

  6    objection to the testimony of Dr. Greenberg from his own

  7    experience, training, as a POSA?

  8          MR. BROWNING:          No, Your Honor.       And to be clear, we think

  9    that it's fine for a POSA to acknowledge what they know.                     And

 10    so the inquiry is to the four corners of the patent, but it's

 11    not somebody who knows nothing.                It's a POSA.

 12          THE COURT:       Are you calling a POSA on this issue?             I know

 13    what POSA is.      Are you calling your own?

 14          MR. BROWNING:          Dr. Wynn.

 15          THE COURT:       So will Dr. Wynn be testifying that as of the

 16    submission of the patent or the filing of the patent in 2007,

 17    no POSA would have expected this dosing to work?

 18          MR. BROWNING:          That would have been his --

 19          THE COURT:       That would have been his obviousness --

 20          MR. BROWNING:          -- his obviousness testimony.

 21          THE COURT:       What's on the 112 issues?

 22          MR. BROWNING:          Here we have a patent specification

 23    disclosing the invention, so if the standard were that anything

 24    surprising wasn't patentable, then we'd have no patents.                     You

 25    need to have an advance that is not obvious over the prior art.

                              Cindy    L.   Knecht,    RMR/CRR/CCP
                   PO   Box   326    Wheeling,   WV     26003    304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 33 of 158 PageID #:
                                    4850                            264



  1          THE COURT:        So it has to be understandable to the POSA.

  2          MR. BROWNING:           Disclosed, it needs to be disclosed.

  3          THE COURT:        It has to be more than that.            It has to be

  4    understandable to the POSA.

  5          MR. BROWNING:           Right.

  6          THE COURT:        And show that the inventor actually invented

  7    the invention claimed.            That's our area and everybody is

  8    relying on that.         And under enablement, whether the POSA, after

  9    reading the specification, would be able to make and use the

 10    clinical invention without undue experimentation, let me just

 11    move to that issue.            This is just dosage.         So we're not into

 12    the usual -- what I would say, my experience, limited though it

 13    may be, is the more usual enablement arguments.                   What's your

 14    argument there?

 15          MS. BLOODWORTH:           So Your Honor, if I may, there is --

 16    certainly that is the requirement to disclose and make and use

 17    the invention.         The Nuvo case actually says that's not enough.

 18    You need to do more than that for written description.

 19          THE COURT:        That's what Allergan says, that you just have

 20    to be able to make and use the claimed invention.

 21          MS. BLOODWORTH:           Reading from the Nuvo case, Your Honor,

 22    at part -- page 1382, it says, teaching how to make and use an

 23    invention does not necessarily satisfy the written description

 24    requirement.

 25          THE COURT:        But I was just asking about enablement.

                               Cindy    L.    Knecht,   RMR/CRR/CCP
                   PO   Box    326    Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 34 of 158 PageID #:
                                    4851                            265



  1            MS. BLOODWORTH:         So the enablement argument is largely

  2    based on the written description argument.

  3            THE COURT:      They're going to basically conflate.

  4            MS. BLOODWORTH:         They're going to conflate.        We'll

  5    obviously brief them separately under the law.                  It's the same

  6    set of facts.        And the reason why, frankly, we put in the facts

  7    on both is because oftentimes written description and

  8    enablement get confused, and this is a case where even if you

  9    find that you can make and use the invention, you still don't

 10    satisfy written description for why a skilled artisan would

 11    think it would work.

 12            THE COURT:      Okay.     I don't think I need to give you this

 13    ruling before this afternoon's testimony.                  I'd like to have a

 14    little bit of time to mull it over, basically because if I

 15    were -- if this were an ordinary case, I would let this in.                     I

 16    don't find the prejudice to Biogen so overwhelming that it

 17    wouldn't come in, because I think the concept of all of this

 18    was well understood by Biogen, or the target, if you will, of

 19    Mylan's argument was understood.

 20         This is an issue as to whether these particular witnesses

 21    can offer relevant testimony in support of their theory of the

 22    case.     Okay?    And I understand that.           And I also understand

 23    that in a patent case, the art of making these decisions under

 24    what are the ordinary rules of evidence is sometimes different.

 25    And I do know that I have to limit my understanding of the

                               Cindy    L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 35 of 158 PageID #:
                                    4852                            266



  1    testimony to the four corners of the specification and I should

  2    not go outside it, right?

  3          MS. BLOODWORTH:          We would disagree with that proposition.

  4          THE COURT:       I know you disagree, but that's been drilled

  5    into me over time, so I'm going to have to look at this Nuvo

  6    case, and I also want updated and make sure that -- it's 2019.

  7    Has anybody else written on this subject since Nuvo?

  8          MR. BROWNING:          That's a good question, Your Honor.       I'm

  9    not sure.

 10          MS. BLOODWORTH:          Not that stands out.

 11          THE COURT:       This is Judge Clevinger with Judge Prost and

 12    Judge Wallach, and I think it's important for me as a district

 13    judge to respect that the federal circuit -- that I need to

 14    read broadly on this topic within the scope of the circuit's

 15    more recent decisions rather than read this case in isolation,

 16    in order to understand whether there's a broader understanding

 17    within the federal circuit now as to how to take some of this

 18    fact evidence and how to weigh it.

 19         So let me do that.          We need to get on with what we're doing

 20    today.   And I know you need the ruling today and you'll get it

 21    today.   But I need to look at this a little bit more carefully.

 22    My inclination, however, at this point is, again, I know how to

 23    weigh evidence and if I -- I'd rather -- from an appellate

 24    perspective, I, as a district court, would rather let this in

 25    and I can discount it after I hear it and say that really is

                              Cindy    L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326    Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 36 of 158 PageID #:
                                    4853                            267



  1    irrelevant and it's not material to this case and I'm not going

  2    to rely on it; even though it comes in, it's not being relied

  3    on.    That way I don't have -- and you don't have an appellate

  4    court saying, should have heard that.               Better to hear it and

  5    not rely on it than not to have heard it at all and have an

  6    appellate court say, you should have taken a look at that and

  7    then as much as I like all of you, you're back before me.

  8          So you all are -- I don't know how many of you are old

  9    enough to remember the days when the federal circuit affirmed

 10    in part, vacated and denied -- I mean, as district judges we

 11    used to say to the federal circuit, please don't do that to us.

 12    Either just tell us it's all back or make the decision

 13    yourself.

 14          So in other words, that's where I'm leaning.               But I

 15    understand that you need a record and I will give you my most

 16    articulate reasoning as I finally decide what it is at the end

 17    of today.    Okay?

 18           MS. BLOODWORTH:         Thank you, Your Honor.        May I make one

 19    more request, since, again, I'm a little on the fly here this

 20    morning on this issue.

 21           THE COURT:      You would like to brief it.

 22           MS. BLOODWORTH:         I would like to put in a posttrial brief.

 23    We have dep designations for tonight, for today.                 We can play

 24    Lukashev, but the rest is all impacted by Your Honor's decision

 25    today.

                              Cindy    L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 37 of 158 PageID #:
                                    4854                            268



  1          THE COURT:         Okay.     You need it before we start tomorrow

  2    morning.

  3          MS. BLOODWORTH:            We won't play all the dep designations

  4    tonight if Your Honor has not ruled yet.

  5          THE COURT:         Okay.     I do understand why they would want a

  6    chance to file a response brief.                 Just one round makes sense.

  7    So if you want to do that and -- if the associate is going to

  8    be working -- I'm sorry.               I will allow it.      Okay?    Is that you?

  9          MR. COPLAND:         Your Honor, you're correct, the ultimate

 10    weight, it could be discarded all at decision time.                      Couldn't

 11    it just be handled in a posttrial briefing.                    They've objected,

 12    the Court defers, and in the posttrial briefing we fully

 13    address the issue, both sides, giving all the background

 14    necessary for what the federal circuit has been doing, whatever

 15    that may be.

 16          THE COURT:         Is that your final position on it or --

 17          MR. COPLAND:         I threw that out, Your Honor.             I apologize.

 18    I shouldn't have spoken.

 19          THE COURT:         That makes sense.         But I feel like since I did

 20    look at Biogen's brief, I'm not ordering that you all file

 21    something.        If you would like to, I'd like to have it as

 22    quickly as possible so that I can do that.                   And yes, it's going

 23    to be briefed posttrial if I let it in.                   I understand that.

 24          MS. BLOODWORTH:            Thank you, Your Honor.

 25          THE COURT:         All right.       Thanks very much.

                                Cindy    L.   Knecht,   RMR/CRR/CCP
                    PO    Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 38 of 158 PageID #:
                                    4855                            269



  1         (Proceedings in chambers conclude at 12:30 p.m.)

  2         (In the courtroom at 1:30 p.m.)

  3            THE COURT:       Good afternoon.          And, as we get underway, I

  4    just want you to understand that I know everybody is set up

  5    here.     And if you want to stay here tomorrow and as long as we

  6    go next week, I'm fine with that.                  It's up to you where we go.

  7    You can direct me at the end of the day if you know.                      I realize

  8    you're all set up and it may be more of a burden to move than

  9    to not.

 10         Okay.    So we're ready to continue.

 11         Ms. Bloodworth.

 12            MS. BLOODWORTH:          Thank you, Your Honor.          I'd like to

 13    introduce my colleague Ms. Greb, who is going to introduce the

 14    first witness.

 15            THE COURT:       Good afternoon, Ms. Greb.

 16            MS. GREB:       Good afternoon, Your Honor.             Mylan would like

 17    to call Dr. Matvey Lukashev by video designation.                     We have

 18    prepared some binders as well.               We'll pass those out.

 19            THE COURT:       Yes.     Thank you.

 20            MS. GREB:       Your Honor, Dr. Lukashev was a Biogen employee,

 21    an inventor, and an inventor named on the original application

 22    that issued as the '514 patent.                  He'll be testifying regarding

 23    his work, his relation to Biogen's DMF product, and the

 24    discovery research that led to the '514 patent.

 25         For the record, the exhibits that will be referenced during

                                Cindy    L.   Knecht,    RMR/CRR/CCP
                    PO   Box    326    Wheeling,   WV     26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 39 of 158 PageID #:
                                    4856                            270



  1    the testimony are Lukashev Exhibit 1, which is JTX 2195;

  2    Lukashev Exhibit 2, which is JTX 2196; Lukashev Exhibit 5,

  3    which is DTX 1627; Lukashev Exhibit 6, which is JTX 2000;

  4    Lukashev Exhibit 7, which is JTX 2182; Lukashev Exhibit 8,

  5    which is DTX 1167; Lukashev Exhibit 9, which is DTX 1016;

  6    Lukashev Exhibit 10, which is DTX 1017; Lukashev Exhibit 11,

  7    which is JTX 2181; and Lukashev Exhibit 12, which is DTX 1019.

  8         Thank you.

  9          THE COURT:        All right.       Thank you.       2196, the first one,

 10    that's a JTX, right?            Just want to make sure.

 11          MS. GREB:        Correct, Your Honor.

 12          THE COURT:        Okay.     Thanks.

 13         (Video played and reported as follows:)

 14    Q.   Can you state your name for the record, please.

 15    A.   Matvey E. Lukashev.

 16    Q.   And what is your home address?

 17    A.   It's currently 75 Mechanic Street in Upton, Massachusetts.

 18    Q.   I just want to go over a little bit of your background.

 19         Can you tell me what postgraduate degrees you have?

 20    A.   It's just one.           It's a Ph.D.

 21    Q.   What was the topic of your Ph.D. studies?

 22    A.   The regulation of endothelial cell morphogenesis.                   The

 23    specialty is essentially molecular and cell biology, if that's

 24    what you're interested in.

 25    Q.   Then, after your studies at Johns Hopkins, you said you

                               Cindy    L.   Knecht,    RMR/CRR/CCP
                   PO   Box    326    Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 40 of 158 PageID #:
                                    4857                            271



  1    went to UCSF?

  2    A.   Correct.     Department of medicine.

  3    Q.   The department of medicine?

  4         And what was the subject of your studies at UCSF?

  5    A.   Mechanism of function of integrins.               They are a family of

  6    cell adhesion receptors involved in cell attachment migration

  7    and intracellular signaling.

  8    Q.   And how long were you there for?

  9    A.   I had more than one appointment there.               So I left UCSF in

 10    the fall of 1998.

 11    Q.   And did your research at UCSF focus on the treatment of any

 12    particular diseases?

 13    A.   Not directly, no.

 14    Q.   And where did you go in 1998, when you were done with UCSF?

 15    A.   To Biogen.

 16    Q.   What was your role when you first started at Biogen in

 17    1998?

 18    A.   If by "role" you mean my title, it was scientist II.

 19    Q.   And were you hired to do any particular research when you

 20    started?

 21    A.   Yes.

 22    Q.   And what research was that?

 23    A.   Initially, it was to help run the angiogenesis program at

 24    Biogen and to help, I guess, establish and move forward the

 25    functional genomics program.

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 41 of 158 PageID #:
                                    4858                            272



  1    Q.   So after your work on angiogenesis, did you transition to a

  2    new project?

  3    A.   Yes.

  4    Q.   And what project was that?

  5    A.   It was focused on informing -- on elucidating the molecular

  6    mechanisms of action informing the preclinical development and

  7    initiation of the clinical developments of an agonist antibody

  8    targeting what's called lymphotoxin beta receptor.                LCBR is the

  9    standard gene symbol, since you're typing.                It's only four

 10    letters.    And that was intended to be -- that was a molecule

 11    pursued as a candidate therapeutic for the treatment of solid

 12    tumors.

 13    Q.   When was your first project at Biogen that was relevant to

 14    the treatment of multiple sclerosis?

 15    A.   Directly, it was what at the time had the internal code

 16    name BG-12 and eventually became Tecfidera.

 17    Q.   And your work on BG-12, when did that start?

 18    A.   Again, I cannot give you the exact dates.               I believe it was

 19    sometime -- I was asked to join the program, I think, sometime

 20    around the end of 2005, if I remember it correctly.                   Could have

 21    been early 2006, but I think it was more likely the end of

 22    2005.

 23    Q.   What did you understand your role would be on the project

 24    when you were asked to join in 2005?

 25    A.   Initially, assessments of the information -- of the

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 42 of 158 PageID #:
                                    4859                            273



  1    mechanism of action information available for the asset we were

  2    considering for potential acquisition from Fumapharm.                 They had

  3    a -- they had a data package generated by their collaborators.

  4    Q.   So your first involvement with BG-12 was in connection with

  5    evaluating the BG-12 asset in connection with the potential

  6    acquisition of Fumapharm?

  7    A.   It wasn't BG-12 yet because we didn't -- we didn't acquire

  8    it at the time yet.          So it just -- it was about visiting

  9    Fumapharm and reviewing the portion of their data package that

 10    related to what they had in the way of mechanism of action.

 11    There wasn't much, frankly.

 12    Q.   Did you understand that there was an existing license

 13    agreement between Biogen and Fumapharm relating to dimethyl

 14    fumarate?

 15    A.   I wasn't aware of that.           And, frankly, it was not my focus.

 16    My task was to elucidate the mechanism of action.                I

 17    represented strictly discovery research in this program.

 18    Q.   Were you in any way involved with the clinical trials of

 19    BG-12?

 20    A.   Indirectly, as a part of the program project team.               I was

 21    present for some of the discussions, but not -- I was not

 22    involved in clinical decision-making.              That's not my specialty.

 23    Q.   Did you know that Biogen had been conducting a Phase 2

 24    study on BG-12 starting in 2004?

 25    A.   Actually, I didn't know -- I did not know that simply

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 43 of 158 PageID #:
                                    4860                            274



  1    because it was completely outside of what I was working on in

  2    2004.   I really became aware of the key happenings within the

  3    program after I was asked to join it.

  4    Q.   Okay.    So I guess your first role on the project was to

  5    analyze the mechanism of action of what became BG-12?

  6    A.   Correct.

  7    Q.   And at that time you were unaware of the clinical

  8    application of BG-12?

  9    A.   At what time specifically?            It's just if it's about the

 10    time -- the first time I was asked to join the program, then

 11    the answer is I did not.             As I said, I was not aware of the

 12    ongoing clinical development.             But, obviously, I became aware

 13    of it as I became a part of the program project team.

 14    Q.   What did you understand was the extent of work that

 15    Fumapharm had already done on dimethyl fumarate?

 16    A.   I, frankly, didn't -- well, again, my focus was on the

 17    mechanism of action, and that was superficial.                  The body of

 18    data they had accumulated as mechanism of action data was very

 19    thin and superficial at best.

 20         As far as the extents of their -- the work they had done

 21    outside of that, I, frankly, wasn't paying much attention.                    And

 22    so -- and it's a little difficult for me to dissociate what I

 23    know now from what I knew at the time.                  I know what I was

 24    paying attention to.

 25    Q.   So, based on what you know now, what had Fumapharm already

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003    304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 44 of 158 PageID #:
                                    4861                            275



  1    done at the time that you became involved in the project?

  2    A.   It's a little difficult for me to answer the question as

  3    phrased because, as I said, I cannot remember the exact timing

  4    of my becoming aware of various aspects of that.                I do know --

  5    what I believe I know is that there was work done in psoriasis

  6    and there was a small clinical study, but I can't remember who

  7    sponsored it, with DMF in a small cohort of MS patients that

  8    unexpectedly produced an interesting clinical signal, which was

  9    what prompted our interest in the asset.

 10    Q.   So at the time that you were considering the BG-12 asset,

 11    there was -- there were clinical studies of dimethyl fumarate

 12    in psoriasis and multiple sclerosis that were promising; is

 13    that right?

 14    A.   As I mentioned to you, I was not focusing on that side of

 15    things, and I cannot remember whether -- even to this day,

 16    actually, I cannot tell you when the psoriasis work was being

 17    done relative to the timing of my involvement with the program.

 18    As I said, I became aware of those events as I was spending

 19    more time with the program.            But my initial focus -- actually,

 20    my focus throughout my affiliation with the program was on the

 21    mechanism of action.

 22    Q.   I'm handing you what's been marked as ML Deposition Exhibit

 23    Number 1.

 24         Have you seen this before?

 25    A.   This looks like my LinkedIn profile probably.

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 45 of 158 PageID #:
                                    4862                            276



  1    Q.   That's my understanding.             I wanted to confirm that.     Does

  2    this look like your LinkedIn profile?

  3    A.   It does.

  4    Q.   Does this accurately depict your professional history?

  5    A.   I believe it does.

  6    Q.   Okay.     So, if you could go to -- under your work at Biogen,

  7    the senior scientist title.

  8    A.   Yes.

  9    Q.   And it says Biogen Idec 2003 to 2006 for three years.

 10         Do you see that?

 11    A.   Uh-huh.

 12    Q.   And then it says BG-12 Tecfidera research lead, since 2005;

 13    is that right?

 14    A.   Yes, it does.

 15    Q.   And that's consistent with your recollection as to when you

 16    became involved with BG-12?

 17    A.   Yes.     Uh-huh, it is.

 18    Q.   And did any of your research in 2003 to 2006 time frame

 19    involve clinical studies?

 20    A.   During this period, I cannot remember.                I cannot remember

 21    whether -- actually, let me think.

 22         No.     We did -- within my group we did not do any work

 23    involving clinical samples.             That was done by a different

 24    function.      So -- and during this time I could have been --

 25    could have been, but I don't want to speculate -- involved in

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 46 of 158 PageID #:
                                    4863                            277



  1    planning discussions with added functions, but no direct work

  2    was ever done within my group with clinical samples.

  3    Q.   Okay.    So, during your whole time at Biogen, you were not

  4    involved with the clinical studies?

  5    A.   Not directly, no.

  6         I'm sorry.         I'm referring -- just to finish the answer, I'm

  7    referring to the work done within my laboratory.

  8    Q.   Okay.    Did you contribute to the clinical development of

  9    BG-12 outside of your laboratory?

 10    A.   Could you specify "contribute"?

 11    Q.   I guess, you know, what is your understanding of your

 12    contributions to the clinical development of BG-12?

 13    A.   Let me try to answer this.             Elucidation of the MOA was

 14    molecular -- mechanism of action -- was initiated to provide a

 15    section of preclinical pharmacology data that would facilitate

 16    a development team's discussions with regulatory agency and so

 17    forth because the agency expected to see a certain depth of the

 18    understanding of how the drug candidate was working, what was

 19    the -- what were the underlying mechanisms of its biological

 20    activity.     That was the initial main focus.

 21         And, obviously, this type of information needed to be

 22    relayed to the rest of the program project team, and the team

 23    did involve the clinicians.              What use, if any, they made or

 24    didn't make of this information, I do not know.

 25    Q.   Okay.    Did your -- did you have any other contributions to

                                Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 47 of 158 PageID #:
                                    4864                            278



  1    the clinical development of BG-12 other than providing studies

  2    and information on the mechanism of action of it?

  3    A.   No, not really.

  4    Q.   And you're not a medical doctor; is that correct?

  5    A.   No, I'm not.

  6    Q.   What is a mechanism of action?

  7    A.   It is a mechanism of action.              It is really a description,

  8    obviously, fact -- scientific fact-based description of the

  9    molecular and cellular events affected by the drug -- by the

 10    active substance of the drug.

 11         Again, everything we were doing was not really with the

 12    drug itself.       It was just with the active substance.              We did

 13    not work with a pill.           We did not work with the contents of the

 14    pills.   We worked with the active ingredient within my group.

 15    Q.   Okay.    So your work was independent of the actual -- the

 16    formulation of the drug and was limited to the active --

 17    A.   That is fair to say, yes.            It was a separate line of work.

 18    Q.   And was your work also independent of the dose of the

 19    formulation?

 20    A.   Essentially, yes.

 21    Q.   Have you determined BG-12's mechanism of action?

 22    A.   To an extent, yes.

 23    Q.   Can you explain that qualification.

 24    A.   In reality, one never knows the entire mechanism of action,

 25    the entire scope of molecular and cellular events affected by a

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 48 of 158 PageID #:
                                    4865                            279



  1    drug once the drug is administered.              The system is always too

  2    complex for us to know everything we do.                That is why clinical

  3    development is unavoidable and completely essential part of the

  4    development process.

  5         So everything that you call the mechanism of action is

  6    always to an extent.           There's only a certain depth of the

  7    understanding one can achieve.            And this is defined by the

  8    availability of experimental models.              We cannot really truly

  9    fully analyze what happens in the human body.                So we can

 10    attempt to approximate certain events, but it's always work

 11    with models.      That's why I said "to an extent."            It always is

 12    to an extent.

 13    Q.   So, I guess, to what extent did you understand the

 14    mechanism of action of BG-12?

 15    A.   We were able to determine that the drug was -- or the

 16    active ingredient, rather, was capable of activating the

 17    cardinal components of what's called the Phase 2 detox

 18    mechanism, that the primary targets of the active ingredient,

 19    the one that, again -- actually, I have to say at least one of

 20    the primary targets with which the drug interacted directly was

 21    the protein called KEAP1.            And that interaction led to the

 22    activation of a transcription factor called NRF2, which is the

 23    master regulator of the mechanism I mentioned earlier as the

 24    Phase 2 detox response.

 25         Basically, NRF2 activates -- it's a master regulator of a

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 49 of 158 PageID #:
                                    4866                            280



  1    whole -- of a fairly large set of genes, all of which serve the

  2    purpose of detoxifying electrophilic substances out of the

  3    system.

  4    Q.   So is it fair to say that you discovered that BG-12

  5    operates through this NRF2 pathway?

  6    A.   Not entirely.        What we did contribute was the discovery of

  7    the fact that the active ingredients of the drug candidate was

  8    interacting with this mechanism and activating it.                 That's

  9    really what we contributed.

 10    Q.   So you discovered that dimethyl fumarate was interacting

 11    with the NRF2 pathway?

 12    A.   With its key regulator, called KEAP1, which results in the

 13    activation of the NRF2 pathway.

 14    Q.   And were you the first to do that?

 15    A.   To the best of my knowledge, we were the first group to

 16    identify that and eventually publish it as well.

 17    Q.   Okay.     And if you could go to your LinkedIn profile from

 18    that passage we were just looking at, and it says "Developed

 19    MOA-based rationale for potential new indications, combination

 20    therapy uses, and follow-on compound identification."

 21         Do you see that?

 22    A.   Uh-huh, I do.

 23    Q.   So now it says "Developed a mechanism-of-action-based

 24    rationale for combination therapy uses"?

 25    A.   Uh-huh.

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 50 of 158 PageID #:
                                    4867                            281



  1    Q.   Can you explain that to me, please.

  2    A.   Again, the part we're talking about is largely hypothetical

  3    with very minor amounts of experimental follow-up.                  Rationale

  4    development is really about forming a logical hypothetical

  5    motivation for certain types of experimental follow-ups,

  6    whether or not you actually conduct the studies.

  7         So, as far as combination therapies are concerned, the

  8    literature available at the time was suggestive of a potential

  9    utility of combining NRF2 modulators with other types of

 10    immunomodulatory agents.             And it's fairly easy to construct a

 11    case for a number of them, but we didn't do any experimental

 12    work.   It's just that this was really motivated by the striking

 13    phenotype of the NRF2 knockout animals.

 14    Q.   Okay.

 15    A.   And if you try to -- sorry.               If you try to get into the

 16    biology of individual immunopathologies, you can construct the

 17    case, for instance, for the combinations with T-cell modulators

 18    or B-cell modulators, that sort of thing.

 19    Q.   You had evidence that dimethyl fumarate was relevant to

 20    this NRF2 pathway, correct?

 21    A.   Correct, yes.

 22    Q.   And these immunomodulatory drugs or other drugs that were

 23    used to treat MS and other immune diseases; is that right?

 24    A.   I'm afraid that's fair because you -- when I was saying --

 25    when I was commenting on the broad spectrum of immunomodulatory

                               Cindy   L.   Knecht,    RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV     26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 51 of 158 PageID #:
                                    4868                            282



  1    diseases, that was not specifically MS-related.                  If you are

  2    looking for a specific example of a rationale within an

  3    indication, I can describe one as an example, but it will take

  4    time because --

  5    Q.   Okay.    So it was broader than just MS?

  6    A.   It was broader than MS.             And I can tell you that one

  7    possibly logical case for evaluation of MS in an

  8    immune-mediated disease, based on our -- the combination of our

  9    own data and the literature, could be in the rheumatoid

 10    arthritis.        And I can explain why, but it will take a long

 11    time.

 12    Q.   And the thought was that you could combine a drug like

 13    dimethyl fumarate that works on the NRF2 pathway with another

 14    drug that's known to work on a different pathway for the

 15    relevant disease you're looking at?

 16    A.   Correct.       Yes, by the way of complementary therapies.

 17    Q.   Did you do any work to identify a combination of dimethyl

 18    fumarate with any other drug that worked with a different

 19    mechanism of action?

 20    A.   No.     As I stated before, our focus throughout my

 21    involvement with the program remained solidly on dimethyl

 22    fumarates within one indication.

 23    Q.   Can you describe the details of the follow-on program for

 24    compound identification that you conducted relating to the NRF2

 25    pathway?

                                Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO    Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 52 of 158 PageID #:
                                    4869                            283



  1    A.   Yes.    The focus of the program was on the identification of

  2    small molecules capable of activating NRF2 without being

  3    covalently reactive with proteins in general.

  4         You see dimethyl fumarate binds KEAP1 and, in fact, some

  5    other proteins as well covalently, and there are potential

  6    downsides to this mode of action.

  7         So we, I believe, were the first to attempt the discovery

  8    of small molecules that would noncovalently insert themselves

  9    into the interface between KEAP1 and NRF2, thereby causing

 10    dissociation of the complex and thus allowing the activation of

 11    NRF2.

 12         So it's still the same pathway, but you're engaging it in a

 13    very different way, and you're not covalently reacting with

 14    anything.     It's reversible.          That was the -- one of the main

 15    focus of that effort.

 16    Q.   Okay.    So based on your work studying the NRF2 pathway

 17    mechanism of action, you were looking for other compounds that

 18    could work under that pathway; is that correct?

 19    A.   It is correct.

 20    Q.   And that work was not focused on DMF.                It was other

 21    compounds, correct?

 22    A.   Completely other chemical classes.

 23    Q.   Is it fair to kind of refer to this as compound screening?

 24    A.   Yes, it is.

 25    Q.   Did you screen any compounds other than dimethyl fumarate

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 53 of 158 PageID #:
                                    4870                            284



  1    for NRF2 activity prior to 2008?

  2    A.   No, not -- no, I don't recall anything of the sort, no.

  3    Q.   Okay.    So this development of a mechanism-based rationale

  4    for potential new indications, combination therapy uses, and

  5    follow-on compound identification was outside the auspices of

  6    the BG-12 program development?

  7    A.   Yes, that is correct.            As I just said, it was of a more

  8    exploratory nature.           It's to explore potential for follow-on

  9    compound discovery, perhaps movement into other indications or

 10    perhaps not previously explored in the clinic in any

 11    therapeutic context, combinations of fumarates with other

 12    therapeutics.

 13    Q.   Did you have any involvement in selecting the dose of BG-12

 14    to be used in clinical trials?

 15    A.   Not really.

 16    Q.   What do you mean, not really?

 17    A.   Define "involved."

 18    Q.   Did you provide any input on what dose of BG-12 should be

 19    tested clinically?

 20    A.   I did not provide any clinical input.                That's outside the

 21    scope of my expertise and responsibilities at the time.

 22    Q.   And, from your work studying the mechanism of action with

 23    the active ingredient, is there any way that that can be

 24    extrapolated to a clinical dose of dimethyl fumarate?

 25    A.   No.     Inherently, what one does in research is not designed

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 54 of 158 PageID #:
                                    4871                            285



  1    or applicable to inform clinical dosing.                A good deal of

  2    downstream preclinical and clinical pharmacology work needs to

  3    be done to arrive at those types of choices, and those are

  4    work -- and that is work done by other functions, not by

  5    research.

  6    Q.   And did you do any studies on the therapeutically effective

  7    dose of BG-12 in any disease?

  8    A.   Hard for me to say because, you know, we did do experiments

  9    with a range of end concentrations of dimethyl and monomethyl

 10    fumarate in vitro, but they were really concentrations not

 11    meant to precisely represent the clinical exposure levels.

 12    There were ranges of concentrations selected, essentially, to

 13    examine details of the molecular events that could be, in

 14    principle, triggered by the active ingredient in a cell.

 15    Q.   So it was never the focus of your work to inform the

 16    clinical dosing of dimethyl fumarate?

 17    A.   Correct.

 18    Q.   Welcome back, Dr. Lukashev.

 19         I'm handing you what's been marked as ML Deposition Exhibit

 20    Number 2.    This is your copy.          Give you time to take a look.

 21         Do you recognize this document?

 22    A.   Looks like one of those agenda emails we were receiving as

 23    a part of the program team operation.

 24    Q.   Is this a copy of BG-12 program team meeting minutes from

 25    June 8th, 2006?

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 55 of 158 PageID #:
                                    4872                            286



  1    A.   That's what it says.

  2    Q.   And did you receive BG-12 team meeting minutes when you

  3    worked at Biogen?

  4    A.   I did.

  5    Q.   And were these regularly kept at Biogen as part of their

  6    business?

  7    A.   They were.

  8    Q.   Now, I think it says under "PT attendees," I see your name

  9    there.   Is that right?

 10    A.   Where is my name?           Yes, it does say my name.

 11    Q.   Does that mean that you were present at this meeting on

 12    June 8th, 2006?

 13    A.   I had to be if I'm on the agenda.

 14    Q.   Then under "Agenda" it says "MOA review and discussion of

 15    next steps, Matvey."             Is that right?

 16    A.   It does say that.

 17    Q.   Can you explain to me why the mechanism of action of BG-12

 18    was important at this time in June 8th, 2006.

 19    A.   I'm not sure how important it was.                  It was requested by the

 20    team.

 21    Q.   Is this around the time that the acquisition was completed?

 22    A.   To the best of my understanding, yes, somewhere around that

 23    time.

 24    Q.   And was the pathway unclear at that time?

 25    A.   Very little information available to us in the form of an

                                Cindy   L.   Knecht,   RMR/CRR/CCP
                     PO   Box   326   Wheeling,   WV    26003    304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 56 of 158 PageID #:
                                    4873                            287



  1    almost random collection of very small decks.                 Those studies

  2    were conducted by a small network of Fumapharm collaborators

  3    without, you know, much coordination.               Everyone basically did

  4    what was convenient for them to do, and it did not converge

  5    into a consistent MOA.

  6    Q.   So I'm handing you what's been marked as ML Deposition

  7    Exhibit Number 5.         And I'll represent to you that this is a

  8    document that is part of the litigation here, and it's called

  9    our notice of 30(b)(6) topics, which is what we've asked Biogen

 10    to give testimony on.

 11         And it's been represented to us that, if you could go to

 12    page 5 of this document, that you are here to give testimony

 13    for Biogen in relation to Topic Number 11 at page 5.

 14         And so I just wanted to -- you to take a look at Topic 11.

 15    It says "Any documents, data, or other information underlying

 16    the disclosure, including the examples in the specifications of

 17    the patents-in-suit."

 18         Do you see that?

 19    A.   I do.

 20    Q.   And do you understand that you are here to give testimony

 21    on behalf of Biogen on that topic?

 22    A.   I believe I do.

 23    Q.   Was it discussed that you would give testimony on behalf of

 24    Biogen on this topic?

 25    A.   That's been my general understanding all the time,

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 57 of 158 PageID #:
                                    4874                            288



  1    basically, since I was initially contacted.

  2    Q.   Okay.     So let's take a look at the patent.

  3         I'm handing you what's been marked as ML Deposition Exhibit

  4    Number 6.      And so is this U.S. patent 8,399,514?

  5    A.   That is what it says on the title page, yes.

  6    Q.   And is this -- I'll represent to you that this is the

  7    patent that's at issue in this litigation.

  8    A.   Uh-huh.

  9    Q.   And are you listed as an inventor on this patent?

 10    A.   I am indeed.

 11    Q.   So if you could go to the examples in the patent at --

 12    starting at Column 19.

 13    A.   Yes.

 14    Q.   And do you see how there are three examples in this patent?

 15    A.   Uh-huh.      I do.

 16    Q.   Did you write these three examples?

 17    A.   I had to have provided the drafts, but I cannot tell with

 18    certainty whether this is the language of the drafts or it was

 19    modified.      In all likelihood, it was actually written in its

 20    final form by an attorney who was preparing the patent.

 21    Q.   But do you believe that you provided the information that

 22    the attorney wrote these examples based upon?

 23    A.   That would be correct.

 24    Q.   And so if you look at Example 1, it relates to an in vitro

 25    experiment; is that right?

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 58 of 158 PageID #:
                                    4875                            289



  1    A.   That's correct.

  2    Q.   Can you explain what the results of that experiment show.

  3    A.   This would require us moving to the Figure 1 mentioned

  4    here.

  5    Q.   Okay.

  6    A.   But over -- I mean, the summary is simple.                Example 1

  7    really provides evidence of NRF2 activation by DMF.                    And what

  8    did we have on this figure?             We did experiments with both DMF

  9    and MMF, but let's see what's on Figure 1.

 10         I'm mumbling because I'm fingering through.                I won't repeat

 11    myself.      I was going to say -- I was saying that we -- yes, we

 12    did -- okay.       So this did include -- this Example 1 provides

 13    evidence of NRF2 activation in a cell-based system by the

 14    active ingredient and by its primary metabolite, DMF and MMF

 15    respectively.

 16    Q.   Okay.    So this was an in vitro test in which you found

 17    evidence of activation of NRF2 with dimethyl fumarate and

 18    monomethyl fumarate?

 19    A.   That is correct.

 20    Q.   And does that relate to the mechanism of action of dimethyl

 21    fumarate and monomethyl fumarate?

 22    A.   I believe it does.

 23    Q.   And so then is Example 2 another in vitro test?

 24    A.   Yes, it is.

 25    Q.   And what did the results of Example 2 show?

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 59 of 158 PageID #:
                                    4876                            290



  1    A.   They verify the specificity and the validity of our

  2    findings shown in Example 1.               This was -- and verification was

  3    done by -- with the help of selective elimination using

  4    inhibitory RNA constructs, selective elimination of NRF2, or

  5    KEAP1 to mimic either simply elimination of NRF2.

  6         So, if you eliminate the biological effects you consider to

  7    be evidence of, the pathway activation should disappear, and it

  8    does.   Conversely, if you eliminate KEAP1, which is a inhibitor

  9    of NRF2, you should observe the activation of NRF2 and similar

 10    to the activation you observe with the pharmacological

 11    activator pathway.

 12         And that is what's shown here as well.                 And we can go

 13    through all the columns if you'd like.

 14    Q.   Okay.     So this example is another in vitro test

 15    demonstrating --

 16    A.   Yes.

 17    Q.   -- that dimethyl fumarate acts through the NRF2 pathway?

 18    A.   Not through, but that it does indeed activate NRF2 and

 19    likely through a KEAP1-dependent mechanism, which that latter

 20    part was verified later.

 21    Q.   Is Example 3 an in vivo test performed in mice?

 22    A.   It is.

 23    Q.   And that involved administering dimethyl fumarate and

 24    monomethyl fumarate to mice?

 25    A.   It did.

                                Cindy   L.   Knecht,   RMR/CRR/CCP
                     PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 60 of 158 PageID #:
                                    4877                            291



  1    Q.   And what did the results of that Example 3 show?

  2    A.   Increased abundance of NRF2 detectable by histological

  3    staining in the animals treated with DMF or MMF compared to the

  4    control ones.

  5    Q.   And did that provide evidence of monomethyl fumarate and

  6    dimethyl fumarate activation of NRF2 in vivo?

  7    A.   It did.

  8    Q.   So is it fair to say that all three of these examples are

  9    preclinical experiments directed at the mechanism of action of

 10    dimethyl fumarate and monomethyl fumarate?

 11    A.   Yes, that's fair to say, with one qualification.                 In

 12    Biogen's organizational structure at the time, "preclinical"

 13    was the term referring to specifically a certain function that

 14    was downstream of discovery research.

 15         Preclinical, in that context, was about thorough evaluation

 16    of this type of discovery data for the purposes of actual

 17    preclinical development, really preparing the molecule for the

 18    movement into the clinic.

 19         But in the general sense, yes, this was prior to the

 20    clinic.

 21    Q.   You're just saying that these three examples were part of

 22    your research, which was separate from preclinical development

 23    component that happens later at Biogen?                Is that --

 24    A.   That is correct.

 25    Q.   So it's fair to say that none of these examples relate to

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 61 of 158 PageID #:
                                    4878                            292



  1    any clinical application of dimethyl fumarate?

  2    A.   Not really.        Not directly at all.

  3    Q.   And none of the examples involve the clinical treatment of

  4    multiple sclerosis?

  5    A.   No.

  6    Q.   Are you aware of any other data other than Examples 1, 2,

  7    and 3 in this patent?

  8    A.   No, not in this patent.

  9    Q.   And do you believe that the data in Examples 1, 2, and 3

 10    indicate that DMF would be effective in treating multiple

 11    sclerosis in humans?

 12    A.   The nature of the data is such that it's on a different

 13    subject, really.         It's nothing to do with the efficacy in

 14    clinical disease.

 15    Q.   Okay.    And do you believe that the data in Examples 1, 2, 3

 16    indicate that dimethyl fumarate would be effective in treating

 17    multiple sclerosis in humans at any particular dose?

 18    A.   No.     This does not in any way follow from the specific set

 19    of data.

 20    Q.   And do you think this data in any way is helpful in

 21    identifying a therapeutically effective amount of dimethyl

 22    fumarate?

 23    A.   My personal opinion is, no, it doesn't.                 As a broader

 24    comment, this type of data is never directly informing for the

 25    purposes of selecting therapeutic dose.                 Not the right models,

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 62 of 158 PageID #:
                                    4879                            293



  1    not the right settings, not the right experiments for that

  2    purpose.

  3    Q.   Okay.    And if you could go to Claim 1 of this patent.               It's

  4    at Column 27.

  5    A.   Yes, I'm there.

  6    Q.   And do you see how it says "A method of treating a subject

  7    in need of treatment for multiple sclerosis comprising orally

  8    administering to the subject in need thereof a pharmaceutical

  9    composition consisting essentially of a therapeutically

 10    effective amount of dimethyl fumarate, monomethyl fumarate, or

 11    a combination thereof and one or more pharmaceutically

 12    acceptable excipients wherein the therapeutically effective

 13    amount of dimethyl fumarate, monomethyl fumarate, or a

 14    combination thereof is about 480 milligrams per day."

 15         Do you see that?

 16    A.   I do.

 17    Q.   What part of this Claim 1 is your invention?

 18    A.   Yes.    I'm not sure what "invention" means.               But, generally

 19    speaking, this was a clinical part, and I'm not a clinician.

 20    Q.   Claim 1 is directed at a method of treatment, correct?

 21    A.   Correct.

 22    Q.   And your work was not directed at a method of treatment; is

 23    that right?

 24    A.   Not explicitly.          Not directly.      That was the

 25    responsibility -- so that was really within the scope of

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 63 of 158 PageID #:
                                    4880                            294



  1    responsibilities of the clinical department.

  2    Q.   Okay.     So you weren't involved in the idea of using

  3    dimethyl fumarate to treat multiple sclerosis, correct?

  4    A.   Yes.     What does "involved" mean?            I was not the source of

  5    the idea.      It was not my idea.          I wasn't the one who proposed

  6    that specifically.

  7    Q.   And it wasn't your idea to administer any particular dose

  8    of dimethyl fumarate to humans?

  9    A.   No.     And it could not have been because this is outside the

 10    realm of my expertise or responsibilities -- job

 11    responsibilities at the time.

 12    Q.   Before 480 milligrams ended up working -- before you got

 13    the results or heard the results of that, did you have any

 14    expectation as to whether that dose would work or not?

 15    A.   No.     That could only have been determined in the course of

 16    clinical developments.

 17    Q.   Which you were not involved in; is that right?

 18    A.   No.     That was the job of the clinical members of the

 19    program team.

 20    Q.   I'm handing you what's been marked as MK Deposition Exhibit

 21    Number 7.

 22    A.   ML?     You wanted to say ML, right?

 23    Q.   You're right.         ML Deposition Exhibit Number 7.          And it is a

 24    document that is Bates numbered DEF-DMF 0011425 through 11472.

 25    A.   Uh-huh.      Yes.

                                Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 64 of 158 PageID #:
                                    4881                            295



  1    Q.   And so -- and, if you look at the second page of this

  2    document, and this is -- this is what the patent office puts on

  3    certified copies of documents.             And it says "Application Number

  4    60/888,921, filing date February 8th, 2007."

  5         About halfway down.

  6         Do you see that?

  7    A.   The second page is the one with the picture on it?

  8    Q.   Yeah.

  9    A.   Page number --

 10    Q.   So it says "This is to certify that the annexed hereto is a

 11    true copy from the records of the United States Patent and

 12    Trademark Office of those papers of the below-identified patent

 13    application that met the requirements to be granted a filing

 14    date."   And then it refers to an application filing date.

 15         I just want you to confirm that this is the provisional

 16    application referred to in your patent.

 17    A.   I do see what's on this page, yes.

 18    Q.   Okay.    And were you involved in preparing this application

 19    prior to its filing on February 8th, 2007?

 20    A.   I was to the extent to which I provided the original data

 21    and initial discussions with the attorney preparing this

 22    application.

 23    Q.   And who was the attorney that was preparing this

 24    application?

 25    A.   Konstantin Linnik, double N.              It's L-I-N-N-I-K, Konstantin,

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 65 of 158 PageID #:
                                    4882                            296



  1    which is the Russian spelling of it.              It's K-O-N-S-T-A-N-T-I-N.

  2    Q.   Are you aware of any involvement that -- first of all, do

  3    you know Gilmore O'Neill?

  4    A.   Yes, I do.

  5    Q.   Are you aware of any involvement that he had in this patent

  6    application?

  7    A.   I know he is one of the inventors listed here.               And so his

  8    involvement in the generation of the patent itself is -- the

  9    extent or forms of it are unknown to me.

 10    Q.   Do you know why he's listed as an inventor?

 11    A.   I don't.

 12    Q.   Was he involved in any of the work that you did that you

 13    provided for the examples?

 14    A.   No.

 15    Q.   So your thought was that you could use the knowledge of

 16    dimethyl fumarate's mechanism of action to screen for other

 17    compounds that acted under that mechanism; is that right?

 18    A.   That is fair to say.

 19    Q.   And so the title on page 1, "NRF2 Screening Assays and

 20    Related Methods and Compositions," do you see that?

 21    A.   Yes, I do see it.

 22    Q.   And is that referring to NRF2 screening assays that could

 23    be used to identify compounds beyond dimethyl fumarate?

 24    A.   That was the intent here.

 25    Q.   And at paragraph 30, it says "Due to the involvement of

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 66 of 158 PageID #:
                                    4883                            297



  1    NRF2 in the regulation of cellular response to metabolic

  2    stress, survival, and inflammation, DMF, MMF, and other NRF2

  3    activators may be useful for therapeutic management of a

  4    variety of inflammatory, ischemic, and neurodegenerative

  5    processes."

  6         Do you see that?

  7    A.   Yes, I do.

  8    Q.   And, again, is this explaining that the -- that the

  9    function of DMF and MMF in this NRF2 pathway provided an

 10    indication that other NRF2 activators may be useful?

 11    A.   I mean, that is essentially what we were thinking at the

 12    time.

 13    Q.   Did you believe that you provided a rationale for the use

 14    of dimethyl fumarate in combination therapy?

 15    A.   At the level of discovery research, yes.

 16    Q.   Did you believe that you provided a rationale for a means

 17    of identifying compounds that worked in the NRF2 pathway?

 18    A.   Yes, for discovery research purposes.

 19    Q.   And what do you mean by "discovery research purposes"?

 20    A.   When we -- to me, when we start talking about compounds for

 21    treatments, it implies the availability of a certain body of

 22    data and that illustrates utility for actual treatment, and

 23    that requires clinical data.

 24         So none of which -- and the clinical part of or the

 25    formerly preclinical were not provided by me in any shape or

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 67 of 158 PageID #:
                                    4884                            298



  1    form.    So this is strictly for discovery.               This is really a

  2    rationale for a method of discovering them, like, at the early

  3    stage.

  4    Q.   So your ideas were to use this as a discovery tool?

  5    A.   Correct.

  6    Q.   And it could be used as a discovery tool in a variety of

  7    ways to identify new compounds; is that right?

  8    A.   New chemical entities, yes.

  9    Q.   And new combination therapies with NRF2 drugs; is that

 10    right?

 11    A.   I'm reluctant to cross the bridge between candidates and

 12    actual therapies.        Therapy needs to be evaluated in the clinic;

 13    candidates can exist in the research domain.

 14    Q.   And, as a method for identifying applications in other

 15    indications?

 16    A.   More as a method of -- in that context perhaps as a method

 17    that could -- no, actually, in this patent, what you just said

 18    did not follow directly from the data.                 But the type of -- this

 19    type of data could be used to generate preliminary suggestions

 20    of potential applications but not to sufficiently inform the

 21    application per se.

 22    Q.   If you could go to paragraph 73.             It's on page 16.

 23    A.   Yes.

 24    Q.   And it says "In some embodiments of Methods 1 through 5,

 25    the compounds that are being screened, identified, evaluated,

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003    304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 68 of 158 PageID #:
                                    4885                            299



  1    or used for treating a neurological disorder are mild

  2    alkylating agents and, more specifically, Michael addition

  3    acceptors or compounds that are/is metabolized to Michael

  4    addition acceptors."

  5         Do you see that?

  6    A.   Yes.

  7    Q.   How did you conceptually identify this class of compounds

  8    of interest?

  9    A.   That was motivated by the data we generated using dimethyl

 10    and monomethyl fumarates, because they are both minimal Michael

 11    acceptors.

 12    Q.   Okay.    So you thought other Michael acceptors might have

 13    the same properties?

 14    A.   Correct.

 15    Q.   And so this was about identifying compounds other than the

 16    dimethyl fumarate and monomethyl fumarate for activity in NRF2?

 17    A.   Yes.    That was for identification of novel compounds.

 18    Q.   And I think from paragraph 74 through 84 goes through a

 19    recitation of potential compounds.               Is that right?

 20    A.   Correct.

 21    Q.   And do you know how many compounds that encompasses?

 22    A.   I do not.

 23    Q.   Is it fair to say that's a vast number of compounds?

 24    A.   I think it's not a knowable a priori number of compounds.

 25    Q.   And the purpose of this disclosure is to provide a chemical

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 69 of 158 PageID #:
                                    4886                            300



  1    space of compounds to conduct the screening to identify novel

  2    compounds, correct?

  3    A.   That is correct.

  4    Q.   And in screening for these novel compounds, other than

  5    dimethyl fumarate and monomethyl fumarate, the thinking was

  6    that those could potentially be useful for a number of

  7    different diseases?

  8    A.   That is correct.

  9    Q.   And if you could go to 11 -- sorry.                It's page 28, the

 10    heading "Neurological Diseases."

 11    A.   Yes, I'm there.

 12    Q.   And so I guess, starting at paragraph 104, it says "A

 13    neurological disease in Methods 1 through 5 above can be

 14    neurodegenerative disease such as, for example, ALS,

 15    Parkinson's disease, Alzheimer's disease, and Huntington's

 16    disease.     The neurological disease can also be multiple

 17    sclerosis or other demyelinating diseases of the central or

 18    peripheral nervous system."

 19         Do you see that?

 20    A.   I do.

 21    Q.   And are these the potential diseases that the screened

 22    compounds could be found to treat?

 23    A.   These are diseases in which NRF2 was implicated as a

 24    potential pathogenically relevant mechanism.

 25    Q.   And so you weren't saying that any of these particular

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 70 of 158 PageID #:
                                    4887                            301



  1    compounds would actually be useful in treating any of these

  2    diseases, correct?

  3    A.     I was not asserting that.

  4    Q.     These were the diseases that you knew that NRF2 was

  5    potentially relevant to?

  6    A.     As I stated, that's where NRF2 was implicated as

  7    potentially relevant to.               "Knowing," to me, means a different

  8    burden of proof.

  9    Q.     And your patent application didn't provide any additional

 10    clinical evidence relating to multiple sclerosis, correct?

 11    A.     Correct.

 12    Q.     Do you know what patent claims are?

 13    A.     In general.        I've seen them.

 14    Q.     Okay.

 15    A.     I'm not sure -- what "do I know" means.

 16    Q.     Are you aware that they're used to define the invention?

 17    A.     I'm not a legal professional.              You see, my familiarity with

 18    this is fairly superficial.

 19    Q.     Okay.    That's fair.

 20           Is it your understanding that these claims were written to

 21    cover the NRF2 screening assays that you had thought about?

 22    A.     Yes.    Again, I cannot evaluate the full extent and

 23    implications of the claims.               I can -- as I stated before, I

 24    know what the scope of the data that started this application

 25    was.     I know we provided it.             But the legal expansion of that

                                 Cindy   L.   Knecht,   RMR/CRR/CCP
                      PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 71 of 158 PageID #:
                                    4888                            302



  1    was outside of my scope of knowledge or responsibility.

  2    Q.   And if you could go to page 31 under the heading "Dosages

  3    and Formulations."

  4    A.   Yes.    I see that.

  5    Q.   Did you provide any of the information about dosages and

  6    formulations that are in this patent application?

  7    A.   I did not.

  8    Q.   Do you know where it came from?

  9    A.   Not really.

 10    Q.   What do you mean?          Are you unsure or --

 11    A.   I'm not willing to speculate who the sources were.                This

 12    mentions the types of data that I could not have generated --

 13    monkey, dog, humans.            Monkeys and dogs are in the preclinical

 14    domain, humans in the clinical.

 15    Q.   So --

 16    A.   I'm talking about Table 2.

 17    Q.   You're referring to Table 2.

 18    A.   Yes.

 19    Q.   And Table 2 "For equivalent surface area dosage factors."

 20    Do you see that?

 21    A.   Yes, that is the one.

 22    Q.   Were you aware that this was in your patent application?

 23    A.   I eventually became aware of it.

 24    Q.   Have you ever done any sort of converting doses between

 25    animals and humans?

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 72 of 158 PageID #:
                                    4889                            303



  1    A.   No.    I'm not trained to do that sort of analysis.                   It

  2    requires professional expertise of a pharmacologist.

  3    Q.   What is your understanding as to why this section on

  4    dosages and formulations was included?

  5    A.   I do not know what to say.

  6    Q.   You don't have any understanding as to why this was

  7    included?

  8    A.   I have no knowledge of why.                  And, again, without the

  9    benefit of having read this -- having studied the application

 10    recently, I cannot, on the fly, understand why and how this

 11    belongs here.

 12    Q.   Do you believe that the data obtained in the NRF2 mechanism

 13    of action assays can be used to formulate a range of dosages

 14    for use in humans for the compounds disclosed in this patent

 15    application?

 16    A.   The data incorporated into this application cannot be used

 17    to define clinical dosing.

 18    Q.   Are there any therapeutically effective doses indicated in

 19    the examples?

 20    A.   You mean the 1 and 2?             No.

 21    Q.   Are you aware of anywhere in this patent application that

 22    identifies specific therapeutically effective dosages?

 23    A.   Specific therapeutically effective dosages.                    Yes, it is a

 24    bit vague.        As of 15 seconds ago, I am simply because I just

 25    glanced at 116 and it does mention 480 or 720 milligrams per

                                Cindy   L.   Knecht,      RMR/CRR/CCP
                    PO    Box   326   Wheeling,     WV     26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 73 of 158 PageID #:
                                    4890                            304



  1    day.     So that's what -- so I am now.

  2    Q.     So you're referring to paragraph 116 on the next page?

  3    A.     Yes.    This is where it mentions a range of doses, including

  4    720 milligrams per day and 480 to about 720.

  5    Q.     But, again, that's a range of dosages between 480 and 720,

  6    correct?

  7    A.     It is, but including.

  8    Q.     And there's only one specific dosage that's mentioned

  9    there, 720 milligrams per day, correct?

 10    A.     I would not interpret it this way because, when the range

 11    delimited by two specifically mentioned numbers is defined,

 12    those numbers are mentioned, correct?

 13    Q.     And from this disclosure are you able to determine that any

 14    particular dose of dimethyl fumarate or monomethyl fumarate is

 15    therapeutically effective?

 16    A.     I cannot make that determination in principle.                I'm not a

 17    clinician, and I cannot derive it from the language of this

 18    disclosure.

 19    Q.     And then in the last sentence -- or the second-to-last

 20    sentence, that describes a range -- an effective dose of DMF or

 21    MMR -- I think that's a typo -- MMF to be administered to a

 22    subject orally can be from about .1 milligram to 1 milligram

 23    per day, I think.

 24           Do you see that?

 25    A.     I do.

                                 Cindy   L.   Knecht,   RMR/CRR/CCP
                      PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 74 of 158 PageID #:
                                    4891                            305



  1    Q.   And, again, that discloses a range of amounts of these

  2    drugs that could be administered per day, correct?

  3    A.   This is what it appears to be saying.               But, again --

  4    Q.   And do you believe that .1 milligrams -- or .1 -- is that

  5    100 milligrams?        Do you have any understanding as to whether

  6    100 milligrams of dimethyl fumarate is therapeutically

  7    effective and --

  8    A.   I don't know.

  9    Q.   Is there anything in this paragraph that identifies a

 10    preferred dosage for dimethyl fumarate or monomethyl fumarate,

 11    from your perspective?

 12    A.   Preferred by whom?

 13    Q.   By you, the inventor.

 14    A.   I did not invent the clinical dosing.

 15    Q.   Handing you what's been marked as ML Deposition Exhibit

 16    Number 8.    And do you see how, in the upper left-hand corner of

 17    this document, Item 21, it says "International Application

 18    Number PCT/US2008/001602"?

 19    A.   I do see that.

 20    Q.   And then it has an international filing date of

 21    February 7th, 2008, directly under that?

 22    A.   I do see that as well.

 23    Q.   And then it has -- Item 30 says "Priority data,

 24    60/888,921," and that's reference to the provisional patent

 25    application that we had just looked through.

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 75 of 158 PageID #:
                                    4892                            306



  1    A.   This one?

  2    Q.   Is that right?

  3    A.   That's what it says here.

  4    Q.   And it says "Filed by applicant Biogen," and then it lists

  5    as an inventor "Lukashev, Matvey."              Is that right?

  6    A.   Correct.

  7    Q.   Handing you what's been marked as ML Deposition Exhibit

  8    Number 10, and I'll represent to you it's Bates number

  9    DEF-MMF 0010986 through 10987.            And I'll represent to you it's

 10    another document that we obtained from the patent office.

 11         And do you see how it says "Combined Declaration and Power

 12    of Attorney" at the top?

 13    A.   It does.

 14    Q.   And is this document signed by you?

 15    A.   This does look like my signature.

 16    Q.   And is that dated December 6th, 2010?

 17    A.   That's what the -- that's what is written on the page.

 18    Q.   Did you review this declaration and power of attorney?

 19    A.   Yes, of course.

 20    Q.   And so the third paragraph down, it says "I believe I am

 21    the original, first, and sole inventor of the subject matter

 22    which is claimed and for which a patent is sought on the

 23    invention entitled 'NRF2 Screening Assays and Related Methods

 24    and Compositions.'"

 25         Do you see that?

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 76 of 158 PageID #:
                                    4893                            307



  1    A.   Yes, I see that.

  2    Q.   And then it refers to the application that was filed on

  3    August 7th, 2009, as Serial Number 12/526,296 that we just

  4    referred to, Deposition Exhibit 9, right?

  5    A.   The one marked with a cross here?

  6    Q.   Yeah.

  7    A.   Yes, I see that.

  8    Q.   And did you believe that you were the first and sole

  9    inventor of the subject matter in that patent application?

 10    A.   I do not know the full extent of what it means.                    To the

 11    best of my understanding, I was relevant to this.

 12    Q.   At the time were you aware of any other potential inventors

 13    that should be listed on your patent application?

 14    A.   No.

 15    Q.   At the time did you know of anyone else who contributed to

 16    the invention disclosed in that application?

 17    A.   As I mentioned earlier, the technicians who generated the

 18    data were naturally known to me as sources of the data

 19    incorporated into this.              Other contributions into the language

 20    or clinical and -- legal or clinical language, I do not know

 21    exactly who contributed those.

 22    Q.   And did you believe that, at the time, that Gilmore O'Neill

 23    contributed to the invention disclosed in your patent

 24    application?

 25    A.   As I just stated, I did not know whether Gilmore

                               Cindy   L.   Knecht,    RMR/CRR/CCP
                    PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 77 of 158 PageID #:
                                    4894                            308



  1    contributed to the language or to the clinical.                  I simply do

  2    not know.

  3    Q.   When you executed this document in 2010, what did you

  4    understand your invention to be?

  5    A.   It's -- again, in legal terms, I cannot answer the

  6    question.     My nonprofessional in a legal sense understanding

  7    was that it was what it says, the method of screening,

  8    basically, a method of discovery for identification of

  9    NRF2-activating compounds, small molecules.

 10    Q.   And that invention didn't have anything to do with the

 11    clinical dosing of dimethyl fumarate, correct?

 12    A.   As the source of the data included in this application, the

 13    data did not directly and immediately lead to the selection of

 14    clinical -- the data did not immediately lead to and could not

 15    directly and immediately lead to the selection of clinical

 16    doses.

 17    Q.   I'm handing you what's been marked as ML Deposition Exhibit

 18    Number 11.        And this is a document that's Bates-numbered

 19    DEF-DMF 0010947 through 10957.

 20         Do you see that?

 21    A.   I do.

 22    Q.   And, again, I'll represent that this is another document

 23    that we retrieved from the patent office.                  And do you see how

 24    it's in regards to your patent application 12/526,296, the top

 25    left?

                                Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO    Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 78 of 158 PageID #:
                                    4895                            309



  1    A.   Yes.    That's what it says here.

  2    Q.   And do you see -- if you go to DEF-DMF 0010953, do you see

  3    that it was submitted on June 20th, 2011?

  4    A.   That is what it says here.

  5    Q.   By an attorney named Marsha Rose from Sterne, Kessler,

  6    Goldstein & Fox.

  7         Do you see that?

  8    A.   Yes, I do.

  9    Q.   If you go back to the first page, it says "In advance of

 10    prosecution, applicants submit the following amendments and

 11    remarks."

 12    A.   Yes, it does say that.

 13    Q.   And I think you have to go to the very last page because it

 14    was out of order, but I think that that is page 2.                 It says

 15    page 2 at the top.

 16         Do you see that?

 17    A.   Yes, it does say page 2, but it's the last page.

 18    Q.   And then it says "Amendments to the Title."                It says

 19    "Please amend the title as follows."

 20    A.   Uh-huh.      I see that.

 21    Q.   And it strikes out "NRF1 Screening Assays and Related

 22    Methods and Compositions" and replaces it with "Treatment for

 23    Multiple Sclerosis."            Do you see that?

 24    A.   I do.

 25    Q.   And then if you go back to the first page, it says

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 79 of 158 PageID #:
                                    4896                            310



  1    "Amendments to the claims are reflected in the listing of

  2    claims which begins on page 3 of this paper," and page 3 is the

  3    next page, DEF-DMF 0010948.

  4         Do you see that?

  5    A.   I see that.

  6    Q.   And do you see how it canceled all of the existing claims,

  7    1 through 17?

  8    A.   That is what it says.

  9    Q.   And it put in new claims, 18 through 33?

 10    A.   Yes, I do see them.            New claims, uh-huh.

 11    Q.   And this is at DEF-DMF 001309.              Do you see that?

 12    A.   Yes.

 13    Q.   And then there's 17 claims there.              Do you see that?

 14    A.   Yes, I do.

 15    Q.   And do those relate to the NRF2 screening assay?

 16    A.   They do.

 17    Q.   And so the claims that are directed to the NRF2 screening

 18    assay were canceled, and then new claims that are directed at

 19    "a method of treating a subject in need of treatment for

 20    multiple sclerosis" were added; is that right?

 21    A.   That is what appears to have happened, based on this

 22    document.

 23    Q.   Do you think you invented anything in these Claims 18, 28,

 24    and 32?

 25    A.   To the best of my understanding, I don't believe I did, but

                              Cindy   L.    Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 80 of 158 PageID #:
                                    4897                            311



  1    to the best of my understanding, simply because these are

  2    clinical claims and I am not a clinician.

  3    Q.   They don't relate to the work that you were doing on NRF2

  4    screening assays?

  5    A.   Not directly and immediately in the technical sense.

  6    Q.   And from the work that you were doing on NRF2 screening

  7    assays, you couldn't extrapolate a particular dose of

  8    480 milligrams per day, correct?

  9    A.   From -- that was impossible to extrapolate directly and

 10    immediately from the in vitro data we generated.

 11    Q.   I'm handing you what's been marked as ML Deposition Exhibit

 12    Number 12, and this is a document that's Bates-labeled DEF-DMF

 13    0007801 through 7826.          And I'll represent to you that this is

 14    another filing that we retrieved from the patent office that we

 15    can walk through.

 16         So do you see how this is in regards to your application,

 17    the 12/526,296?

 18    A.   That is the application number, the third line on the left?

 19    Or, technically, line on the left?

 20    Q.   Yes.

 21    A.   I see that.

 22    Q.   Do you see how this is titled "Supplemental Amendment and

 23    Replay under 37 CFR Section 1.111"?

 24    A.   I do see that.

 25    Q.   And if you go to the Bates label 7808 at the bottom right,

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 81 of 158 PageID #:
                                    4898                            312



  1    do you see how this was submitted on October 28th of 2011?

  2    A.   Yes, that's what it says here.

  3    Q.   And if you could go to DEF-DMF 7807, which is the page

  4    before.

  5    A.   Uh-huh.      Yes.

  6    Q.   The second-to-last paragraph says "Additionally, applicants

  7    submit herewith a request to add an inventor in a

  8    nonprovisional patent application under 37 CFR Section 1.48(c),

  9    seeking to change the inventive entity from Matvey E. Lukashev

 10    to Matvey E. Lukashev and Gilmore O'Neill."

 11         Do you see that?

 12    A.   I do see that.

 13    Q.   At this point in 2011 were you aware that Gilmore O'Neill

 14    was going to be added as an inventor on your patent?

 15    A.   I simply don't remember.

 16    Q.   Did you ever come to any understanding as to why Gilmore

 17    O'Neill was added as an inventor on your patent application?

 18    A.   It looks natural to me because, you know, probably because

 19    the clinical claims were incorporated.

 20    Q.   Okay.     So your understanding was that, since the claims

 21    were changed to be clinical, that that's why Gilmore O'Neill

 22    was added as an inventor?

 23    A.   That is my current understanding.

 24    Q.   And that's because he's the clinician that worked on

 25    dimethyl fumarate; is that right?

                                Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 82 of 158 PageID #:
                                    4899                            313



  1    A.   That is correct.

  2    Q.   There's three new -- looks like three new claims, 34

  3    through 36.

  4    A.   That does look to be true, yes.             Uh-huh.

  5    Q.   So the ones that were previously presented that we looked

  6    at relating to the 480-milligram dose, you said that, you know,

  7    you were not involved in those clinical claims.

  8         Were you involved in these newly added claims?

  9    A.   Yes, to the extent to which NQO1 was identified and

 10    validated as an end point of NRF2 activation in the work done

 11    in my group and in the work we did in collaboration with the

 12    preclinical departments.

 13    Q.   Do you know whether, clinically, the expression level of

 14    NQO1 in a subject is elevated?

 15    A.   That was demonstrated by -- so the data was generated, I

 16    believe, by our preclinical people simply because it had to be

 17    combined and so forth.

 18         And, if I remember correctly, the actual clinical samples

 19    used for that purpose -- but I'm not prepared to swear that I

 20    do remember precisely.          I think those samples could have come

 21    from an RA trial.        Basically, I did not -- there was clinical

 22    development of -- the mainstream program was clinical

 23    development of BG-12 in multiple sclerosis.                 And there was a

 24    Phase 2 run in rheumatoid arthritis.              We did that as well.

 25         And, somehow, I'm tempted to say that -- but that needs to

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 83 of 158 PageID #:
                                    4900                            314



  1    be verified.      So the clinical samples from which the data was

  2    generated showing that NQO1 does move in response to BG-12

  3    exposure, they could have -- those samples could have come from

  4    the RA trial.      But, again, that's to the best of my

  5    recollection.      It's easy to find out.

  6    Q.   If you could turn back to Deposition Exhibit Number 12, the

  7    most recent one.        Okay.        So in that exhibit, can we go to page

  8    7817.

  9    A.   Yes.

 10    Q.   So at this point you were signing a declaration that you're

 11    a joint inventor.

 12         Did you have an understanding as to why you were now a

 13    joint inventor?

 14    A.   I believe I did, because of the -- it had to do with the

 15    evolution of the document.              So it now incorporated the clinical

 16    details, which was the dosing, and that certainly required an

 17    input from the clinician.

 18    Q.   It had to do with the newly added claims?

 19    A.   That was my understanding.

 20    Q.   So I'm at 7819.

 21    A.   Yes.

 22    Q.   And it is the second paragraph, the first sentence there.

 23    A.   Yes.

 24    Q.   You see that first sentence?

 25    A.   "Applications bring to the examiner's attention"?

                              Cindy    L.   Knecht,    RMR/CRR/CCP
                   PO   Box   326   Wheeling,     WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 84 of 158 PageID #:
                                    4901                            315



  1    Q.   Yeah.

  2    A.   Yes, I do.

  3    Q.   It mentions a meeting with the FDA on August 30, 2006?

  4    A.   It does.

  5    Q.   What do you know about that meeting?

  6    A.   I mean, according to this, it took place.

  7    Q.   Were you present?

  8    A.   No.     At least not to the best of my recollection.

  9    Q.   And do you see on the second sentence, it contains a

 10    reference to BG-12 dimethyl fumarate dose of 240 milligrams

 11    BID, 240-milligram twice daily, corresponding to a

 12    480-milligram-per-day dose?

 13    A.   Yes, I see that written here.

 14    Q.   Do you know whether, at the time of the meeting, Biogen was

 15    planning to pursue a 480-milligram-per-day dose in clinical

 16    trials?

 17    A.   I do not.      That was outside of my realm of

 18    responsibilities.

 19    Q.   So, I guess, I think that the three claims that you said

 20    you were involved with were the expression of NQO1; is that

 21    right?

 22    A.   Correct.

 23    Q.   Did you perform any experimentation to show that the

 24    expression level of NQO1 in a subject is elevated after

 25    administering to the subject a therapeutically effective amount

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 85 of 158 PageID #:
                                    4902                            316



  1    of dimethyl fumarate, prior to August 30th, 2006?

  2    A.   My contribution was a bit different from what you just

  3    stated.     So, technically, the answer to your question is no,

  4    but I did contribute in a different way.

  5    Q.   And how did you contribute in a different way?

  6    A.   My group identified NQO1 as a molecular end point of NRF2

  7    activation.      The data was used to inform the experiments

  8    conducted in the compliance setting within the clinical

  9    department using clinical samples.

 10         And I was involved in, A, the transfer of the candidate

 11    biomarkers.      That's what NQO1 was for those purposes.              To the

 12    preclinical and into the design analysis of the data and the

 13    experimental design of what was being done to the clinical

 14    samples.     But the actual physical wet work was performed in the

 15    preclinical department.

 16    Q.   And if you could turn back to the '514 patent.                I think it

 17    is --

 18    A.   I don't happen to remember the sticker number, exhibit

 19    number.

 20    Q.   I should keep better track of this.

 21    A.   I think I found it.            Number 6, right?      This?

 22    Q.   Yes.    So at Column 2, and line 58, are you there?               It says

 23    "provided."

 24    A.   "Provided are methods that comprise"?

 25    Q.   "At least one of the following methods"?

                              Cindy   L.    Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 86 of 158 PageID #:
                                    4903                            317



  1    A.     Yes, I'm there.

  2    Q.     So Method 1 is methods of screening at least one new

  3    candidate compound for treating a neurological disease; is that

  4    right?

  5    A.     That's what it says.

  6    Q.     And is that referring to your thought of using the NRF2

  7    screening assay to identify new compounds other than DMF and

  8    MMF?

  9    A.     Correct.

 10    Q.     And then Number 2, "Methods of evaluating neuroprotective

 11    properties of at least one drug candidate for treating a

 12    neurological disease."

 13           Do you see that?

 14    A.     I do.

 15    Q.     And is that referring to evaluating the neuroprotective

 16    properties of those drug candidates?

 17    A.     Yes.

 18    Q.     And then Method 3 says "Methods of comparing, e.g., for

 19    bioequivalence, at least two pharmaceutical compositions which

 20    comprise fumaric acid derivatives."

 21           Do you see that?

 22    A.     I do.

 23    Q.     What are those methods?

 24    A.     It is my understanding that Number 3 actually relates to

 25    the use of the biomarkers.

                                 Cindy   L.   Knecht,   RMR/CRR/CCP
                      PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 87 of 158 PageID #:
                                    4904                            318



  1    Q.   Okay.

  2    A.   Because you can use them as the end points by the movement

  3    of which you can determine the relative activities of

  4    different -- of two targeting compounds.

  5    Q.   And is that used in screening new compounds?

  6    A.   It can be.

  7    Q.   And what -- and is the idea to compare new compounds to

  8    known compounds like dimethyl fumarate and monomethyl fumarate?

  9    A.   Not necessarily.           But that is one of the things people

 10    often do when they look to improve upon the existing molecules.

 11    Q.   But in this context were you referring to using this to

 12    screen for new compounds?

 13    A.   On both, really, because the same scope of methods is

 14    applicable to the bioequivalent studies and to the discovery of

 15    new compounds.

 16    Q.   Okay.    And then Number 4 is "Methods of treating a

 17    neurological disease by administering to the subject in need

 18    thereof at least one compound that is partially structurally

 19    similar to DMF or MMF."

 20         Do you see that?

 21    A.   Yes, I do.

 22    Q.   So that's referring to other compounds than DMF or MMF for

 23    treating neurological disease?

 24    A.   I mean, I will say, because I think -- I believe this was

 25    related to a part of nascent at the time, really, mostly just

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 88 of 158 PageID #:
                                    4905                            319



  1    conceived components of the novel compound discovery efforts.

  2    So we had actually more than one.

  3           So the more complicated and more, at least initially,

  4    labor-intensive one was the discovery of molecules that would

  5    target the NRF2 pathway in ways different from the ways in

  6    which the fumarates target that.

  7           And the second component was really about the discovery of

  8    novel fumarate derivatives.               It's really one effort using the

  9    same methods, just different chemical classes.

 10    Q.     Okay.     So this is referring to identifying different

 11    compounds that are similar to DMF and MMF in some way?

 12    A.     Some of them would be structurally similar; some explicitly

 13    not.     So --

 14    Q.     Okay.     So then Number Five is "Methods of treating

 15    neurological disease by combination therapy that comprises

 16    administration of one first compound that upregulates the NRF2

 17    pathway and at least one second compound that does not

 18    upregulate the NRF2 pathway."

 19           Do you see that?

 20    A.     Yes.

 21    Q.     And so that's directed at combination therapies with a

 22    compound that has NRF2 activity and a compound that doesn't,

 23    correct?

 24    A.     Yes, the search for potential complementary therapeutic

 25    applications.

                                 Cindy   L.   Knecht,   RMR/CRR/CCP
                      PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 89 of 158 PageID #:
                                    4906                            320



  1    Q.   Okay.    And so do any of the methods that are described in

  2    the claims of this patent at the end, Claims 1 through 20, fall

  3    within the categories of the methods that you provide at

  4    Column 2?

  5    A.   1 through 12, you said?

  6    Q.   1 through 20.

  7    A.   1 through 20.         Yes, as far as 17 and 18 and 19 are

  8    concerned.        And the reason why is that these methods naturally

  9    lead -- they can be used for the discovery, and that was

 10    actually illustrated in the original filing.                  The same methods

 11    can be used for the identification of candidate biomarkers, and

 12    the NQO1 ended up actually being identified using the same

 13    methods.

 14         So your starting point is the same.                 It's just that you

 15    either come in with a known active ingredient or with novel

 16    molecules, and you either follow one distinct molecule end

 17    point or you engage in the discovery of many.

 18    Q.   All of Claims 1 through 20 are for methods of treating

 19    multiple sclerosis, correct?

 20    A.   I just specifically said that those methods are relevant

 21    for the purposes -- can be -- or can be relevant for the

 22    purposes of what's mentioned in 17, 18, and 19 specifically.

 23    Q.   And so the NQO1 is what you're referring to as being

 24    related to the methods disclosed at Column 2, line 58?

 25    A.   That is an example of, yes, an end point related to those

                                Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO    Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 90 of 158 PageID #:
                                    4907                            321



  1    methods.     And the abundance of NRF2 is another example related

  2    to the same.

  3          MS. BLOODWORTH:           Thank you, Your Honor.        I believe we are

  4    finished with Dr. Lukashev's dep testimony.

  5          THE COURT:        Okay.     This would probably be a good

  6    opportunity to take a midafternoon recess for you all, and then

  7    we'll come back with what's next?                Or is that it today?

  8          MS. BLOODWORTH:           Well, Your Honor, the next two would

  9    depend upon the Court's ruling from this morning.

 10          THE COURT:        Okay.     I'm prepared to give you that.        Why

 11    don't you all take the recess -- well, no.                  I'll give it to you

 12    right now.

 13         I've been -- I have read over the -- I think the two cases

 14    on which Mylan is mainly relying, and that would be the Nuvo v.

 15    Dr. Reddy's Lab and the Synthes USA v. Spinal Kinetics.                  And in

 16    determining this, as I said earlier, my inclination is to let

 17    this evidence in, and then I can always rule it out if, upon my

 18    review of all the evidence in the case, I determine that its

 19    admission and my reliance thereon would be prejudicial and in

 20    violation of the rules of evidence and the rules established

 21    for the prosecution of this case.

 22         But it does appear -- and we tried to search out cases

 23    relying on Nuvo.         None of them relate to the issue before me

 24    today.     But it does appear, from what the court said in Nuvo,

 25    that this evidence should come in and -- because, as Nuvo says,

                               Cindy    L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 91 of 158 PageID #:
                                    4908                            322



  1    it, quote, eliminates the absence of critical description in

  2    this case.

  3         In determining whether Biogen would be prejudiced here --

  4    and what we're talking about is the admission of the evidence

  5    of the discussions within Biogen and the discussions at the

  6    FDA, it basically goes to the question of whether the finder of

  7    fact may determine that the '514 patent is invalid under

  8    paragraph 112 because there is substantial evidence that would

  9    support Mylan's argument that the claimed method is not

 10    supported by the evidence and whether the sufficiency would

 11    be -- if the evidence would warrant a skilled -- a person

 12    skilled in the art knowing that the inventor had possession of

 13    the claimed subject matter as of the filing date.

 14         What I understand to date is that we're looking

 15    specifically at whether the 480 dosing, as disclosed in the

 16    patent, is supported by a sufficient written description that

 17    would allow that POSA to recognize that the patentee had, at

 18    the time of the patent's filing, invented that dosage and had

 19    used it such to understand that it had therapeutic efficacy in

 20    the treatment of RRMS.

 21         So, if my understanding of the question is that, then I'm

 22    going to allow the evidence.              And to the extent that what I

 23    actually hear persuades me that this is not 404(b) and it

 24    doesn't go to motivation or some other admissible issue, then

 25    I'll -- I won't rely on it.             But I am going to let it come in.

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 92 of 158 PageID #:
                                    4909                            323



  1    All right?        So that's my ruling.

  2         So let's take a 15-minute recess.                   It's 10 after.      Please

  3    be back, prepared to resume, at 3:25.                    Thank you.

  4         (Recess taken, 3:10 to 3:25.)

  5          THE COURT:          Debbie thought that perhaps I should clarify

  6    for you all.        I'm agnostic as whether we go or stay tomorrow,

  7    next week, at all.              You've got all this technology set up.              The

  8    temperature is working.                 I'm fine.     I don't have any problem at

  9    all, and I hate to see you all go to the extent of having to

 10    replicate the technology just to get into a larger courtroom.

 11    But, again, the choice is yours.                    But if I hadn't been clear

 12    about that, please understand.

 13          MR. MONROE:          With your indulgence, Your Honor, we did talk

 14    during the break and I believe came to a conclusion that we

 15    would prefer to stay, if that's okay with Your Honor.

 16          THE COURT:          That's fine.

 17          MR. MONROE:          Have the technology set up.              No glitches now.

 18    Everything is working well.

 19          MS. BLOODWORTH:             It's nice and cool.

 20          THE COURT:          Very well.

 21         Then, based on the rulings, are you ready to proceed?

 22          MS. BLOODWORTH:             Yes, Your Honor.           And, again, Ms. Greb

 23    will be introducing the next witness.

 24          THE COURT:          Thank you.

 25          MS. GREB:          Your Honor, the next witness Mylan will call is

                                 Cindy    L.    Knecht,    RMR/CRR/CCP
                    PO    Box    326    Wheeling,    WV     26003    304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 93 of 158 PageID #:
                                    4910                            324



  1    Mr. William Sibold, also by video designation.                  So we've also

  2    prepared some binders.            If we could pass those out, please.

  3         Your Honor, Mr. Sibold was the director of new products

  4    commercialization, and he will be testifying regarding the

  5    commercial group involvement with the dose selection of the

  6    Phase 2 studies.

  7         For the record, the exhibits that will be referenced during

  8    the testimony are Sibold Exhibit 4, which is DTX 1397; Bozic

  9    Exhibit 2, which is JTX 2039; Sibold Exhibit 5, which is

 10    DTX 1417; Sibold Exhibit 10, which is DTX 1423; Bozic

 11    Exhibit 10, which is DTX 1426; and Sibold Exhibit 11, which is

 12    DTX 1439.

 13          THE COURT:        All right.       Thank you.

 14          MS. MASUROVSKY:           Laura Masurovsky on behalf of Biogen.

 15          THE COURT:        Good afternoon.

 16          MS. MASUROVSKY:           Good afternoon, Your Honor.        We have the

 17    Court's ruling on the motion.

 18          THE COURT:        Of course you object, and your objection is

 19    preserved.

 20          MS. MASUROVSKY:           Thank you, Your Honor.

 21         May I ask the Court, we would like to maintain our

 22    objection to each of the following --

 23          THE COURT:        Yes.     Continuing objection does not have to be

 24    spread on the record.            The Court assumes that you are objecting

 25    to any testimony related to the basis for the motion in limine.

                               Cindy    L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326    Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 94 of 158 PageID #:
                                    4911                            325



  1          MS. MASUROVSKY:           Thank you, Your Honor.

  2          THE COURT:        You're welcome.

  3         (Video played and recorded as follows:)

  4    Q.   Good morning, Mr. Sibold.

  5         Where did you go after Clinical Studies, Limited?

  6    A.   I went to Biogen in September of 2001.

  7    Q.   And how long were you there for?               Or when did you leave?

  8    A.   I left in around August of 2009.               I could be a month off.

  9    Q.   What positions did you hold at Biogen?                 If you could walk

 10    through them, we can start with the first one.

 11    A.   Sure.    And I may have the titles a little off.               I'm just

 12    trying to remember the titles.              But started out as, I believe

 13    it was, director of new products commercialization and was

 14    there from -- in that role from September 2000 -- pardon me --

 15    yeah, September, yeah, 2001, until August 2004.

 16         And then in August 2004 I moved to Sydney, Australia, to be

 17    the head of Australia, New Zealand, and Asia Pacific.                   Was

 18    there until June of 2006 and returned to the role of U.S.

 19    head -- vice president, head of U.S. neurology.

 20         And then, subsequent to that, added the title of U.S.A.

 21    V.P. of oncology, immunology, and neurology.                  And that's the

 22    title which I left Biogen with in 2009.

 23    Q.   Were there any particular therapeutic areas you focused on

 24    while you were in Sydney, or were you for all the products that

 25    were marketed by Biogen in that region?

                               Cindy    L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 95 of 158 PageID #:
                                    4912                            326



  1    A.   Yeah.     So in Sydney the in-line marketed product, we had

  2    one, Avonex, for multiple sclerosis, and we were attempting to

  3    get a product for psoriasis reimbursed, by the name of Amevive.

  4    Q.   Did you have any involvement with any -- with BG-12 or

  5    dimethyl fumarate while you were in Sydney?

  6    A.   No.

  7    Q.   How about during your time from 2006 to 2009, when you had

  8    a couple different positions?              Were you involved with BG-12 or

  9    dimethyl fumarate during that time?

 10    A.   Not directly.         It wasn't under my responsibilities.         My

 11    responsibilities were very focused on approved products.                    And

 12    at the time that was Avonex; Tysabri, which was my mandate

 13    coming back from Australia; and Rituxan, through our agreement

 14    with Genentech at the time for rheumatoid arthritis and for an

 15    oncology indication.

 16    Q.   Did you have any indirect involvement with BG-12 or

 17    dimethyl fumarate during that time that you recall?

 18    A.   I can't recall.

 19    Q.   Were you involved in the launch discussions at all?                I

 20    don't remember when it was actually launched, frankly.

 21    A.   No.     No, I wasn't.

 22    Q.   Outside of your time at Biogen, were you involved with the

 23    design of any clinical trials?              I'm not suggesting anything

 24    about your time at Biogen.              I'm just asking about your time

 25    outside of Biogen.

                                Cindy   L.   Knecht,   RMR/CRR/CCP
                     PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 96 of 158 PageID #:
                                    4913                            327



  1    A.   Not directly, no.

  2    Q.   Have you had any particular training in pharmacology or

  3    medicine?

  4    A.   No.    Well, let me say on pharmacology, at Yale I took a

  5    single pharmacology class as part of my undergraduate degree.

  6    Q.   Anything beyond that?

  7    A.   No.

  8    Q.   Have you had any training with respect to the science

  9    behind the selection of doses for pharmaceutical products?

 10    A.   No.

 11    Q.   Like to now turn to the BG-12 project.

 12         Are you familiar with that term, BG-12?

 13    A.   Yes, I am.

 14    Q.   When did you first become involved with BG-12?

 15    A.   I just can't recall.

 16    Q.   Were you involved in any discussions related to the

 17    cooperation with Fumapharm on that project?

 18    A.   I had some involvement, yes.

 19    Q.   Was it in-licensed at first?

 20    A.   I can't recall.

 21    Q.   What was your -- during that time frame, where the

 22    companies were first discussing cooperating with respect to

 23    dimethyl fumarate, what was your role or involvement?

 24    A.   In my role as the head of new products commercialization

 25    group, it would be looking at an assessment of what -- there

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 97 of 158 PageID #:
                                    4914                            328



  1    was the market potential and various indications that a product

  2    could potentially be approved in.                That would be -- that would

  3    be the extent of it, as we did with any of the business

  4    development opportunities or products within the pipeline at

  5    the time.

  6    Q.   At that time frame did Biogen have any products that were

  7    used or indicated to treat psoriasis?

  8    A.   Uncertain of the timing.              Amevive had been approved for

  9    psoriasis.        Can't recall the year; so I'm not sure of the

 10    overlap.

 11    Q.   And was that product developed by Biogen?

 12    A.   I can't recall.

 13    Q.   Do you recall if Biogen was initially interested in

 14    psoriasis and multiple sclerosis with respect to dimethyl

 15    fumarate?

 16    A.   Can't recall.

 17    Q.   What was your first recollection of your involvement with

 18    dimethyl fumarate?

 19    A.   I remember a meeting in Switzerland with some members of

 20    the management team.

 21    Q.   Do you recall what was discussed at that meeting?

 22    A.   I don't.

 23    Q.   Do you recall if it was before or after any agreements had

 24    been reached?

 25    A.   I don't.

                                Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO    Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 98 of 158 PageID #:
                                    4915                            329



  1    Q.   Do you recall anyone else, off the top of your head, that

  2    was on the clinical team for BG-12 MS?

  3    A.   The team was led by Al Sandrock, and I believe Mike Panzara

  4    was on that team, but I can't recall the details of who the

  5    official team was.

  6    Q.   Do you know what the role of the clinical group was in the

  7    design of the BG-12 Phase 2 study?

  8    A.   To design the trial.             I mean, look, the clinical team is

  9    responsible for the clinical development programs of any of the

 10    assets, and they are the ultimate owner of and, really, the

 11    decision maker for any clinical development program at the time

 12    at Biogen, as I recall.

 13    Q.   I've just handed you Sibold Exhibit 4, bearing Bates labels

 14    BiogenM10153175.          And then there's an attachment.          And I'll

 15    just note for the record that this is out of Bates label order

 16    because we separately received production of the native

 17    yesterday.        And that attachment is BiogenM101725161.

 18         Is this an email that you sent on February 18, 2004, to

 19    your colleagues?

 20    A.   Yes, it appears to be.

 21    Q.   And the subject is "BG-12 CTRB prep doc."

 22         Is that correct?

 23    A.   Correct.

 24    Q.   At the beginning of your email you indicate that you have

 25    attached a summary of the options being considered for the

                                Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO    Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 99 of 158 PageID #:
                                    4916                            330



  1    Phase 2 MS study and the rationale behind commercial's

  2    position; is that correct?

  3    A.   Correct.

  4    Q.   And you go on to indicate that "Clinical is still pushing

  5    for Option 1, which includes 240 milligrams, because it's 'good

  6    science.'"

  7         Is that correct?

  8    A.   Yes, that's what I've written.               Yep.

  9    Q.   And if we could turn to the attachment.

 10         Does this identify four different dosing options that were

 11    being considered for the Phase 2 MS study?

 12    A.   It appears to be identifying options, correct.

 13    Q.   And you indicate that clinical preferred Option 1 and

 14    commercial preferred Option 2?

 15    A.   Yes, from the email, that's correct.

 16    Q.   There's a heading lower down on the page, "Commercial

 17    rationale for Option 2."

 18         Do you see that?

 19    A.   Pardon me.         Are we on the attachment?

 20    Q.   Correct.

 21    A.   "Commercial rationale" -- yes, I see that.

 22    Q.   Heading Number 2 states "Would like the MS dose to be

 23    comparable to the psoriasis dose, 720 milligrams."

 24    A.   Okay.

 25    Q.   Is that correct?

                                Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 100 of 158 PageID #:
                                     4917                            331



   1   A.   The sentence is correct.            The content of the sentence.   So

   2   I don't have an opinion on -- can't recall the reason as to why

   3   that statement was made.

   4   Q.   You go on to indicate that "Testing higher in the range,

   5   360 to 720, is therefore better."

   6   A.   Yes, I see that.

   7   Q.   You don't have any recollection of why commercial preferred

   8   to have a higher dose as opposed to a lower dose for MS?

   9   A.   No, other than going back to the first sentence which says

  10   they would like the MS dose to be comparable to the psoriasis

  11   dose of 720.      So I'm assuming that's what the opinion was at

  12   the time.

  13   Q.   And in Point 3 under that heading you state "This is about

  14   risk mitigation.        There is consensus that 120 will probably not

  15   show significant efficacy.            Although we don't know what 240

  16   will show, it presumably could be more effective than 120 and

  17   start to approximate 360."

  18        Did I read that correctly?

  19   A.   Yes, you did.

  20   Q.   Do you recall that consensus in 2004?

  21   A.   I don't recall.         Only what's written here.

  22   Q.   Further down in the memo, do you see "Arguments that

  23   Clinical Will Make," that heading?

  24   A.   Yes.

  25   Q.   And then does the memo identify four potential positions

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 101 of 158 PageID #:
                                     4918                            332



   1   that the commercial group thought clinical would espouse in

   2   relation to the discussion about dosing for Phase 2 MS BG-12?

   3   A.   I can confirm that there's four items listed below that

   4   statement, yes.

   5   Q.   And then your team prepared four responses to those

   6   potential positions?

   7   A.   My team.     I can't confirm who prepared it or not, whether

   8   me, my team, or a group.            But it appears as though the

   9   responses were prepared, correct.

  10   Q.   And one of the positions you thought the clinical team

  11   would make was that, at Number 3, the 120 arm that commercial

  12   is proposing may look like Biogen is trying to find a dose that

  13   doesn't work.

  14        Is that correct?

  15   A.   That's what the sentence says.

  16   Q.   And then another concern that the commercial group thought

  17   the clinical team may espouse is that at, Point 4, what the

  18   commercial group is proposing only has one BID dosing arm.

  19        Isn't BID important?           Is that another potential position

  20   you thought the clinical team would have?

  21   A.   According to this memo, it was identified as a position --

  22   as an argument that the clinical team will make.

  23   Q.   And then the first argument that you thought the clinical

  24   team may make is that "Option 1 is scientifically the best

  25   approach as it looks at different doses and frequency."

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 102 of 158 PageID #:
                                     4919                            333



   1        Is that correct?

   2   A.   According to the memo, yes.

   3   Q.   Returning back to the commercial rationale for Option 2,

   4   under the first bullet you indicate that "Commercial's first

   5   choice would be Option 4, which has a dosing arm of 1080" --

   6   excuse me -- "1,080 milligrams, but there were safety concerns

   7   that would prevent that dose from being used in the study"?

   8   A.   That's what the sentence says, yes.

   9   Q.   I've handed you a document previously labeled as Bozic

  10   Exhibit 2, Bates-labeled BiogenM70012370-2371.

  11   A.   Okay.

  12   Q.   Is this -- are these meeting minutes prepared following a

  13   clinical trial review board meeting held February 19, 2004?

  14   A.   I can only confirm what the title says, "Clinical Trial

  15   Review Board Meeting Agenda Item, Meeting Minutes," yes.

  16   Q.   Was it a common practice for bodies such as the CTRB to

  17   prepare meeting minutes following a meeting by that body at

  18   Biogen?

  19   A.   I believe so.

  20   Q.   And do you recall seeing this type of document before?

  21   A.   I don't recall specific documents, seeing them, but I

  22   recall having seen, after meetings at Biogen and in different

  23   governance forms, the minutes.

  24   Q.   If we could look at the recipients -- or excuse me -- the

  25   attendees, list of attendees in the "others" category, can you

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 103 of 158 PageID #:
                                     4920                            334



   1   identify anyone beside yourself and John Oram who were involved

   2   on the commercial side?

   3   A.   Hans Peter Hasler, Bob Hamm, Sven Lee.               I think those are

   4   the -- the only names that I recognize as having a commercial

   5   affiliation.

   6   Q.   Is the focus of this meeting the design of the Phase 2

   7   study for BG-12 MS?

   8   A.   I cannot -- just whatever -- the agenda item is -- seems to

   9   state what the meeting was about.              I don't recall this specific

  10   meeting to be able to accurately state what the meeting was,

  11   other than the item as listed.

  12   Q.   And the agenda item is "Double-blind placebo-controlled

  13   dose determination, efficacy, safety, and tolerability study of

  14   BG-12 in patients with relapsing-remitting MS."

  15        Is that correct?

  16   A.   Correct.

  17   Q.   And under the list of attendees, there are people from a

  18   number of different functional groups; is that correct?

  19   A.   Yes.

  20   Q.   Including the CTRB chairperson, Carmen Bozic; is that

  21   correct?

  22   A.   That is correct.

  23   Q.   The clinical project manager, Rebecca Conaghan; is that

  24   correct?

  25   A.   Correct.

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 104 of 158 PageID #:
                                     4921                            335



   1   Q.   The medical director, Gilmore O'Neill, was present; is that

   2   correct?

   3   A.   Correct.

   4   Q.   And the senior vice president of medical research, Whaijen

   5   Soo, was present; is that correct?

   6   A.   Yes, according to the document.

   7   Q.   And on the back of this page, is there a summary of the

   8   discussion at the CTRB meeting provided?

   9   A.   It's titled "Summarized Discussion," yes.

  10   Q.   And, again, we see a listing of four dosing options or

  11   dosing regimens -- sorry -- dosing regimes provided; is that

  12   correct?

  13   A.   Appears to be four options here, yes.

  14   Q.   And of these, Option 4, which included the

  15   1080-milligram-per-day dose, had been discarded by the group;

  16   is that correct?

  17   A.   According to the sentence below the table that says "Option

  18   4 was discarded," yes.

  19   Q.   And then the next paragraph or bullet indicates that

  20   "Dosing emerged as the most critical issue."                Is that correct?

  21   A.   That's what it states, yes.

  22   Q.   And Option 2 appeared confusing to some of the CTRB

  23   members, correct?

  24   A.   According to the minutes, yes.

  25   Q.   Do you know why it was confusing to some people?

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 105 of 158 PageID #:
                                     4922                            336



   1   A.   I do not.

   2   Q.   And then the next sentence indicates that "Commercial

   3   representatives were not in favor of a 240-milligram dose

   4   because this dose might affect the marketing strategy of the

   5   720-milligram dose under development for psoriasis."

   6        Is that correct?

   7   A.   Yes, according to the summary document.

   8   Q.   Does this refresh your recollection of potential concerns

   9   held by the commercial group about the revenue implications of

  10   a lower dose being used in the commercial product for MS

  11   relative to the dosing being used for psoriasis?

  12   A.   Give me a moment to read it, please.               I can't recall the --

  13   I can't recall the commercial opinion driving the -- the

  14   specifics of driving the commercial opinion.

  15   Q.   Under the summarized action plan, do the meeting minutes

  16   indicate that a concept was not approved at the meeting?

  17   A.   Correct.

  18   Q.   And so everyone was going to circle the wagons and try and

  19   find alignment on this issue?

  20   A.   All I can state is what is written here.               "The team was

  21   instructed to seek alignment amongst the different interests

  22   and reconvene."

  23   Q.   And that sentence indicates that the parties that were

  24   primarily in disagreement were research and commercial; is that

  25   correct?

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 106 of 158 PageID #:
                                     4923                            337



   1   A.   That's what it would seem to indicate.

   2   Q.   I've just handed you Sibold Exhibit 5, bearing Bates

   3   BiogenM10149900, which is an email from you to John Oram, dated

   4   June 13, 2004; is that correct?

   5   A.   Yes.

   6   Q.   And there's also a preceding email that John had sent to

   7   you on June 11, 2004; is that correct?

   8   A.   Correct.

   9   Q.   Going down to the last paragraph in John's email to you,

  10   does he provide some thoughts about dosing strategy for the

  11   study for BG-12 and MS?

  12   A.   He appears to offer some thoughts, yes.

  13   Q.   And does he explain that he was thinking you should not

  14   insert a 240-milligram BID or 480-daily-dose arm in the MS

  15   study?

  16   A.   So reading his note here, starting with, "given that we're

  17   trying to," it goes to, I'm thinking, maybe we should not

  18   insert a 240-milligram BID, 480-daily-dose arm in the MS study.

  19   Yes, that appears to be his thought, yeah.

  20   Q.   And that was his thought as a way to help differentiate the

  21   indications of MS and psoriasis?

  22   A.   I'm uncertain.          I only have what -- I mean, he states at

  23   the end "just a thought."             I'm not certain what he was basing

  24   this on other than what's in this email.

  25   Q.   He starts off by saying "Given that we're trying to

                              Cindy    L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326    Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 107 of 158 PageID #:
                                     4924                            338



   1   differentiate the two indications as much as possible,"

   2   correct?

   3   A.   Correct.

   4   Q.   And then he proposes that Biogen not insert a 240-milligram

   5   BID arm in the MS study, correct?

   6   A.   Correct.

   7   Q.   And then he says "Would rather try to make it more likely

   8   that 720 will be the ultimate dose in MS," correct?

   9   A.   Correct.

  10   Q.   Just handed you Sibold Exhibit 10.

  11        Is this an email that you sent -- or is the most recent

  12   email one that you sent on July 19 to John Oram?

  13   A.   Yes.

  14   Q.   It looks like the group is still debating what doses to use

  15   for the Phase 2 study for BG-12 MS?

  16   A.   Yeah, it appears that way on the memo.

  17   Q.   And on page 110 --

  18   A.   Yes.

  19   Q.    -- there's a heading, "Why bring this up?"

  20        Do you see that?

  21   A.   I do.

  22   Q.   And then in the next paragraph, does it suggest that the

  23   group should reconsider whether to add BID dosing to the MS

  24   Phase 2 study because it was going to be investigated in

  25   psoriasis now?

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 108 of 158 PageID #:
                                     4925                            339



   1   A.   I can only read what's in that paragraph and what that

   2   paragraph says, confirmed.

   3   Q.   I'll just read the paragraph.

   4        "While the BG-12 MS CDT and SMT believed this issue had

   5   been resolved for MS back in February, it was pointed out that

   6   at that time BID dosing was not considered commercially

   7   important to investigate until after the U.S.A./E.U. psoriasis

   8   filing.    Since that has changed, we are now being asked to

   9   reexamine BID in MS."

  10        Is that correct?

  11   A.   That's what this sentence -- or the paragraph says, yes.

  12   Q.   And then later on, there are some things to consider for

  13   discussion that are provided by Cara; is that correct?

  14   A.   Some things, yes, correct.

  15   Q.   And she identifies a pro for adding BID dosing to C1900 as

  16   "If we are investigating BID in psoriasis during Phase 3, it is

  17   likely we will be asked at the BG-12 MS EOP2 why we did not

  18   look at BID in MS."

  19        Is that correct?

  20   A.   As stated in the memo, yes.

  21   Q.   Does this refresh your recollection whether the EOP2

  22   meeting is an FDA meeting?

  23   A.   It could be.       I mean, as -- since the last, I'm thinking

  24   about what could that stand for.              End of Phase 2, I'm assuming.

  25   I'm assuming that could be either an internal meeting or it

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 109 of 158 PageID #:
                                     4926                            340



   1   could be an FDA meeting.            I can't speculate from the memo other

   2   than what's written here.

   3   Q.    And then she goes on to state that "Phase 3 is not a good

   4   place to look at two different doses given the number of

   5   patients we already may need to achieve our end points."

   6         Is that correct?

   7   A.    Correct.

   8   Q.    Then if you could turn to page 108, the first page on this

   9   document.    It looks like Sven Lee sent you an email on July 19.

  10         Do you see that?

  11   A.    I see that, yes.

  12   Q.    And in the middle paragraph -- actually, in the first

  13   paragraph, does Sven indicate that Gilmore O'Neill had given

  14   him a call to see if it was still possible to add BID dosing to

  15   MS?

  16   A.    He states in the email "Gilmore called me to ask again if

  17   the BID issue was still open."

  18   Q.    And, apparently, Whaijen had asked Gilmore about that

  19   again?

  20   A.    Yes, next sentence.

  21   Q.    And then in the next paragraph, Sven states that at this

  22   point he thinks Biogen should proceed with TID, or three times

  23   daily dosing, for MS.

  24         Is that correct?

  25   A.    Correct.

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 110 of 158 PageID #:
                                     4927                            341



   1   Q.   Do you think that's a reasonable interpretation of what

   2   Sven states?

   3   A.   I can't speculate.

   4   Q.   And Sven goes on to state that "With MS patients will be

   5   more willing to stay on a TID, or three times daily, because

   6   they can't 'see' their disease."

   7        Is that correct?

   8   A.   That's what he says, yes.

   9   Q.   Then he goes on to acknowledge that "TID is not very

  10   convenient for chronic therapy."

  11        Is that correct?

  12   A.   Correct.

  13   Q.   You've just been handed a document previously identified --

  14   or marked as Bozic Exhibit 10, bearing Bates M10158120-122 --

  15   A.   Okay.

  16   Q.   -- with the most recent email being from David Allsop to a

  17   number of individuals, including yourself, on July 28, 2004.

  18        Is that correct?

  19   A.   Yes.

  20   Q.   And the subject is "Draft commercial slides for BG-12 MC

  21   meeting"?

  22   A.   Uh-huh.      Yes.

  23   Q.   Do you remember if MC is management committee?

  24   A.   I don't recall.

  25        Looking on the next page, though, it says "Preparation for

                                Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 111 of 158 PageID #:
                                     4928                            342



   1   BG-12 management committee."              So, yes, I would say MC is

   2   management committee.           Sorry.

   3   Q.   Then there's a reference to Dan.

   4        Do you know who Dan is?

   5   A.   Yes.    Dan Koerwer.

   6        So during this time I was transitioning to Australia, and

   7   Dan was backfilling me in the new products commercialization

   8   role.     So I officially began in -- at the beginning of August

   9   somewhere, and I was on vacation during that time as well, I

  10   recall.

  11   Q.   So when it says "Dan's team," that was previously your

  12   team?

  13   A.   Correct.

  14   Q.   So Dan's team, Bob Hamm, and David Allsop had a brief

  15   conversation -- or brief conference call prior to the CRB

  16   meeting; is that correct?

  17   A.   Looking at this email, that's what he's stating -- that's

  18   what David is stating.

  19   Q.   According to this email, that group made the decision,

  20   based on the delay and danger of a sub-720 dose in MS pulling

  21   down the price to an unacceptable level.                 They made the

  22   decision not to do a 480-milligram dose.

  23        Is that correct?

  24   A.   Well, he says that the CRB decided not to do the

  25   480-milligram, and then down below states that they'd had the

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 112 of 158 PageID #:
                                     4929                            343



   1   call.    We made that decision based on the delay and danger as

   2   you had read.

   3        Yeah, I can only confirm exactly what's written here and

   4   can't speculate or fill in.             I wasn't -- as you can tell by

   5   this, wasn't at the meeting.              Don't know what was said.    I'm

   6   not sure.     I can confirm what's in the email and assume that

   7   that's what the reasoning was, but I don't know the thinking

   8   behind it.

   9   Q.   In that email there's an indication that there's a danger a

  10   sub-720 dose in MS would pull down the price to an unacceptable

  11   level.

  12        Do you see that?

  13   A.   I do.

  14   Q.   Do you know why a sub-720 dose in MS would pull down the

  15   price to an unacceptable level?

  16   A.   I'm not sure of the details other than in previous

  17   documents you showed that there were comments about psoriasis.

  18   So that's what it appears to be referring to.

  19   Q.   Referring to the fact that, if you have a dose lower than

  20   720 for MS and a dose of 720 for psoriasis, that would pose

  21   problems because you'd have to reduce the price an unacceptable

  22   level; is that correct?

  23   A.   A lot of dots connected there.              I think that what they are

  24   saying specifically in this email is that, if it were below

  25   720, then it would bring down the MS price to an unacceptable

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 113 of 158 PageID #:
                                     4930                            344



   1   level.    So that's what David believed in this message or seems

   2   to be communicating.

   3   Q.   Today we've looked at a number of documents containing

   4   statements about the implications of the dosing for MS relative

   5   to the dosing for psoriasis on pricing of those products.

   6        Would you agree?

   7   A.   I believe so.         I'd have to go back and look at the

   8   documents.        Again, I'm looking at these for the first time in a

   9   very long time, and they're not familiar, the documents.                But

  10   there was reference to dosing and different indications, yes.

  11   Q.   And the commercial preference, as reflected in all of those

  12   documents, was that a higher dose or at least the same dose be

  13   the one chosen for MS as psoriasis?

  14   A.   It was pointed out the difference, potential differences in

  15   dosing.     And here it clearly states the danger of a sub-720

  16   dose in MS pulling down the price to an unacceptable level.

  17   Q.   And following the recommendation, which was based in part

  18   on that concern, the CRB decided not to test 480 milligrams in

  19   the Phase 2 study for MS; is that correct?

  20   A.   Here it states the CRB decided to not do the 480 milligrams

  21   because it would delay the MS study by at least six months and

  22   this would take the initial results well past Germany launch.

  23        So, according to this, that was the basis of the CRB

  24   decision.     But I don't have enough information to be able to

  25   state beyond what's written here.

                                Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO    Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 114 of 158 PageID #:
                                     4931                            345



   1   Q.   And the next sentence says that the CRB decision was on

   2   recommendation from commercial, correct?

   3   A.   It says "This was on recommendation from commercial."

   4   Q.   I've handed you Sibold Exhibit 11, bearing Bates

   5   BiogenM10124968-978.            This is a Biogen Idec slide deck dated

   6   September 27, 2005, entitled "BG-12 MS Go/No-Go Discussion."

   7        I'm just going to ask questions on one page, but feel free

   8   to skim through it.           The page I'm going to ask about is 975.

   9   A.   Okay.

  10   Q.   On this page is Biogen game-planning how to address the

  11   possibility that the dose for MS will be below 720 milligrams?

  12   A.   I can't answer the question.              I am not familiar with this

  13   deck, and I lost touch with that program as of August 2004 when

  14   I went to Australia.

  15   Q.   Do you see the heading is "If clinical trials indicate a

  16   starting dose other than 720 milligrams, it will be very

  17   difficult to ensure sufficient revenue for commercial

  18   viability"?

  19   A.   I see that, yes.

  20   Q.   And then below that there is a decision tree, correct?

  21   A.   Yes, it appears to be so.

  22   Q.   And the initial question is "Does 120 or 360-milligram

  23   dosing have similar efficacy to 720 milligrams with improved

  24   safety/tolerability?"

  25        Do you see that?

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 115 of 158 PageID #:
                                     4932                            346



   1   A.   I do.

   2   Q.   And if the answer is no, then the decision tree indicates

   3   the answer would be "Price at psoriasis price per cap."

   4        Do you see that?

   5   A.   Yes.

   6   Q.   And cap to be capsule?

   7   A.   Not sure, actually, because it's per capsule, and that

   8   price below does not seem, to me, to correlate to an annual.

   9   So I'm just not certain.             I, again, am not familiar with this

  10   document or the terminology that the team was using.

  11   Q.   And then if the answer is yes, does the decision tree lay

  12   out three possible approaches for addressing the possibility

  13   that a dose of 120 or 360 would have similar efficacy to 720?

  14   A.   All I can surmise from this is what's written here, "Is

  15   full psoriasis clinical development being undertaken?"                 Yes,

  16   yes, and no.       And the detail is below that.

  17   Q.   One of the options is two brands, two prices.

  18        Do you see that?

  19   A.   That's what it says, yes.

  20   Q.   And that's explained as being the creation of two brands to

  21   be launched with different names, formulations, and prices for

  22   psoriasis and MS; is that right?

  23   A.   I'm not sure it states psoriasis and MS, but create two

  24   brands to be launched with different names, formulations, and

  25   prices in separate markets -- in the separate markets.

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 116 of 158 PageID #:
                                     4933                            347



   1        And I don't know whether markets is referring to

   2   indications or geographies.

   3   Q.   Given the context, don't you believe it's indications?

   4   A.   I can't speculate.            I can't speculate.        I'm not going to

   5   speculate.        Again, there's clearly a lot of work done behind

   6   this document.           I'm not familiar with it, don't know what the

   7   team was thinking, was no longer involved with the program.                     So

   8   I really -- I don't know.

   9   Q.   Okay.    The next option says "Price out of psoriasis.                Give

  10   up significant psoriasis business by superoptimally pricing for

  11   that market to gain revenues in MS."

  12        Do you see that?

  13   A.   I do.

  14   Q.   And then the third possibility is that there just wouldn't

  15   be a psoriasis launch; is that correct?

  16   A.   It appears from this document, yes.

  17   Q.   Did your group consider these same options while you were

  18   involved with the BG-12 MS clinical development plan?

  19   A.   I don't recall.

  20   Q.   No recollection?

  21   A.   No recollection of considering the options here.

  22   Q.   Based on your experience, do you have an understanding of

  23   why it would have been problematic for Biogen, from a revenue

  24   or pricing standpoint, if the dose used to treat MS was below

  25   the dose used to treat psoriasis?

                                 Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO    Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 117 of 158 PageID #:
                                     4934                            348



   1   A.   Differential -- different -- whenever you have a product,

   2   this is kind of something that was part of the new products

   3   team is, as we looked at multiple indications for products, you

   4   would consider the implications of how do you have different

   5   indications with the same product.

   6        And one of the considerations would be is there a price

   7   differential?       Just the complexity that having different

   8   indications creates.

   9   Q.   Why would -- the fact that a lower dose would be used for

  10   MS than psoriasis, why would that in practice affect the

  11   pricing for the two different indications?

  12   A.   Well, practically, if you had one dose for one indication

  13   and another dose for another indication, and if it was either

  14   higher or lower, it would have implications based on whatever

  15   you set your pricing for the first indication.

  16        So if there's different doses for different indications,

  17   you know, it adds, as I said, complexity.

  18   Q.   So is it fair to say that, if the capsule price was the

  19   same for both indications, you would make less money on MS if

  20   the daily dose was lower for MS than psoriasis?

  21   A.   Potentially, but not with certainty, because there's other

  22   variables involved and the capabilities of the system,

  23   et cetera.

  24   Q.   And would you agree that it was that consideration that

  25   resulted in the -- that was one consideration that resulted in

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 118 of 158 PageID #:
                                     4935                            349



   1   the commercial team having a preference for a higher dose

   2   rather than a lower dose in the clinical studies for MS?

   3   A.   I'm sure it was a consideration, one of many considerations

   4   when putting forth a program.             Ultimately, though, the

   5   development program is determined by the clinical development

   6   team and the governance surrounding that.

   7   Q.   But you were not involved in that decision in the case of

   8   BG-12 MS; is that correct?             The ultimate decision?

   9   A.   In which decision?

  10   Q.   The ultimate decision for the Phase 2 dosing for BG-12 MS.

  11   A.   I don't believe that I was on any of the governance

  12   committees, because I believe they were all within the R&D

  13   function that were the decision makers on those committees.

  14        But I would have to -- I can't recall the committees that I

  15   sat on or didn't or where I had a vote on or was just a

  16   participant.      But I personally did not make any decision

  17   regarding the final outcome for this or any other program at

  18   Biogen.

  19         MS. BLOODWORTH:          Thank you, Your Honor.        That concludes

  20   that testimony.        We have one more ready to play.           It runs 59

  21   minutes.

  22         THE COURT:       That should be fine.

  23         MS. BLOODWORTH:          Okay.    Thank you, Your Honor.

  24        Ms. Greb will also introduce the witness.

  25         THE COURT:       Thank you.

                              Cindy    L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 119 of 158 PageID #:
                                     4936                            350



   1         MS. GREB:        Your Honor, the next witness that Mylan will

   2   call is Dr. Carmen Bozic by video designation.                 We've also

   3   prepared some binders for that designation as well.

   4         THE COURT:        All right.      Thank you.

   5         MS. GREB:        Dr. Bozic was a senior medical director at

   6   Biogen.     She served as a chairperson on the Biogen clinical

   7   trial review board and was responsible for the approval of

   8   clinical trial protocols.             She was also at the end of Phase 2

   9   meeting with the FDA.           Dr. Bozic will testify about the

  10   clinical trial protocols and the discussions regarding the

  11   Phase 2 and Phase 3 trial.

  12        For the record, the exhibits that will be referenced during

  13   the testimony of Dr. Bozic are Exhibit 1C, which is JTX 2035;

  14   Bozic Exhibit 1D, which is JTX 2036; Bozic Exhibit 1F, which is

  15   DTX 1489; Bozic Exhibit 2, which is JTX 2039; Bozic Exhibit 3,

  16   which is JTX 2040; Bozic Exhibit 8, which is JTX 2144; Bozic

  17   Exhibit 13, which is DTX 1527; and Bozic Exhibit 18, which is

  18   JTX 2044.

  19        Thank you.

  20         THE COURT:        Thank you.

  21        (Video played and reported as follows.)

  22   Q.   Can you please state your name for the record.

  23   A.   Carmen Bozic.

  24   Q.   And, Dr. Bozic, you're a medical doctor, correct?

  25   A.   Yes.

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 120 of 158 PageID #:
                                     4937                            351



   1   Q.   Then you have experience working on several drugs related

   2   to multiple sclerosis, correct?

   3   A.   Yes.

   4   Q.   And was this work all done as an employee of Biogen?

   5   A.   Yes.

   6   Q.   And you started at Biogen in 1998, correct?

   7   A.   Yes.

   8   Q.   What was your role when you started in 1998?

   9   A.   I was an associate medical director.

  10   Q.   And what were your responsibilities as an associate medical

  11   director?

  12   A.   I was responsible for designing and overseeing clinical

  13   development plans and clinical trials.

  14   Q.   And how long were you in that role?

  15   A.   I was an associate medical director for approximately three

  16   years.

  17   Q.   And what was your next role at Biogen?

  18   A.   I was medical director.

  19   Q.   Okay.    And how did your responsibilities change?

  20   A.   I had the same responsibilities.

  21   Q.   And how long were you in that role?

  22   A.   Two years.

  23   Q.   Two years.         So that's 2001 to 2003?

  24   A.   Yes.

  25   Q.   And then how about after that?

                                Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 121 of 158 PageID #:
                                     4938                            352



   1   A.   Then I was senior medical director.

   2   Q.   And did you have the same responsibilities as senior

   3   medical director?

   4   A.   Yes.

   5   Q.   And how long were you in that role?

   6   A.   About two years.

   7   Q.   Two years.         Okay.

   8        And how about after that?

   9   A.   Then I became senior medical director of clinical trial

  10   safety.

  11   Q.   And what were your responsibilities in that role?

  12   A.   I oversaw the safety of subjects enrolled in our clinical

  13   trials and in our approved products.

  14   Q.   And how long were you in that role for?

  15   A.   Until early 2005.            Until the fall of 2005.

  16   Q.   Okay.    And then what did you do?

  17   A.   I'm sorry.         I was there from early 2005 until early 2006 in

  18   that role.

  19   Q.   Okay.    And then after being senior medical director of

  20   clinical trial safety, what role did you take on?

  21   A.   Then I became the head of safety at Biogen in early 2006.

  22   Q.   And did your responsibilities stay the same as head of

  23   safety?

  24   A.   No.

  25   Q.   How did they change?

                                Cindy    L.   Knecht,   RMR/CRR/CCP
                    PO   Box    326    Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 122 of 158 PageID #:
                                     4939                            353



   1   A.   They expanded to include the safety of our patients in

   2   clinical trials and postmarketing as well as safety operations.

   3   Q.   What does "safety operations" mean?

   4   A.   It means the management of adverse events that we receive

   5   on our products during development and in the postapproval

   6   space.

   7   Q.   Okay.    And how long did you do that for?

   8   A.   I was the head of safety from early 2006 until the summer

   9   of 2013.

  10   Q.   Okay.    And what was your next role?

  11   A.   In the summer of 2013, I became the head of clinical and

  12   safety sciences.

  13   Q.   And what responsibilities did you have as head of clinical

  14   and safety --

  15   A.   Sciences.

  16        I oversaw human safety, preclinical safety, as well as

  17   clinical development across our therapeutic areas.

  18   Q.   And how long were you in that role for?

  19   A.   I was in that role from summer of 2013 until April 2015.

  20   Q.   And what did you do after that?

  21   A.   Then I became the head of global development.

  22   Q.   And what were your responsibilities as head of global

  23   development?

  24   A.   For the first six months, I oversaw clinical development

  25   across our late-stage therapeutic areas, as well as safety,

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 123 of 158 PageID #:
                                     4940                            354



   1   clinical operations, and biometrics.

   2   Q.   And are you still in that role today?

   3   A.   No.

   4   Q.   So what did you do after becoming head of global

   5   development?

   6   A.   In the fall of 2015, my role continued to be called head of

   7   global development, but the responsibilities changed.

   8        I was now accountable for human safety, regulatory affairs,

   9   clinical operations, biometrics, R&D compliance, medical

  10   writing, as well as Japan development.

  11        I also had accountability for Japan development starting in

  12   the summer of 2014.

  13   Q.   Okay.    And what was your next position at Biogen?

  14   A.   In September of 2017, I became the head of the portfolio

  15   transformation, also called portfolio transformation leader.

  16   Q.   And what are your responsibilities in that role?

  17   A.   In this role, I oversee ways in which we can increase the

  18   size, speed, and probability of success of our portfolio.

  19   Q.   When did you start working on the BG-12 program?

  20   A.   I started working on the BG-12 program in February of 2004.

  21   Q.   Okay.    And so, at that time, you were senior medical

  22   director; is that correct?

  23   A.   Yes.

  24   Q.   And what was your involvement on the BG-12 MS program in

  25   February of 2004?

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 124 of 158 PageID #:
                                     4941                            355



   1   A.   I was the chairperson of the clinical trial review board.

   2   Q.   And what is the clinical trial review board?

   3   A.   It's a board that oversees our protocol concepts for

   4   molecules in development and molecules that are approved and

   5   where we're continuing to do development.

   6   Q.   And is the clinical trial review board also referred to as

   7   the CTRB?

   8   A.   Yes.

   9   Q.   The CTRB operated or provided guidance with respect to

  10   other development programs at Biogen?

  11   A.   The CTRB reviewed many development programs at Biogen.

  12   Q.   And during your time as chairperson of the CTRB, how many

  13   other drug development projects did you oversee?

  14   A.   That would be very hard to estimate.

  15   Q.   Would it be more than 10?

  16   A.   Yes.

  17   Q.   More than 20?

  18   A.   Yes.

  19   Q.   And what were your responsibilities as chairperson?

  20   A.   I chaired the CTRB meetings where the protocol concepts

  21   were reviewed.

  22   Q.   And who had decision-making authority on the CTRB?

  23   A.   I approved the protocol concepts, and I signed off on the

  24   final protocols.

  25   Q.   And were there other members on the CTRB, other board

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 125 of 158 PageID #:
                                     4942                            356



   1   members?

   2   A.   Yes.

   3   Q.   Did the board have to reach a consensus to make a decision?

   4   A.   We listened to many different voices on the board in order

   5   to make a decision.

   6   Q.   I would like you to turn to Exhibit 1C, please.

   7        Have you seen this document before?

   8   A.   Yes.

   9   Q.   And what is this document?

  10   A.   These are the slides that were presented at the

  11   February 19th, 2004, CTRB meeting.

  12   Q.   So did Dr. O'Neill present these slides?

  13   A.   Yes.

  14   Q.   So the second point lists -- or states "Dosing is only

  15   possible in multiples of 120 milligrams."

  16        Do you see that?

  17   A.   Yes.

  18   Q.   How is this a constraint on the BG-12 MS program?

  19   A.   That was the size of the capsules that we had at the time.

  20   Q.   So Biogen couldn't test, for example, a dose of

  21   500 milligrams per day or 400 milligrams per day, right?

  22   A.   We could have, but we would have to reformulate into

  23   different-sized capsules.

  24   Q.   And the fifth bullet point down says "Psoriasis dose

  25   already established at 720 milligrams."

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 126 of 158 PageID #:
                                     4943                            357



   1        Do you see that?

   2   A.   Yes.

   3   Q.   How was the established dose of 720 milligrams of BG-12 for

   4   psoriasis a constraint on the BG-12 MS program?

   5   A.   The highest dose tested in the psoriasis studies at that

   6   point in time was 720 milligrams.

   7   Q.   And so how was the testing of the highest dose in the

   8   psoriasis program a constraint on the BG-12 MS program?

   9   A.   It means that was the maximal dose that had been shown to

  10   be safe at that point in time in psoriasis patients.

  11   Q.   And the next bullet point down says "Regulatory - adequate

  12   dose determination is a requirement."

  13        Do you see that?

  14   A.   Yes.

  15   Q.   What does that mean?

  16   A.   It means that the regulators expect different doses to be

  17   evaluated.

  18   Q.   And can you turn to the page ending in Bates Number 12333.

  19        What is this slide showing?

  20   A.   This is a summary of dosing options for the Phase 2b study

  21   of BG-12 in MS.

  22   Q.   And who devised the four dosing options?

  23   A.   It would have been Gilmore O'Neill.

  24   Q.   Okay.    And what makes you say that it would have been

  25   Dr. O'Neill?

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 127 of 158 PageID #:
                                     4944                            358



   1   A.   He was representing the entire clinical development team.

   2   Q.   And Option 1 and Option 2 are the only two that include a

   3   480-milligram-per-day dose, correct?

   4   A.   Yes.

   5   Q.   And these two dosing options were discussed but eventually

   6   rejected for the Phase 2 clinical trials, correct?

   7   A.   The options were discussed.              And eventually, Option 3 was

   8   selected as the option to go forward with.

   9   Q.   So the 480-milligram-per-day dose was not tested in the

  10   Phase 2b clinical trials, correct?

  11   A.   No.

  12   Q.   And no BID dosing was tested, correct?

  13   A.   That's correct.

  14   Q.   Can you turn to page ending in Bates Number 12335.

  15        And the title to this slide says "Lead Option, Option 1

  16   treatment schedule."

  17        Do you see that?

  18   A.   Yes.

  19   Q.   And so this says "Placebo BG-12, 120 milligram BID," which

  20   would be 240 milligrams per day.               "BG-12, 120 milligrams TID,"

  21   which would be 360 milligrams per day.                  "BG-12, 240 milligrams

  22   BID," which would be 480 milligrams per day.                  And "BG-12,

  23   240 milligrams TID," which would be 720 milligrams per day.

  24        Correct?

  25   A.   Yes.

                              Cindy   L.   Knecht,    RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV     26003    304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 128 of 158 PageID #:
                                     4945                            359



   1   Q.   Why was this called the lead option?

   2   A.   This was the preferred option by Dr. Gilmore O'Neill.

   3   Q.   And so you stated before that Dr. O'Neill was presenting on

   4   behalf of the clinical group, correct?

   5   A.   Yes.

   6   Q.   So is this the lead option for the clinical group or just

   7   Dr. O'Neill?

   8   A.   He was the leader of the group.             So what I do know is that

   9   it was his lead option.

  10   Q.   So he didn't state during the presentation why it was his

  11   lead option?

  12   A.   On page 20 it provides some evaluation of Option 1.

  13   Q.   And that's the slide titled "Critique of Option 1 Concept,"

  14   correct?

  15   A.   Yes.

  16   Q.   And then there's a bullet point that says "Commercial."

  17   And underneath, it says, "Endorses Option 2."

  18        Do you see that?

  19   A.   Yes.

  20   Q.   So is this stating that the commercial group did not

  21   endorse Option 1?

  22   A.   It just says that commercial endorses Option 2.

  23   Q.   And what do you understand that to mean?

  24   A.   It means that commercial approved, liked, Option 2.

  25   Q.   But not Option 1?

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 129 of 158 PageID #:
                                     4946                            360



   1   A.   I mean, it's implied.

   2   Q.   And let's turn to the page ending in Bates Number 12340,

   3   which is the next page.

   4   A.   Uh-huh.

   5   Q.   And this says at the top, "Option 2 Treatment Schedule."

   6        Do you see that?

   7   A.   Yes.

   8   Q.   And under the first bullet point, then there's the second

   9   subbullet point down, and the dosing for Option 2 is listed as

  10   "Placebo, BG-12, 120 milligram QD," which is once daily.

  11   "BG-12, 120 milligrams TID," which is three times daily.

  12   "BG-12, 240 milligrams BID," which is twice daily.                And "BG-12,

  13   240 milligrams TID," which is three times daily.

  14        Do you see that?

  15   A.   Yes.

  16   Q.   And then under "Commercial," it says "prefers this option."

  17        Do you see that?

  18   A.   Yes.

  19   Q.   And then if you turn to the next page, the slide is titled

  20   "Option 3 Treatment Schedule."

  21        Do you see that?

  22   A.   Yes.

  23   Q.   And then under the first bullet point, in the second

  24   subbullet point, it shows the dosing for Option 3.                And this is

  25   "Placebo, BG-12, 120 milligram QD," or once daily.                "BG-12, 120

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 130 of 158 PageID #:
                                     4947                            361



   1   milligrams TID," which is three times daily.                 And "BG-12 240,

   2   milligrams TID," which is three times daily.

   3        Do you see that?

   4   A.   Yes.

   5   Q.   And Option 3 is the option that was eventually selected,

   6   correct?

   7   A.   Yes.

   8   Q.   So you said that Gilmore thought that.                This bullet point

   9   from regulatory, that came from Dr. O'Neill, not the regulatory

  10   group?

  11   A.   He was the one presenting.

  12   Q.   And then underneath, it says "Commercial," and then

  13   "preferred over Option 1."

  14        So this is saying that commercial preferred Option 3 over

  15   Option 1, which was the lead option for the clinical group; is

  16   that correct?

  17   A.   Yes.   But remember they also endorsed Option 2 as well.

  18   Q.   And I'd like to introduce as Exhibit 2 a document

  19   Bates-labeled BIOGEN F70012370 to 371.                 And what is it?

  20   A.   It's the meeting minutes for the CTRB meeting held on

  21   February 19, 2004.

  22   Q.   And looking down at the list of attendees under "Others,"

  23   can you tell me who Hans Peter Hasler is?

  24   A.   He was a commercial person.

  25   Q.   What about Bill Sibold?

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003    304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 131 of 158 PageID #:
                                     4948                            362



   1   A.   He was from the commercial organization.

   2   Q.   And what about Bob Hamm?

   3   A.   He was from commercial.

   4   Q.   If you can turn to the second page, please.

   5        So the chart on the second page, are these the same dosing

   6   options as presented by Dr. O'Neill?

   7   A.   Yes.

   8   Q.   And underneath, it states under the first bullet point,

   9   "Dosing emerged as the most critical issue."

  10        Why was it the most critical issue?

  11   A.   Generally in a Phase 2 study, dosing is a very important

  12   issue.

  13   Q.   And why is it a very important issue?

  14   A.   Because it's your opportunity to establish the efficacy and

  15   safety of a range of doses.

  16   Q.   And then it says "Option 2 appeared confusing to some CTRB

  17   members."

  18   A.   Yes.    I see that.

  19   Q.   Do you see that?

  20        Okay.    Option 2 was commercial's preferred option, correct?

  21   A.   Commercial endorsed Option 2, and they preferred Option 3

  22   over Option 1.

  23   Q.   And so what kind of potential pricing issues were they

  24   concerned about?

  25   A.   I don't know the details.

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 132 of 158 PageID #:
                                     4949                            363



   1   Q.   And then in the bottom -- sorry -- the third bullet point

   2   down underneath the chart, it says "BID dosing was discussed,

   3   and it was thought that this dosing regimen was beneficial on

   4   many different levels."

   5        Do you see that?

   6   A.   Yes.

   7   Q.   Why was BID dosing considered to be beneficial?

   8   A.   Gilmore was very -- felt very strongly that BID dosing

   9   should be evaluated in the Phase 2b study.                  MS is a chronic

  10   disease.      Patients have to take their treatments for many

  11   years.      And so developing a BID dosing could help ensure better

  12   compliance in that setting.

  13   Q.   So, Dr. Bozic, just before we begin, are you able to tell

  14   us what considerations were involved in the dose selection

  15   without looking at your declaration?

  16   A.   Yes, I can, but I'd like to be as accurate as possible by

  17   referring to my declaration.

  18   Q.   Okay.     Go ahead.

  19   A.   So one of the considerations was that a dose -- one of the

  20   considerations was that a study with three active dosing arms

  21   would be considered a true dose-ranging study.

  22        A typical dose-ranging study in Phase 2 has three active

  23   dosing arms:        a low dose, a mid dose, and a high dose.            So

  24   that was a point in favor of Option 3.

  25        Limiting the trial to three active dose arms, which is

                                Cindy   L.   Knecht,   RMR/CRR/CCP
                     PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 133 of 158 PageID #:
                                     4950                            364



   1   typical in a Phase 2b trial, aligned with our goals to promptly

   2   commence and complete the study and to advance the program.

   3        Adding a fourth active dosing arm would require a greater

   4   number of total patients and would lengthen the time to conduct

   5   the study.

   6        The 240-milligram TID dose made sense to the CTRB because

   7   it had already been tested in psoriasis patients and it was the

   8   highest dose tested in psoriasis patients.                 It was shown to be

   9   safe.

  10        The CTRB also supported the 120-milligram QD dose as the

  11   lowest dose because that would potentially be a minimally

  12   effective dose in a dose-ranging study.

  13        And then, regarding the third dose, the CTRB favored

  14   120 milligrams TID, or 360 milligrams per day, because it would

  15   maintain consistency with the three-times-per-day dosing

  16   regimen of the high dose at 240 milligrams PO TID.

  17        It would have been difficult to vary both the dose and the

  18   dose frequency and maintain a reasonably sized and rapidly

  19   feasible three -- dose-ranging study.

  20   Q.   Okay.

  21   A.   For example, if you were to include all the potential doses

  22   and all the potential dosing frequencies, you would have six

  23   active dose arms.         And that's a bigger study and much more

  24   difficult to conduct.

  25        By having a three active dose -- a three-active-arm

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 134 of 158 PageID #:
                                     4951                            365



   1   proposal in Option 3 would result in more patients enrolled in

   2   each dosing arm and would increase the statistical power of the

   3   study compared to a four-active-arm proposal.

   4        So those were the many considerations that went into the

   5   ultimate choice of doses for the Phase 2b study of BG-12 in MS.

   6   Q.   Just a couple questions about that.

   7        So you stated that one of the goals of the program was to

   8   start the clinical trial right away?

   9   A.   Our goal was to start it as rapidly as possible.

  10   Q.   So you don't recall whether or not she said there would be

  11   a delay from adding another dosing arm?

  12   A.   I don't recall that -- a discussion around that.

  13   Q.   And you also said one of the factors was the difficulty in

  14   having a variety of dosing sizes and dosing frequencies in the

  15   clinical trials; is that correct?

  16   A.   Yes.     And the reason is we didn't know what was driving the

  17   efficacy of BG-12.

  18   Q.   So Dr. O'Neill was the medical director for the BG-12

  19   program, correct?

  20   A.   Yes.

  21   Q.   And so was he the one that was designing the clinical

  22   trials?

  23   A.   Yes.

  24   Q.   Right.        So he proposed options that involved both BID

  25   dosing and TID dosing.             So my question to you is, if it was

                                 Cindy   L.   Knecht,   RMR/CRR/CCP
                     PO    Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 135 of 158 PageID #:
                                     4952                            366



   1   difficult to have different dosing sizes and dosing

   2   frequencies -- as you said, this was a factor -- why would

   3   Dr. O'Neill propose that?

   4   A.   He believed that 240 milligrams BID should be evaluated in

   5   the study.        That was very important to him.

   6   Q.   And what makes you say it was very important to him?

   7   A.   Because he presented it as the lead option, and he also

   8   spoke to me around that time that he thought 240 milligrams BID

   9   should be tested in MS patients.

  10   Q.   The second page, the bottom bullet point.                  So "The concept

  11   was not approved.          The team was instructed to seek alignment

  12   amongst the different interests -- i.e., research and

  13   commercial -- and reconvene an ad hoc CTRB as soon as possible,

  14   preferably the week of February 23rd, with an updated and

  15   agreed-upon study design."

  16        So is this stating that there was not alignment between

  17   research and commercial?

  18   A.   It says the concept was not approved at the CTRB meeting on

  19   February 19, 2004.

  20   Q.   So there wasn't alignment between research and commercial?

  21   A.   That's what it says.              There were many voices at the CTRB,

  22   many different perspectives.

  23   Q.   And do you recall why there wasn't alignment?

  24   A.   I mean, commercial preferred Option 2 and also supported

  25   Option 3 over Option 1.               Gilmore O'Neill, on the other hand,

                                Cindy   L.   Knecht,    RMR/CRR/CCP
                    PO    Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 136 of 158 PageID #:
                                     4953                            367



   1   thought the lead option should be Option 1.

   2   Q.     And so the dosing that was being discussed at the CTRB,

   3   this was relating to the protocol concepts, correct?

   4   A.     The protocol concept for the Phase 2b study of BG-12 in MS,

   5   yes.

   6   Q.     Okay.    And so dosing was a key component of the protocol

   7   concepts, correct?

   8   A.     Dosing is always included as a point in the protocol

   9   concept.

  10   Q.     You said dosing was always included as a point in the

  11   protocol concept, correct?

  12   A.     Yes.

  13   Q.     Why was dosing always part of the protocol concept?

  14   A.     It's an important part of the study design considerations.

  15   Q.     And why is it an important part?

  16   A.     As part of drug development, it's important to find the

  17   right dose that's safe and effective.

  18   Q.     So if Biogen had -- in 2004, if Biogen had intended to

  19   market a specific dose, it would have included that dose in its

  20   Phase 2b trials, correct?

  21   A.     Not necessarily.           The important thing is to establish a

  22   dose range where you have safety and where you may have

  23   efficacy, and that gives you flexibility to continue to

  24   evaluate additional doses further on in Phase 3, for example.

  25   Q.     Okay.    And so in the dose range, if the dose that Biogen

                                 Cindy   L.   Knecht,   RMR/CRR/CCP
                      PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 137 of 158 PageID #:
                                     4954                            368



   1   wanted to market fell within that range, couldn't it still have

   2   a dose-ranging study by including that dose?

   3   A.   Can you rephrase that, please?

   4   Q.   Sure.

   5   A.   Clarify that.

   6   Q.   You said that it's important to establish a dose range for

   7   a Phase 2b study, correct?

   8   A.   Yes.     It's important to test a range of doses in the Phase

   9   2b studies.

  10   Q.   Right.        So if Biogen had a specific dose in mind that it

  11   wanted to market for what eventually became Tecfidera, couldn't

  12   it be included as part of that dose-ranging study?

  13   A.   It could be included, but it doesn't have to be included,

  14   because you always have the option to include it subsequently.

  15   Q.   So Phase 2b tested efficacy as well as safety, correct?

  16   A.   Yes.

  17   Q.   But if Biogen had a specific dose in mind in February 2004,

  18   testing that dose in the dose-ranging study would have provided

  19   it more information on efficacy and safety, correct?

  20   A.   We didn't know what was going to be effective in MS when we

  21   were designing the Phase 2 study, and we had a lot of different

  22   options to consider.              There were also a lot of different doses

  23   to consider.         So all that went into then the final set of doses

  24   that were tested in Phase 2.

  25   Q.   And the commercial people and the regulatory people and the

                                 Cindy   L.   Knecht,   RMR/CRR/CCP
                     PO    Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 138 of 158 PageID #:
                                     4955                            369



   1   clinical people, they were all involved in the dosing decision,

   2   correct?

   3   A.   There were many voices at the CTRB and subsequently that

   4   were involved in the dosing decision.

   5   Q.   Okay.    So you stated that the ad hoc CTRB meeting mentioned

   6   in the meeting minutes was not held, correct?

   7   A.   That's correct.

   8   Q.   And why was it not held?

   9   A.   I received an email from Al Sandrock subsequently.

  10        Can we pull that up as an exhibit?

  11   Q.   For the record, this is document Bates-labeled

  12   BiogenF10157897.

  13        So this is an email from Alfred Sandrock dated February 27,

  14   2004.    Do you see that?

  15   A.   Yes.

  16   Q.   Who is Alfred Sandrock?

  17   A.   He was the head of the neurology clinical development team

  18   at the time.

  19   Q.   Would he have been Gilmore O'Neill's boss?

  20   A.   Yes.

  21   Q.   So it states "After many discussions between Gilmore and

  22   Bill over the past week and after discussions today with

  23   Whaijen and Burt, it was decided that Option 3 is the design of

  24   choice for the Phase 2b trial in MS."

  25        So who is Bill?

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 139 of 158 PageID #:
                                     4956                            370



   1   A.   Bill Sibold was a commercial representative.

   2   Q.   And who is Burt?

   3   A.   Burt Adelman was the head of research and development.

   4   Q.   So Mr. Sandrock is saying that he discussed dosing with

   5   Dr. O'Neill, someone from commercial, the head of R&D, and then

   6   the head of medical research; is that correct?

   7   A.   He alludes to many discussions between Gilmore and Bill and

   8   discussions with Whaijen and Burt.

   9   Q.   So then commercial personnel were involved in the

  10   discussions that ultimately led to the choice for Option 3,

  11   correct?

  12   A.   Based on this email, Bill Sibold was involved.

  13   Q.   Do you know what they discussed?

  14   A.   I wasn't part of the discussions.

  15   Q.   I would like to introduce as Exhibit 3 a document

  16   Bates-labeled BiogenF10156888 to 889.

  17        Have you seen this document before?

  18   A.   No.

  19   Q.   Do you know what it is?

  20   A.   The document says that it's CDT meeting discussion minutes,

  21   dated December 18, 2003.

  22   Q.   And were meeting minutes like this kept in the ordinary

  23   course of Biogen's business?

  24   A.   Yes.

  25   Q.   So looking under the second or the third note that starts

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 140 of 158 PageID #:
                                     4957                            371



   1   with "Action" --

   2   A.   Yes.

   3   Q.   -- two bullet points down from that, it says "Commercial

   4   would like a dose for MS that is different and not a multiple

   5   of the psoriasis dose.          The issue there would be the current

   6   cost of Fumaderm will affect the costing for BG-12."

   7        Do you see that?

   8   A.   Yes.

   9   Q.   So in order to answer, you'd have to speculate as to

  10   commercial's viewpoint regarding dosing?

  11   A.   What I do know is that -- based on my prior testimony, is

  12   that commercial was concerned about pricing considerations

  13   between psoriasis and MS, in particular, related to the

  14   120 milligrams BID dose.

  15   Q.   So commercial's concerns were a factor considered in making

  16   the ultimate dosing decision for the Phase 2b trial, correct?

  17   A.   Commercial's perspective was one factor, but it was not the

  18   only factor.

  19   Q.   And how would the results of the MS phase 2 study impact

  20   the pricing of BG-12 psoriasis?

  21   A.   Commercial was concerned that the price in MS and psoriasis

  22   might affect each other.            They might be related in some way.

  23   Q.   But wasn't pricing a factor considered in the choice of

  24   dose?

  25   A.   Commercial had a perspective.             You know, they had input on

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 141 of 158 PageID #:
                                     4958                            372



   1   the fact that they had concerns that the dosing in MS and

   2   psoriasis may influence each other.

   3   Q.   So was commercial's involvement in the BG-12 program at

   4   this stage to provide advice relating to pricing?

   5   A.   Commercial provides input on a variety of commercial topics

   6   on programs.

   7   Q.   But --

   8   A.   Pricing is one of them.

   9   Q.   I'd like to mark as Exhibit 8 a document Bates-labeled

  10   BiogenF10158112 to 114.

  11        Have you seen this document before?

  12   A.   Yes.

  13   Q.   And what is it?

  14   A.   It's an email between Carey Smith, who's an associate

  15   director of regulatory affairs, to Jennifer Jackson and Nadine

  16   Cohen, both of whom were more senior people in regulatory

  17   affairs.      And Nadine Cohen was the head of regulatory affairs

  18   at the time.

  19   Q.   And this document is -- or this email -- excuse me -- is

  20   dated February 25, 2004?

  21   A.   Yes.

  22   Q.   And so this was after the CTRB meeting?

  23   A.   Yes.

  24   Q.   So the first paragraph there, Ms. Smith writes, "The CTRB

  25   last week for BG-12 MS Phase 2 study ended in a stalemate

                                Cindy   L.   Knecht,   RMR/CRR/CCP
                     PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 142 of 158 PageID #:
                                     4959                            373



   1   between clinical/regulatory and commercial.                   The outstanding

   2   issue is what is the best study design to optimally study dose

   3   ranging."

   4        Do you see that?

   5   A.   Yes.

   6   Q.   So the next paragraph she states, "Of options outlined in

   7   the minutes below, clinical and regulatory favor Option 1 while

   8   commercial favors Option 2 or 3."                And then in brackets "We are

   9   limited by the fact that we only have 120-milligram capsule at

  10   this time.        The argument for Option 1 is that, given all of the

  11   limitations, it represents the most scientifically sound

  12   design.     However, commercial is concerned about using the

  13   240-milligram dose and the potential impact on pricing for both

  14   psoriasis and MS."

  15        Do you see that?

  16   A.   Yes.

  17   Q.   But Ms. Smith here is stating that clinical and regulatory

  18   favored Option 1?

  19   A.   Those are her words, yeah.

  20   Q.   And she also states that the Option 1 dosing regimen

  21   represented the most scientifically sound design.

  22        Would you agree with that statement?

  23   A.   That was Gilmore's opinion at the time.

  24   Q.   And just for the record, Exhibit 1F is Bates-numbered

  25   BiogenF70012384 through 2389.

                                Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO    Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 143 of 158 PageID #:
                                     4960                            374



   1   A.   So this document includes the meeting minutes from a BG-12

   2   MS CDT meeting that was held on July 5, 2006.                 And in these

   3   meeting minutes you can see on the final page that one of the

   4   action items was to calculate the additional patients needed if

   5   a 480-milligram dosing arm needs to be added to the Phase 3

   6   protocols.

   7   Q.   Can I ask you, what does that mean where it says "calculate

   8   the additional patients needs if a 480-milligram dosing arm

   9   needs to be added to the Phase 3 protocols"?

  10        What does it mean by "if it needs to be added"?

  11   A.   It meant that the team was considering adding

  12   480 milligrams into the Phase 3 study.

  13   Q.   And they were considering this because they were

  14   anticipating questions from the FDA, correct?

  15   A.   Not necessarily.           I mean, they were considering it because

  16   Gilmore continued to believe that 240 milligrams BID was an

  17   important dose to test in MS patients, and they were planning

  18   and preparing --

  19   Q.   Right, but we've --

  20   A.    -- for this dose.

  21   Q.   But we've looked at documents today where, around this time

  22   period, Biogen was anticipating questions from the FDA

  23   regarding BID dosing and why BID dosing wasn't included,

  24   correct?

  25   A.   Can you repeat your question.

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 144 of 158 PageID #:
                                     4961                            375



   1   Q.   So we've looked at documents today where the BG-12 MS team

   2   was anticipating questions from the FDA regarding BID dosing,

   3   correct?

   4   A.   Yeah.    All those documents were in the 2004 time frame at

   5   the time that the Phase 2b study was designed.

   6        This refers to, once the data was known for the Phase 2b

   7   study, now you're planning for the Phase 3 study.

   8   Q.   And so if they anticipated questions about BID dosing for

   9   the Phase 2 study, you don't think they would anticipate

  10   questions regarding dosing for the Phase 3 study?

  11   A.   That's possible, but the team was already preparing and

  12   planning for the 480-milligram dose, as evidenced by these

  13   meeting minutes.

  14        And then you can see on the cover of the document, the

  15   front page of the document, you can see that Minhua Yang, who

  16   was the statistician, was also calculating the sample size that

  17   would be needed for the inclusion of 480-milligram-dose arm

  18   into both Phase 3 studies.

  19   Q.   You said that they were preparing and planning for the

  20   addition of this dose, but it just says if it needs to be

  21   added, right?       It wasn't saying it will be added?

  22   A.   Well, they hadn't made a final decision yet.                But they were

  23   planning, you know, to -- you know, evaluating and preparing in

  24   case it was to be added.

  25   Q.   So then, other than this one document, do you have any

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 145 of 158 PageID #:
                                     4962                            376



   1   other documents that indicate that Biogen was considering the

   2   480-milligram dose for the Phase 3 trials at this point in

   3   time?

   4   A.   I also recall speaking to Gilmore O'Neill at that time, and

   5   he thought it was very important to include the 240-milligram

   6   BID dose into the Phase 3s.

   7   Q.   And he had been thinking that previously for the Phase 2b

   8   trial too, correct?

   9   A.   That's correct.

  10   Q.   And Biogen did not follow his advice for the Phase 2b

  11   trial, correct?

  12   A.   There were many considerations in the Phase 2b study.            We

  13   ended up with Option 3, but Biogen -- but Gilmore continued to

  14   believe that 240-milligrams BID should be evaluated in Phase 3.

  15        Furthermore, the results of the Phase 2b study allowed us

  16   to study the 240 BID study in Phase 3 because, in that Phase 2b

  17   study in MS, we demonstrated that 720 milligrams per day was

  18   safe and effective in MS.            We also showed that 360 milligrams

  19   per day, or the 120 TID dose, was safe but not statistically

  20   significant in MS.

  21        So we had covered a range of doses that would then allow us

  22   in Phase 3 to test not only 720 milligrams per day but also the

  23   480 milligrams per day.

  24   Q.   So the Phase 2b study didn't provide any new information on

  25   any of the doses regarding safety below 720 milligrams,

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 146 of 158 PageID #:
                                     4963                            377



   1   correct?

   2   A.   No.     The study provided information on the safety of BG-12

   3   in MS at the 720-milligram dose and at the 360-milligram dose

   4   and at the 120-milligram dose per day.                  So that was not known

   5   actually before running the Phase 2 study.                  And of course the

   6   efficacy of BG-12 in MS was also not known before running the

   7   study.

   8   Q.   Okay.    Did Biogen think that 480 milligrams per day was

   9   likely to be effective, based on the Phase 2b study?

  10   A.   We didn't know that.            We didn't know that.

  11   Q.   Dr. Bozic, do you have any documents, other than this one

  12   single document, to show that Biogen was considering the

  13   480-milligram dose at this time?

  14   A.   I think this is the main document.                 We can go also to my

  15   declaration, if you want, to see kind of the rationale for --

  16   Q.   I'm curious if there are any contemporaneous documents from

  17   this time period, not from 2016 when I believe you wrote that

  18   declaration, but any documents from the 2006 time period that

  19   shows that Biogen was considering the 480-milligram dose.

  20   A.   Let me check through.            This is the document.

  21   Q.   Are you aware of any documents suggesting that a

  22   480-milligram dose should be tested in Phase 3 earlier than

  23   July 2006?

  24   A.   You know, in this exhibit there's also a reference to

  25   Minhua Yang completing a sample size estimate in June of 2006.

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003    304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 147 of 158 PageID #:
                                     4964                            378



   1   So it's at the front of the exhibit.                So based on that, the

   2   team was already planning for the 240-milligram BID dose in

   3   June of 2006.

   4   Q.   You said the team was planning for the 480-milligram dose

   5   in June, but Ms. Yang's email, if you look on Bates page ending

   6   in 385 at the very top, it states "if 480-milligram arm is

   7   added."

   8        So she's not saying it will be added; she's says if it is

   9   added.

  10   A.   Yes, it says if it was added, yes.

  11   Q.   And are you aware of any document earlier than June 2006 in

  12   which someone at Biogen was suggesting to test the

  13   480-milligram dose in Phase 3?

  14   A.   No.

  15   Q.   The dose that you're proposing for the Phase 3 clinical

  16   trials?

  17   A.   Yeah.     Remember too that, in these FDA meetings, we have a

  18   lot of questions that we have for the FDA, including the

  19   patient population, the clinical end points, as well as the

  20   dose.      And there's a limited amount of time in which to have

  21   all those questions.

  22        So we knew that, if we proposed the dose of 720 milligrams

  23   per day for the Phase 3 studies, we could always go back

  24   afterwards and include the 480-milligram dose.

  25        So it was really not necessary to put forth a 480-milligram

                                Cindy   L.   Knecht,   RMR/CRR/CCP
                     PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 148 of 158 PageID #:
                                     4965                            379



   1   dose to the FDA.

   2   Q.   But you asked them for approval, correct?                Or we'll come

   3   back to that, but you asked them for approval on the

   4   720-milligram dose for the Phase 3 trial?

   5   A.   We did because we knew, if they had their approval for

   6   720 milligrams, we could always go back and put 480 milligrams

   7   into the protocol, because if 720 milligrams is acceptable to

   8   regulators from a safety perspective, then you can always test

   9   a lower dose.

  10   Q.   Okay.    But, if you were planning at that time to include

  11   both the 480-milligram dose and the 720-milligram dose, why

  12   wouldn't you just ask for both?

  13   A.   The reason is that you want to limit the amount of

  14   questions that you put forth in front of the FDA, hold to those

  15   questions that are absolutely essential to get their input on.

  16   And we had questions on clinical end points.                 We had questions

  17   on patient population.           And, of course, we wanted to make sure

  18   that they agreed with the top dose that we would include into

  19   the Phase 3.       It was simply not necessary to discuss the

  20   480-milligram dose with the FDA at the time given the limited

  21   amount of time that you can have with them.

  22   Q.   Are you aware of any documents that Biogen has that show

  23   any discussion among Biogen employees about not discussing the

  24   480-milligram dose with the FDA because it wasn't necessary?

  25   A.   No.

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 149 of 158 PageID #:
                                     4966                            380



   1   Q.   Who prepared this document?

   2   A.   Many people worked on this document.               You know, the

   3   regulatory team, medical writing, and different functions would

   4   be submitting different parts -- would be providing different

   5   parts of the document.

   6   Q.   And what's the purpose of the end of Phase 2 information

   7   package?

   8   A.   It's to provide the FDA with the Phase 2 data as well as a

   9   summary of all the available data on the molecule to date and

  10   to ask the FDA questions around the design of the Phase 3

  11   studies and the requirements that would be needed to get the

  12   drug approved.

  13   Q.   Can you turn to page ending in Bates Number 8244.                  And this

  14   is -- on 8244, this is the section called "Dose Selection,

  15   8.4"?

  16   A.   Yes.

  17   Q.   And then turning on to page 8245, the bottom paragraph, it

  18   says "Therefore, Biogen Idec believes that the 240-milligram

  19   TID BG0012 is the dosage with the most favorable benefit/risk

  20   profile, and subjects in the Phase 3 studies, when randomized

  21   to BG00012 active treatment, will receive 240-milligram TID."

  22        Do you see that?

  23   A.   Yes.

  24   Q.   So here Biogen is representing to the FDA that it believes

  25   that 240-milligram TID dose, or 720 milligrams, has the most

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 150 of 158 PageID #:
                                     4967                            381



   1   favorable benefit/risk profile, correct?

   2   A.   That's what it says, yes.

   3   Q.   Why would Biogen choose to test a dose that did not have

   4   the most favorable benefit/risk profile?

   5   A.   Obviously, the 240-milligram TID dose had the most

   6   favorable benefit/risk profile because it had been shown to be

   7   safe and effective in Phase 2.            We also know that

   8   360 milligrams, or 120 milligrams TID, was also safe in Phase 2

   9   but not statistically significant from an efficacy perspective.

  10        Therefore, we thought it would be important to test

  11   240 milligrams BID in the Phase 3.              And the reasons for that

  12   were that Gilmore strongly believed the 240 milligrams BID was

  13   an important dose to test.            We had enough safety data at the

  14   720-milligram dose and at the 360-milligram dose to be

  15   confident that 240 milligrams BID would be safe in MS patients

  16   in Phase 3.

  17        And MS is a chronic disease.             It's very hard to take a TID

  18   dosing schedule over the long haul in any chronic disease.                  And

  19   since 720 milligrams was effective, we thought it would be

  20   important to test the 480-milligram dose -- i.e.,

  21   240 milligrams BID -- in the Phase 3s.

  22        And, by the way, it's not uncommon to go into Phase 3 with

  23   a dose that you have not actually tested in Phase 2.                  That is

  24   not uncommon.      As long as you have straddled that dose in

  25   Phase 2 from a safety perspective and you have, you know, a

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 151 of 158 PageID #:
                                     4968                            382



   1   dose that's effective, you can test a lower dose.                In addition

   2   to the one that's proven to be safe and effective in Phase 2,

   3   you can test the slightly lower dose in Phase 3.                And that

   4   happens not uncommonly in drug development.

   5   Q.   But there's nothing in this dose selection section that

   6   indicates at all that Biogen was considering testing the

   7   480-milligram dose, correct?

   8   A.   No.    We did not share that with the FDA for the reasons

   9   that I explained earlier.

  10   Q.   I would like to mark as Exhibit 18 a document Bates-labeled

  11   BiogenF10032834 to 32840.

  12   A.   I've reviewed the document.

  13   Q.   Have you seen this document before?

  14   A.   Yes.

  15   Q.   And what is it?

  16   A.   This is the meeting minutes compiled by the FDA regarding

  17   the end of Phase 2 meeting on BG-12 in MS held on August 30th,

  18   2006.

  19   Q.   And would these minutes be kept in the ordinary course of

  20   Biogen's business?

  21   A.   Yes.

  22   Q.   And looking at the page ending in Bates Number 836, under

  23   the list of Biogen Idec attendees, you're listed there second

  24   from the bottom; is that correct?

  25   A.   Yes.

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 152 of 158 PageID #:
                                     4969                            383



   1   Q.   On the next sentence says "The sponsor's questions are

   2   presented below in italics, followed by the preliminary FDA

   3   response conveyed to the sponsor by email just prior to the

   4   meeting and then a summary of the discussion from the meeting."

   5        Do you see that?

   6   A.   Yes.

   7   Q.   And then turning to the page ending in Bates Number 2838.

   8   A.   Yes.

   9   Q.   At the bottom there, there's that Question 3C, which states

  10   "Is the selection of dose appropriate for the Phase 3 studies?"

  11   And then in brackets "Section 8.4."

  12        Do you see that?

  13   A.   Yes.

  14   Q.   So that's in italics.           Those are the questions that Biogen

  15   presented to the FDA?

  16   A.   Yes.

  17   Q.   But in terms of the dose of BG-12 administered, it was

  18   720 milligrams per day, correct?

  19   A.   Yes, that's correct.

  20   Q.   So in response to Biogen's question of whether the

  21   selection of dose is appropriate for the Phase 3 studies, the

  22   FDA states "We agree that tolerability issues appear to limit

  23   the maximum dose to be tested to 240 milligrams TID.                  You

  24   should, however, consider testing intermediate doses in the

  25   Phase 3 study, e.g., 240 milligrams BID or 120 milligrams TID.

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 153 of 158 PageID #:
                                     4970                            384



   1   Such a dose might improve patient compliance and/or minimize

   2   dropouts from adverse effects during the study."

   3        Do you see that?

   4   A.   Yes.

   5   Q.   So in response to Biogen's questions regarding its dose

   6   selection, the FDA stated that Biogen should consider testing

   7   an intermediate dose, such as 240 milligrams BID, correct?

   8   A.   The FDA said that we should consider testing intermediate

   9   doses in the Phase 3 study, for example, e.g., 240 milligrams

  10   BID or 120 milligrams TID.            They did not require us to test

  11   intermediate doses below 720 milligrams in the Phase 3 studies.

  12   Q.   Is this the contingency that Biogen was planning for?

  13   A.   Yes.   The team was preparing for potential feedback from

  14   the FDA regarding the dose.

  15   Q.   And then, if you look a couple paragraphs down, it says

  16   "Meeting Discussion."

  17   A.   Yes.

  18   Q.   And there it states "Biogen Idec indicated that the

  19   240-milligram TID group has shown continued efficacy and

  20   proposed that dose as the best choice."

  21        Do you see that?

  22   A.   Yes.

  23   Q.   So in response to the FDA's comment about testing an

  24   intermediate dose, Biogen maintained that the

  25   720-milligram-per-day dose was the best choice; is that

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 154 of 158 PageID #:
                                     4971                            385



   1   correct?

   2   A.   We continued to say that we would include the 240-milligram

   3   TID dose in Phase 3.              That was the dose that was shown to be

   4   safe and effective in the Phase 2 study.                   And there really

   5   wasn't any reason to debate with the FDA whether or not we'd

   6   include a lower dose in the Phase 3 studies.                   We had many other

   7   topics that we needed to talk about with them.

   8   Q.   So then Biogen only discussed its plan to test the

   9   240-milligram TID dose, correct?

  10   A.   We did not say that that's our only choice here.                    We said

  11   it's the best choice, but we don't say it's the only choice of

  12   dose.

  13   Q.   Right.        But that was the only dose that Biogen discussed

  14   that it would be testing with the FDA?

  15   A.   We proposed, yes, the 240-milligram PO TID as the dose to

  16   be tested in Phase 3.

  17   Q.   And no other dose amounts were discussed in response to the

  18   FDA's comments about testing an intermediate dose?

  19   A.   No, we did not discuss with them in detail which doses

  20   should be tested in the Phase 3 study, you know, other than the

  21   720-milligram dose.

  22   Q.   So at the meeting Biogen didn't tell the FDA that it, in

  23   fact, did plan to test an intermediate dose of 480 milligrams

  24   per day?

  25   A.   No, we did not say that in the meeting.

                                 Cindy   L.   Knecht,   RMR/CRR/CCP
                     PO    Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 155 of 158 PageID #:
                                     4972                            386



   1   Q.   So if Biogen had been concerned, as we previously

   2   discussed, about the FDA's response to its planned dose of

   3   720 milligrams per day, why wouldn't it also discuss the

   4   480 milligram dose when the FDA itself brought it up?

   5   A.   There's no reason to because, if you have the FDA's

   6   agreement regarding your top dose and they think that's an

   7   appropriate dose to test in Phase 3, then you already know that

   8   you can test lower doses after that.

   9   Q.   Right.        So you have their approval for the top dose.             But

  10   what if the FDA states to you that you should consider an

  11   intermediate dose?              Wouldn't that be a time to say we are

  12   testing that dose?

  13   A.   No.   No, because they did not require it.                  They did not

  14   require it.         They simply asked us to consider.             And we know

  15   that, if we have their agreement for the 720-milligram dose, we

  16   could include a lower dose and, of course, we would get their

  17   agreement on that subsequently when they reviewed the

  18   protocols, the final versions of them.

  19   Q.   So what about that study, in your view, was the diligent

  20   pursuit of a 480-milligram dosing form of BG-12?

  21   A.   Because we had two doses that, you know, straddled the

  22   480-milligram dose.              We had the 720-milligram dose as the high

  23   dose, and then we had the 360-milligram dose.                    That provided us

  24   with the opportunity, if 720-milligram was safe and effective,

  25   to take on the 480-milligram BID -- sorry -- 240-milligram BID

                                 Cindy    L.   Knecht,   RMR/CRR/CCP
                     PO    Box   326    Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 156 of 158 PageID #:
                                     4973                            387



   1   dose subsequently in Phase 3.

   2   Q.     So, specifically, what about the Phase 2 study or its

   3   results meant that Biogen was diligently pursuing 480?                     I heard

   4   you say that it provided an opportunity to test it, but what

   5   did it teach Biogen about 480?

   6   A.     Well, it taught us that 720-milligram was safe and

   7   effective. It also shows that 360-milligram was safe.                     And,

   8   therefore, it gave us the opportunity to test a dose in between

   9   those two doses in the Phase 3 study.

  10   Q.     Okay.    So, in your view, it was the opportunity to test a

  11   dose in between that meant that Biogen was diligently pursuing

  12   480.     Am I understanding?

  13   A.     Not the opportunity.            The date that you got from the

  14   Phase 2 study enabled you to subsequently test 240-milligram

  15   BID in Phase 3.

  16   Q.     So, in your view, doing the Phase 2 study and seeing its

  17   results and data provided Biogen data to study 480?

  18   A.     Yes, it did.

  19          And, by the way, that's not unprecedented.                 So there are

  20   other programs where you test a certain range of doses in

  21   Phase 2 -- bless you -- and then in Phase 3 you actually take

  22   doses that are in between those doses.                    So there are examples

  23   of that in drug development.

  24   Q.     So, in your view, did the Phase 2 trial teach Biogen that

  25   480 was likely to be an effective dose of BG-12?

                                 Cindy   L.   Knecht,   RMR/CRR/CCP
                      PO   Box   326   Wheeling,   WV    26003    304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 157 of 158 PageID #:
                                     4974                            388



   1   A.   It did not tell us whether or not it was going to be

   2   effective.        That still needed to be tested in Phase 3.                But it

   3   did give us information that it would be safe.

   4   Q.   You said it did not tell us whether it would be effective,

   5   but did it suggest that it was likely to be effective?

   6   A.   We didn't really know that until we actually tested it in

   7   Phase 3.     We didn't know if it was going to be effective.

   8         MS. BLOODWORTH:            That concludes the testimony, Your Honor.

   9         THE COURT:         All right.       Thank you very much.

  10        And I think that concludes our trial day.                  We'll begin

  11   tomorrow morning.          You tell me whether you want to start at

  12   8:30, 9:00, based on what you know your day is going to

  13   include.     I'm sure it's Friday and some of you are anxious to

  14   be gone.     So I would assume an earlier start is what you're

  15   focused on.        But if not --

  16         MS. BLOODWORTH:            Thank you, Your Honor.        I think --

  17         MR. MONROE:         I think, based on the representations,

  18   regarding hour and a half --

  19         MS. BLOODWORTH:            I think if we start at 9:00, we should be

  20   good, Your Honor.

  21         THE COURT:         All right.       So, everybody, we will adjourn and

  22   resume at 9:00 tomorrow morning here.                 Thank you.

  23        Court stands adjourned until 9:00 tomorrow morning.

  24        (Proceedings concluded at 5:11 p.m.)

  25

                                Cindy    L.   Knecht,   RMR/CRR/CCP
                    PO    Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 358 Filed 02/08/20 Page 158 of 158 PageID #:
                                     4975                            389



   1                                       CERTIFICATE

   2        I, Cindy L. Knecht, Registered Professional Reporter and

   3   Official Reporter of the United States District Court for the

   4   Northern District of West Virginia, do hereby certify that the

   5   foregoing is a true and correct transcript of the proceedings

   6   had in the above-styled action on February 6, 2020, as reported

   7   by me in stenotypy.

   8        I certify that the transcript fees and format comply with

   9   those prescribed by the Court and the Judicial Conference of

  10   the United States.

  11        Given under my hand this 6th day of February 2020.

  12                            /s/Cindy L. Knecht
                                ____________________________
  13                            Cindy L. Knecht, RMR/CRR
                                Official reporter, United States
  14                            District Court for the Northern
                                District of West Virginia
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                              Cindy   L.   Knecht,   RMR/CRR/CCP
                   PO   Box   326   Wheeling,   WV    26003   304.234.3968
